Exhibit 10.4

SUBLEASE

This Sublease (the “Sublease”) is made as of the 23rd day of March, 2009 by and
between NUANCE COMMUNCIATIONS, INC. (as successor to eScription, Inc.), a
Delaware corporation (“Sublandlord”), and Salary.Com., Inc., a Delaware
corporation (“Subtenant”).

WITNESSETH:

WHEREAS, by that certain Lease dated June 7, 2005 , as amended by that certain
First Amendment to Lease dated as of October 12, 2006 (The Lease, as so amended,
is hereinafter called the “Overlease”) (a copy of which Overlease is attached as
Exhibit A hereto), TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA
(“Overlandlord”), as landlord thereunder, leases to Sublandlord, as tenant
thereunder, approximately 36,288 rentable square feet (the “Premises”)
comprising a portion of the third (3rd) floor of the building (the “Building”)
known as Needham Corporate Center and numbered 160 Gould Street, Needham, MA,
all as more particularly described in the Overlease; and

WHEREAS, Subtenant desires to sublease from Sublandlord and Sublandlord desires
to sublease to Subtenant, all of the Premises (hereinafter referred to as the
“Subleased Premises”).

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. DEMISE OF SUBLEASED PREMISES. Sublandlord hereby demises and subleases to
Subtenant, and Subtenant hereby hires and takes from Sublandlord, exclusive
possession of the Subleased Premises for the term and upon the conditions
hereinafter set forth.

2. TERM.

(a) Subject to the provisions of Section 10 herein, the term of this Sublease
(the “Term”) shall commence on May 1, 2009 (the “Commencement Date”).

(b) The Term shall end on January 30, 2011 (the “Expiration Date”) or such
earlier date upon which such Term may be terminated pursuant to the provisions
hereof or pursuant to law.

3. SUBORDINATION TO AND INCORPORATION OF THE OVERLEASE.

(a) This Sublease is in all respects subject and subordinate to the terms and
conditions of the Overlease and to the matters to which the Overlease, including
any amendments thereto, is or shall be subordinate. Subtenant agrees that
Subtenant has reviewed and is familiar with the Overlease, and will not do or
suffer or permit anything to be done which would result in a default or breach
(whether or not subject to notice or grace periods) on the part of Sublandlord
under the Overlease or cause the Overlease to be terminated. If, however, the
Overlease is terminated prior to its scheduled expiration, for any reason
whatsoever, this Sublease shall likewise terminate without further notice and
without further obligation or liability on the part of the parties.
Notwithstanding the foregoing, the Overlease shall not be voluntarily terminated
by Sublandlord.



--------------------------------------------------------------------------------

(b) Except as otherwise expressly provided in this Sublease, the terms,
covenants, conditions, rights, obligations, remedies and agreements of the
Overlease are incorporated into this Sublease by reference and made a part
hereof as if fully set forth herein and shall constitute the terms of this
Sublease, mutatis mutandis, Sublandlord being substituted for “Landlord”
thereunder, Subtenant being substituted for “Tenant” thereunder, and “Subleased
Premises” being substituted for “Premises” thereunder, except to the extent that
such terms do not relate to the Subleased Premises or are inapplicable to, or
specifically inconsistent with the terms of this Sublease.

(c) The following provisions of the Overlease shall not be incorporated herein
by reference and are expressly excluded from the terms of this Sublease:
Sections 1.2 definitions of Base Taxes, Initial Term, Security Deposit and
Tenants Original Electrical Factor, 1.3 definitions of Anticipated Term
Commencement Date, Landlord’s Work, Penalty Date, Tenants Delays, Tax Year and
Term of this Lease, and Utility Expenses, 4.1, 4.2, 4.3, 8.1, 8.2, 8.3, 9.1,
9.2, 14.17, 14.23, 14.30, 15.1, 15.2, 15.3, 15.4, 15.5, 15.6, Exhibit B and
Exhibit D; provided; however, that notwithstanding such non-incorporation, this
Sublease remains subject and subordinate to all of the foregoing provisions as
provided in Section 3(a) above.

(d) Any capitalized terms not defined herein shall have the meaning set forth in
the Overlease.

4. RENT.

(a) From and after September 1, 2009 (“Rent Commencement Date”), Subtenant shall
pay to Sublandlord annual fixed rent (the “Fixed Rent”) in the amount of Six
Hundred Fifty Three Thousand One Hundred Eighty Four and 0/100 Dollars
($653,184.00). Fixed Rent shall be payable in advance in monthly installments,
pro-rated on a per diem basis in the case of any partial months during the Term.
Except as otherwise set forth herein, each monthly installment of Fixed Rent
shall be payable on or before the first day of each month, without notice or
demand and without abatement, set-off or deduction.

(b) In addition to the Fixed Rent, Subtenant agrees to pay to Sublandlord
electric charges for the Subleased Premises. Subtenant’s Original Electrical
Factor used to calculate estimated charges will be $1.50 per rentable square
foot per year (Fifty Four Thousand Four Hundred Thirty Two and 0/100 Dollars
($54,432.00) total per year), subject to future adjustment in accordance with
the Overlease. Subtenant shall pay any Subtenant Surcharge within fifteen
(15) business days after the presentation of the Overlandlord’s statements
therefor by the Sublandlord to Subtenant.

(c) Any failure or delay by Sublandlord in billing any sum set forth in this
Section 4 shall not constitute a waiver of Subtenant’s obligation to pay the
same in accordance with the terms of this Sublease.

(d) The Fixed Rent and Electrical charges payable pursuant to this Sublease
shall be paid by Subtenant to Sublandlord at the address set forth for notices
below, or at such other place as Sublandlord may hereafter designate from time
to time in writing, in lawful money of the United

 

2



--------------------------------------------------------------------------------

States of America, by a good unendorsed check, subject to collection, as and
when the same become due and payable, without demand therefor and without any
deduction, set-off or abatement whatsoever. Any other amounts of additional
rents and other charges herein reserved and payable shall be paid by Subtenant
in the manner and to the persons set forth in the statement from Sublandlord
describing the amounts due as applicable.

(e) Subtenant shall not be subject to any increase in Operating Expenses or
Taxes.

(f) Except as expressly stated in this Section 4, Subtenant shall not be subject
to pay any other charges or fees under the terms of Article III, Article 7.5,
Article VIII or Article IX of the Overlease.

(g) Upon Subtenant’s execution and delivery of this Sublease, Subtenant shall
pay to Sublandlord the sum of Fifty Four Thousand Four Hundred Thirty Two and
00/100 Dollars ($54,432.00) to be applied to the first monthly installment of
Fixed Rent due hereunder.

5. SECURITY DEPOSIT. On or before the Commencement Date, Subtenant shall deliver
to Sublandlord a security deposit (the “Security Deposit”) in the amount of One
Hundred Sixty Three Two Hundred Ninety Six and 0/100 Dollars ($163,296.00) in
the form of cash or an unconditional, irrevocable standby letter of credit
without documents, i.e., no obligation on Sublandlord’s part to present anything
but a sight draft, with Sublandlord as beneficiary, drawable in whole or in
part, providing for payment in Boston, Massachusetts, on presentation of
Sublandlord’s drafts on sight, providing for multiple draws and multiple
successors and otherwise both from a bank and in a form acceptable to
Sublandlord. The Security Deposit shall be held by Sublandlord as security for
the faithful performance by Subtenant of all the terms, covenants, and
conditions of this Sublease applicable to Subtenant. If Subtenant defaults with
respect to any provision of this Sublease, including but not limited to the
provisions relating to the condition of the Subleased Premises upon the
Expiration Date, Sublandlord may (but shall not be required to) use, apply or
retain all or any part of the Security Deposit for the payment of any amount
which Sublandlord may spend by reason of Subtenant’s default or to compensate
Sublandlord for any loss or damage which Sublandlord may suffer by reason of
Subtenant’s default and Sublandlord may draw on all or any part of the Security
Deposit and thereafter retain any unapplied portion as a cash Security Deposit.
If any portion of the Security Deposit is so used or applied, Subtenant shall,
within thirty days after written demand therefor, deposit cash or a replacement
letter of credit (in form and substance subject to the same requirements as the
original letter of credit) with Sublandlord in an amount sufficient to restore
the Security Deposit to its original amount. Subtenant’s failure to do so shall
be a material default and breach of this Sublease by Subtenant. The rights of
Sublandlord pursuant to this Section are in addition to any rights which
Sublandlord may have pursuant to Section 11 below. Once the Subtenant fully and
faithfully performs every provision of this Sublease to be performed by it, the
Security Deposit or any balance thereof shall be returned (without interest) to
Subtenant at Sublease termination and after Subtenant has vacated the Subleased
Premises. Sublandlord will only use such portion of the Security Deposit, if
any, to cover the costs of any repairs or damage caused by the Subtenant.
Failure of Subtenant to deliver a replacement letter of credit to Sublandlord at
least forty-five (45) business days prior to the expiration date of any current
letter of credit shall constitute a separate default entitling Sublandlord to
draw down immediately and entirely on the current letter of credit and the
proceeds shall constitute a cash Security Deposit.

 

3



--------------------------------------------------------------------------------

6. CONDITION OF SUBLEASED PREMISES. Subtenant represents and warrants that it
has made a thorough examination of the Subleased Premises and it is familiar
with the condition thereof. Subtenant acknowledges that it enters into this
Sublease without any representation or warranties by Sublandlord or anyone
acting or purporting to act on behalf of Sublandlord, as to present or future
condition of the Subleased Premises or the appurtenances thereto or any
improvements therein or of the Building. Subject to the foregoing, it is further
agreed that Subtenant does and will accept the Subleased Premises “as is” in its
present condition and Sublandlord has no obligation to perform any work therein
or contribute to the cost of any work. The Subtenant shall return the Subleased
Premises to the Sublandlord in the same condition as it is in its present
condition, reasonable wear and tear excepted.

7. FAILURE OF OVERLANDLORD TO PERFORM OBLIGATIONS. Subtenant acknowledges and
agrees that Sublandlord shall have no obligation to provide any services to the
Subleased Premises or to perform the terms, covenants, conditions or obligations
contained in the Overlease on the part of Overlandlord to be performed.
Subtenant agrees to look solely to Overlandlord for the furnishing of such
services and the performance of such terms, covenants, conditions or
obligations. In the event that Overlandlord shall fail to furnish such services
or to perform any of the terms, covenants, conditions or obligations contained
in the Overlease on its part to be performed, Sublandlord shall be under no
obligation or liability whatsoever to Subtenant for such failure. In any event,
Subtenant shall not be allowed any abatement or diminution of rent under this
Sublease because of Overlandlord’s failure to perform any of its obligations
under the Overlease. Sublandlord agrees, however, that in the event that
Overlandlord shall fail to provide the services or perform the obligations to be
provided or performed by it pursuant to the terms of the Overlease, Sublandlord
shall, upon written notice from Subtenant, make demand upon Overlandlord
pursuant to the terms of the Overlease and to otherwise reasonably cooperate
with Subtenant (provided such cooperation shall not require the expenditure of
funds) to enforce Overlandlord’s obligations.

8. OBLIGATIONS AND REPRESENTATIONS.

(a) Each party hereto agrees to perform and comply with the terms, provisions,
covenants and conditions of the Overlease and not to do or suffer or permit
anything to be done which would result in a default under the Overlease or cause
the Overlease to be terminated or forfeited. The Sublandlord agrees that it will
not voluntarily terminate the Overlease and will duly observe and perform all
other obligations imposed on it as Tenant under the Overlease, to the extent
that such obligations are not provided in this Sublease to be observed or
performed by the Subtenant, except with respect to any failure in such
observance or performance which results from any default by the Subtenant
hereunder.

(b) The Sublandlord agrees that any notices received by it as tenant under the
Overlease shall, upon receipt and when applicable to the terms of this Sublease,
be given to the Subtenant in accordance with the provisions of this Sublease.

(c) Omitted.

(d) The Sublandlord shall not modify, surrender, transfer or assign the
Overlease to the extent it affects any rights of the Subtenant under this
Sublease.

 

4



--------------------------------------------------------------------------------

(e) Sublandlord represents and warrants to Subtenant that, as of the date that
this Sublease is executed by Sublandlord and delivered to Subtenant: (i) the
Overlease is in full force and effect and has not been amended or modified
except as expressly set forth herein; (ii) to Sublandlord’s best knowledge, no
uncured default by Sublandlord exists under the Overlease; (iii) Sublandlord has
no knowledge of any claim by Overlandlord that Sublandlord is in default or
breach of any of the provisions of the Overlease; (iv) Sublandlord has no
knowledge of any event that has occurred and is continuing which would
constitute an event of default under the Overlease but for the requirement of
the giving of notice and/or the expiration of the period of time to cure;
(v) Sublandlord has not received any notice of default under the Overlease
except for defaults which Sublandlord has cured and Overlandlord is no longer
claiming exists (vi) to the best of its knowledge, there is no hazardous waste
stored on the Subleased Premises and Sublandlord is not in material violation of
any federal environmental laws with regard to its use of the Sublease Premises;
and (vii) Sublandlord has not filed for protection under any federal bankruptcy
laws.

9. PUBLIC LIABILITY INSURANCE. The Subtenant shall make no changes or
cancellation of coverage without providing thirty (30) days notice to the
Sublandlord.

10. CASUALTY AND CONDEMNATION. Notwithstanding anything to the contrary
contained in this Sublease or in the Overlease, Subtenant shall not have the
right to terminate this Sublease as to all or any part of the Subleased
Premises, or be entitled to an abatement of Fixed Rent or any other item of
rental, by reason of a casualty or condemnation affecting the Subleased Premises
unless Sublandlord is entitled to terminate the Overlease or is entitled to a
corresponding abatement with respect to its corresponding obligation under the
Overlease. If Sublandlord is entitled to terminate the Overlease for all or any
portion of the Subleased Premises by reason of casualty or condemnation,
Subtenant may terminate this Sublease as to any corresponding part of the
Subleased Premises by written notice to Sublandlord given at least five
(5) business days prior to the date(s) Sublandlord is required to give notice to
Overlandlord of such termination under the terms of the Overlease (provided
Subtenant has received reasonable advance notice of such date(s)).

11. CONSENTS. In all provisions of the Overlease requiring the approval or
consent of the “Landlord,” Subtenant shall be required to obtain the approval or
consent of both Overlandlord and Sublandlord (which consent of Sublandlord shall
not be unreasonably withheld, delayed or conditioned so long as the consent of
Overlandlord has been obtained). In no event shall Sublandlord be liable for
failure to give its consent or approval in any situation where consent or
approval has been withheld or refused by Overlandlord, whether or not such
withholding or refusal was proper. Notwithstanding the foregoing, Sublandlord
and Subtenant shall cooperate in good faith to obtain any such consent of
Overlandlord.

12. CONSENT OF OVERLANDLORD TO THIS SUBLEASE. Sublandlord and Subtenant agree
that this Sublease is subject to Sublandlord obtaining the written consent (the
“Consent”) of Overlandlord as provided in the Overlease. It is expressly
understood and agreed that notwithstanding anything to the contrary contained
herein, the Term shall not commence, nor shall Subtenant take possession of the
Subleased Premises or any part thereof, until the Consent has been obtained.
Subtenant hereby agrees that it shall reasonably cooperate in good

 

5



--------------------------------------------------------------------------------

faith with Sublandlord and shall comply with any reasonable requests made of
Subtenant by Sublandlord or Overlandlord in the procurement of the Consent. In
no event shall Sublandlord or Subtenant be obligated to make any payment to
Overlandlord in order to obtain the Consent or the consent to any provision
hereof, other than as expressly set forth in the Overlease (which costs, if any,
shall be shared equally by Sublandlord and Subtenant).

13. DEFAULTS. Subtenant covenants and agrees that in the event that it shall
default in the performance of any of the terms, covenants and conditions of this
Sublease or of the Overlease, Sublandlord shall be entitled to exercise any and
all of the rights and remedies to which it is entitled by law, including,
without limitation, the remedy of summary proceeding, and also any and all of
the rights and remedies specifically provided for in the Sublease and in the
Overlease, which are incorporated herein and made a part hereof, with the same
force and effect as if herein specifically set forth in full , and that wherever
in the Overlease rights and remedies are given to Overlandlord therein named,
the same shall be deemed to refer to Sublandlord herein.

14. NOTICE. Whenever, by the terms of this Sublease, any notice, demand,
request, approval, consent or other communication (each of which shall be
referred to as a “notice”) shall or may be given either to Sublandlord or to
Subtenant, such notice shall be in writing and shall be sent by hand delivery,
reputable overnight courier, or by registered or certified mail, return receipt
requested, postage prepaid, addressed as follows (or to such other address or
addresses as may from time to time hereafter be designated by Sublandlord or
Subtenant, as the case may be, by like notice):

 

  (a)   If intended for Sublandlord, to:   One Wayside Road       Burlington,
Massachusetts 01803       Attn: Director of Global Ops/Real Estate     with a
concurrent copy to:   One Wayside Road       Burlington, Massachusetts 01803    
  Attention: General Counsel   (b)   If intended for Subtenant, to:   160 Gould
Street,       Needham, MA, 02494       Attn: G. Kent Plunkett   with a
concurrent copy to:   160 Gould Street,       Needham, MA, 02494       Brian G.
Bloch       Attn: Assistant General Counsel

All such notices shall be deemed to have been served on the date of actual
receipt or rejection thereof (in the case of hand delivery), or one (1) business
day after such notice shall have been deposited with a reputable overnight
courier, or three (3) business days after such notice shall have been deposited
in the United States mails within the continental United States (in the case of
mailing by registered or certified mail as aforesaid).

 

6



--------------------------------------------------------------------------------

15. BROKER. Each of Sublandlord and Subtenant represents and warrants to the
other that it has not dealt, either directly or indirectly, with any broker in
connection with this Sublease other than Newmark Knight Frank and Wyman Street
Advisors (the “Brokers”) and Sublandlord shall be solely responsible for all
fees of the Brokers pursuant to separate written agreements. Each of Sublandlord
and Subtenant shall indemnify the other from and against any and all loss, costs
and expenses, including reasonable attorney’s fees, incurred as a result of a
breach of such representation and warranty.

16. COUNTERPARTS. This Sublease may be executed in one or more counterparts, and
by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. The parties acknowledge and agree that this Sublease may be executed
via facsimile or email scanned signature and that delivery of a facsimile or
email scanned signature shall be effective to the same extent as delivery of an
original signature.

17. SIGNAGE. Any signage for Subtenant shall be at Subtenant’s sole cost and
expense, and shall be subject to the approval of Overlandlord and otherwise in
accordance with the terms and provisions of the Overlease.

18. FURNITURE, FIXTURES AND EQUIPMENT. In consideration of a payment of Nine
Thousand Dollars ($9000.00) by Subtenant, Sublandlord hereby sells to Subtenant
the furniture, fixtures and equipment presently located within the Subleased
Premises (the “FF&E”). Subtenant acknowledges and agrees that the FF&E is
provided in “as-is” condition without any warranty, implied or express, of any
kind whatsoever. Subtenant shall be responsible for removing from the Subleased
Premises so much of the FF&E as may be required to be so removed under the
Overlease. Attached hereto and made a part hereof is Exhibit B, which sets forth
in detail the FF&E. Payments for the FF&E shall be due upon execution of this
Sublease.

19. IMPROVEMENTS. Subject to the satisfaction of the Consent, Sublandlord grants
Subtenant rights of access to the Subleased Premises, from and after March 1,
2009 for Subtenant, at Subtenant’s expense, to make certain alterations,
decorations, installations and improvement in and to the Subleased Premises
(“Improvements”) to prepare same for use and occupancy by Subtenant; provided,
however, that any such access and/or Improvements are at the sole risk of
Subtenant and Subtenant indemnifies and holds Sublandlord harmless from and
against any claim, loss, damage cost, or liability arising from such access
and/or Improvements. Such rights to access and performance of work by Subtenant
shall be without compensation, abatement or diminution of fixed rent or
additional rent otherwise due and owing by Subtenant to Sublandlord pursuant to
this Sublease. All such Improvements are subject to any approvals by the
Overlandlord pursuant to the Overlease.

 

7



--------------------------------------------------------------------------------

20. OVERLEASE BLACK OUTS. The Sublandlord represents and warrants that the
portions of the Overlease which are blacked out are provisions for which the
Subtenant will not be obligated nor required to comply with nor be bound by.

21. The Sublandlord shall seek the Overlandlord, its mortgagee and lien holder’s
cooperation to acknowledge and honor the terms and conditions of this Sublease
and cooperate with the Subtenant in the event of the said mortgagees obtaining
title to the Premises.

22. AUTHORITY: QUIET ENJOYMENT. Sublandlord represents and warrants that it has
full power and authority to enter into this Sublease and perform its obligations
under this Sublease. Subtenant represents and warrants that it has full power
and authority to enter into this Sublease and perform its obligations under this
Sublease. Upon payment of the Fixed Rent and so long as Subtenant is not in
default in the performance of its covenants and agreements in this Sublease
beyond any applicable notice and cure period, Subtenant’s quiet and peaceable
enjoyment of the Sublease Premises, subject to the terms of this Sublease, the
Overlease and to any mortgage, lease or other agreement to which the Overlease
may be subordinate, shall not be disturbed or interfered with by Sublandlord, or
by any person claiming by, through or under Sublandlord.

IN WITNESS WHEREOF, Sublandlord and Subtenant herein have duly executed this
instrument on the day and year first above written.

 

 

SUBLANDLORD:

  NUANCE COMMUNICATIONS, INC.     By:  

/s/ Thomas L. Beaudoin

    Name:  

Thomas L. Beaudoin

    Its:  

Executive Vice President & Chief Financial Officer

  SUBTENANT:   SALARY.COM, INC.     By:  

/s/ G. Kent Plunkett

    Name:  

G. Kent Plunkett

    Its:  

Chief Executive Officer

    By:  

/s/ Bryce Chicoyne

    Name:  

Bryce Chicoyne

    Its:  

Chief Financial Officer

 

8



--------------------------------------------------------------------------------

EXHIBIT A

OVERLEASE

[attached]



--------------------------------------------------------------------------------

EXHIBIT B

FURNITURE, FIXTURES & EQUIPMENT

[attached]

 

10



--------------------------------------------------------------------------------

STANDARD LEASE

Needham Corporate Center

160 Gould Street

Needham, Massachusetts

 

LANDLORD:    Teachers Insurance and Annuity Association of America TENANT:   
E/Scription, Inc., a Delaware corporation PREMISES:    Suite 300, which is a
portion of the Third (3rd) Floor of the Building known as Needham Corporate
Center, 160 Gould Street, Needham, Massachusetts and more particularly described
in Exhibit A to this Lease. DATED:    As of June 7, 2005.



--------------------------------------------------------------------------------

TABLE OF CONTENTS    ARTICLE CAPTION    I.    BASIC LEASE PROVISIONS    1    1.1
     Introduction    1    1.2      Basic Data    1    1.3      Additional
Definitions    3 II.    PREMISES AND APPURTENANT RIGHTS    6    2.1      Lease
of Premises    6    2.2      Appurtenant Rights and Reservations    6 III.   
BASIC RENT    7    3.1      Payment    7 IV.    COMMENCEMENT AND CONDITION    7
   4.1      Commencement Date    7    4.2      AS IS Condition    8 V.    USE OF
PREMISES    10    5.1      Permitted Use    10    5.2      Installation and
Alterations by Tenant    11 VI.    ASSIGNMENT AND SUBLETTING    14    6.1     
Prohibition    14 VII.    RESPONSIBILITY FOR REPAIRS AND CONDITIONS OF PREMISES;
SERVICES TO BE FURNISHED BY LANDLORD    17    7.1      Landlord Repairs    17   
7.2      Tenant’s Agreement    18    7.3      Floor Load - Heavy Machinery    20
   7.4      Building Services    20    7.5      Electricity    22    7.6     
Interruption of Essential Services    VIII.    REAL ESTATE TAXES    24    8.1
     Payments on Account of Real Estate Taxes    24    8.2      Abatement    25
   8.3      Alternate Taxes    25 IX.    OPERATING EXPENSES    25    9.1     
Definitions    25    9.2      Tenant’s Payments    26

 

i



--------------------------------------------------------------------------------

X.    INDEMNITY AND PUBLIC LIABILITY INSURANCE    28    10.1      Tenant’s
Indemnity    28    10.2      Public Liability Insurance    28    10.3     
Tenant’s Risk    29    10.4      Injury Caused by Third Parties    29 XI.   
LANDLORD’S ACCESS TO PREMISES    29    11.1      Landlord’s Rights    29 XII.   
FIRE, EMINENT DOMAIN, ETC.    30    12.1      Abatement of Rent    30    12.2
     Landlord’s Right of Termination    30    12.3      Restoration    30   
12.4      Award    31 XIII.    DEFAULT    31    13.1      Tenant’s Default    31
   13.2      Landlord’s Default    34 XIV.    MISCELLANEOUS PROVISIONS    34   
14.1      Extra Hazardous Use    34    14.2      Waiver    34    14.3     
Covenant of Quiet Enjoyment    35    14.4      Landlord’s Liability    35   
14.5      Notice to Mortgagee or Ground Lessor    36    14.6      Assignment of
Rents and Transfer of Title    36    14.7      Rules and Regulations    37   
14.8      Additional Charges    37    14.9      Invalidity of Particular
Provisions    37    14.10      Provisions Binding, Etc.    37    14.11     
Recording    38    14.12      Notices    38    14.13      When Lease Becomes
Binding    38    14.14      Paragraph Headings    39    14.15      Rights of
Mortgagee or Ground Lessor    39    14.16      Status Report    39    14.17     
Security Deposit    39    14.18      Remedying Defaults    43    14.19     
Holding Over    43    14.20      Waiver of Subrogation    44    14.21     
Surrender of Premises    44    14.22      Omitted    44    14.23      Brokerage
   44    14.24      Special Taxation Provisions    45    14.25      Hazardous
Materials    45    14.26      Governing Law    47    14.27      Independent
Covenant    47

 

- ii -



--------------------------------------------------------------------------------

   14.28      Survival Provision    47    14.29      OFAC Compliance    47   
14.30      Option to Extend,       14.31      Antenna       14.32      Back Up
Generator    52    14.33      Parking    54    14.34      Monument Signage    54
XV,    EXPANSION OPTION; ‘LANDLORD’S RECAPTURE RIGHT; RIGHT OF FIRST OFFER    55
   15.1      Definitions       15.2      Expansion Option       15.3     
Section 15.3 Recapture Right; Section 15.3 Expansion Option       15.4     
First Offer Space       15.5            15,6      Non Satisfaction of Credit
Condition   

 

- iii -



--------------------------------------------------------------------------------

LEASE

Preamble

THIS INSTRUMENT IS A LEASE, dated as of June 7, 2005 in which the Landlord and
the Tenant are the parties hereinafter named, and which relates to space located
in that certain building known and numbered as Needham Corporate Center, 160
Gould Street, Needham, Massachusetts (the “Building”). The parties to this
instrument hereby agree with each other as follows:

ARTICLE I

BASIC LEASE PROVISIONS

 

1.1 INTRODUCTION. The following terms and provisions set forth basic data and,
where appropriate, constitute definitions of the terms hereinafter listed:

 

1.2 BASIC DATA.

Landlord: Teachers Insurance and Annuity Association of America

Landlord’s Original Address:

730 Third Avenue

New York, New York 10017

Attention: Michael Farrell,

Associate Director/Mortgage and Real Estate Division

Tenant: E/Scription, Inc., a Delaware corporation

Tenant’s Original Address:

175 Highland Avenue

Needham, Massachusetts 02494

Guarantor: None

 

1



--------------------------------------------------------------------------------

Basic Rent

 

Lease Year or

Monthly Period

  

Basic Rent

(Per Annum)

  

Monthly Payment

  

Per Square Foot

Rent Rate

                                                              

Notwithstanding the foregoing to the contrary, Tenant shall not be required to
pay the Monthly Payment of Basic Rent allocable to month number 15.

Base Taxes: Taxes for the fiscal year July 1, 2005 through and including
June 30, 2006, as the same may be abated.

Base Operating Expenses: Operating Expenses for the calendar year ending
December 31, 2006.

Base Utility Expenses: Utility Expenses for the calendar year ending December
31, 2005.

Premises Rentable Area: Agreed to be approximately 23,921 rentable square feet.

Permitted Uses: General Office, but specifically excluding any use which would
cause any portion of the Premises to be deemed a “place of public accommodation”
as defined in the Americans with Disabilities Act of 1990, as amended (the
“ADA”).

 

2



--------------------------------------------------------------------------------

Escalation Factor: 17.63%, as computed in accordance with the Escalation Factor
Computation.

Initial Term: Sixty Three (63) months commencing on the Commencement Date and
expiring at the close of the last day (the “Expiration Date”) of such sixty
three (63) month period, except that if the Commencement Date shall be other
than the first day of a calendar month, the expiration of the Initial Term shall
be at the close of the day on the last day of the calendar month on which such
Expiration Date shall fall.

Security Deposit: Initially,              plus any Security Deposit Increase
Amount or other security deposit required under Article XV of the Lease.

Tenant’s Original Electrical Factor: $1.00 per rentable square foot per year.
Initially, $1,993.42 per month; $23,921.00 per year, subject to adjustment from
time to time, to reflect changes in the cost of obtaining electric service (and
the monthly and annual amounts shall also increase as and to the extent that the
rentable square footage of the Premises increases in connection with each
addition to the Premises pursuant to Article XV hereof).

 

1.3 ADDITIONAL DEFINITIONS.

Manager: Cushman & Wakefield of Massachusetts, Inc. or such other managing
representative designated by Landlord as the Manager from time to time.

Anticipated Term Commencement Date: September 23, 2005 but such date shall be
automatically extended for the number of days of delay (determined on the basis
of the aggregate cumulative affect of such delays in completing Landlord’s Work
related to (a) Force Majeure and/or (b) Tenant Delays.

Building Rentable Area: Agreed to be approximately 135,690 rentable square feet.

Business Days: All days except Saturday, Sunday, New Year’s Day, Washington’s
Birthday, Patriot’s Day, Memorial Day, Independence Day, Labor Day, Columbus
Day, Veterans’ Day, Thanksgiving Day, Christmas Day (and the following day when
any such day occurs on Sunday).

Commencement Date: As defined in Section 4.1.

Default of Tenant: As-defined in Section 13.1.

Escalation Charges: The amounts prescribed in Sections 8.1 and 9.2. For purposes
of Article XIII and Section 14.17, the term “Escalation Charges” shall also
include the Tenant’s Original Electric Factor.

Escalation Factor Computation: Premises Rentable Area divided by the Building
Rentable Area.

 

3



--------------------------------------------------------------------------------

Force Majeure: Collectively and individually, strike or other labor trouble,
fire or other casualty, governmental preemption of priorities or other controls
in connection with a national or other public emergency or shortages of, or
inability to obtain, materials, fuel, supplies or labor, or any other cause,
whether similar or dissimilar, beyond Landlord’s reasonable control.

Initial Public Liability Insurance: $1,000,000 (per occurrence) primary
liability and $3,000,000 (per occurrence) excess liability (combined single
limit) for bodily injury, death and property damage, such policies to be written
with companies approved by Landlord and having a Best’s Insurance Rating of A-
or better with a Financial Rating of X.

Landlord’s Work. The work described in Exhibit B attached hereto (exclusive of
Schedule 1 thereto). In no event shall Landlord’s Work include purchase or
installation of the Tenant’s Back Up Generator, UPS system, any rooftop antenna
or satellite dish equipment and, further, Landlord’s Work shall not include
construction, relocation, purchase or installation or hook up of Tenant’s
furniture, fixtures, work stations or equipment including, without limitation,
Tenant’s telephone, data and communications equipment.

Lease Year or lease year: Each consecutive 12 calendar month period immediately
following the Commencement Date, but if the Commencement Date shall fall on
other than the first day of a calendar month, then such term shall mean each
consecutive twelve calendar month period commencing with the first day of the
first full calendar month following the calendar month in which the Commencement
Date occurs, however, the first lease year shall include any partial month
between the Commencement Date and the first day of the first full calendar month
immediately following the Commencement Date.

Operating Expenses: As set forth in Section 9.1.

Operating Year: As defined in Section 9.1

Penalty Date: September 30, 2005 but such date shall be automatically extended
for the number of days of delay (determined on the basis of the aggregate
cumulative affect of such delays in completing Landlord’s Work related to
(a) Force Majeure and/or (b) Tenant Delays.

Premises: A portion of the third (3rd) floor of the Building shown on Exhibit A
annexed hereto.

Property: The Building and the land parcel (the “Land Parcel”) on which it is
located (including parking areas, driveways and adjacent sidewalks).

Tax Year: As defined in Section 8.1.

Taxes: As determined in accordance with Section 8.1.

 

4



--------------------------------------------------------------------------------

Tenant Delays: Delays in the progress of Landlord’s Work (measured to take into
account the cumulative effect of such delays) to the extent caused by or
chargeable to, or related to any act or omission by Tenant or any of its agents,
servants, employees, consultants and contractors, subcontractors, architects or
engineers, or related to Tenant or anyone employed by Tenant, including, without
limitation, requested changes in the Landlord’s Work, withdrawal or modification
of requested, changes, the time needed to process and review and price changes
requested or proposed by Tenant with respect to the Landlords’ Work (whether or
not such changes are implemented), delays in providing any information and/or
designs requested by Landlord related to the performance of Landlord’s Work
(including, without limitation, information needed to complete the mechanical,
electrical, plumbing or HVAC elements of Landlord’s Work), delays in granting
approval of any aspect of Landlord’s Work requested by Landlord, lack of timely
action with respect to submission of information which Tenant is required to
provide by Landlord in connection with Landlord’s Work and any displacement of
any of Landlord’s Work from its place in Landlord’s construction schedule
resulting from any of the foregoing matters and any other delays attributable to
Tenant. Tenant Delays shall also include delays attributable to incompleteness
or inaccuracy of any information, plans or specifications provided to Landlord
by Tenant. In the event that information or approvals are needed from Tenant,
Landlord shall deliver written notice thereof to Tenant indicating the
information or approval specifically being requested by Landlord (“Landlord’s
Notice”). Tenant shall provide Landlord the information so requested by Landlord
and/or respond to the approval requested by Landlord within not less than one
(1) business day nor more than three (3) business days after receipt of such
written request (and, for purposes hereof, emails and faxes to and from
respective construction representatives designated by Landlord and Tenant at the
email address or fax number designated for such construction representative
shall satisfy the requirement for written notice and also for purposes hereof,
the information or response, as applicable, must also be received by Landlord or
its designated construction representative within such three (3) business day
period). In the event that the absence of such approval or information could
cause a delay in the completion of Landlord’s Work, then Landlord shall so
indicate in Landlord’s Notice and, to the extent reasonably possible, an
estimate of the amount of the delay reasonably anticipated. To facilitate
communications, Tenant shall be able to send a representative to a weekly
meeting with Landlord’s Contractor. The schedule and the possibility of any
delays will be reviewed at that meeting. Landlord shall not have the right to
make a claim of Tenant Delay unless notice of a claim therefor has been given to
Tenant prior to the Commencement Date.

Tenants Removable Property: As defined in Section 5.2.

Term of this Lease: The Initial Term and any extension thereof in accordance
with the provisions hereof.

Utility Expenses: As defined in Section 9.1.

 

5



--------------------------------------------------------------------------------

Exhibits: The following Exhibits are annexed to this Lease and incorporated
herein by this reference:

 

Exhibit A -    Plan showing Premises Exhibit B -    Landlord’s Work Exhibit C -
   Rules and Regulations Exhibit D -    Plan showing Expansion Space Exhibit E -
   Operating Expenses Exhibit F -    Cleaning Services

ARTICLE II

PREMISES AND APPURTENANT RIGHTS

 

2.1 LEASE OF PREMISES. Landlord hereby demises and leases to Tenant for the Term
of this Lease and upon the terms and conditions hereinafter set forth, and
Tenant hereby accepts from Landlord, the Premises.

 

2.2 APPURTENANT RIGHTS AND RESERVATIONS. (a) Tenant shall have, as appurtenant
to the Premises, the non-exclusive right to use, and permit its invitees to use
in common with others, public or common lobbies, hallways, elevators, and common
walkways necessary for access to the Building, and if the portion of the
Premises on any floor includes less than the entire floor, the common toilets,
corridors and elevator lobby of such floor; but Tenant shall have no other
appurtenant rights and all such rights shall always be subject to reasonable
rules and regulations from time to time established by Landlord pursuant to
Section 14.7 and to the right of Landlord to designate and change from time to
time areas and facilities so to be used.

(b) Excepted and excluded from the Premises are the ceiling, floor, perimeter
walls and exterior windows, except the inner surfaces thereof, but the entry
doors (and related glass and finish work) to the Premises are a part thereof;
and Tenant agrees that Landlord shall have the right to place in the Premises
(but in such manner as to reduce to a minimum interference with Tenant’s use of
the Premises and as not to reduce the size of the Premises) interior storm
windows, subcontrol devices (by way of illustration, an electric sub panel,
etc.), utility lines, pipes, equipment and the like, in, over and upon the
Premises. Tenant shall install and maintain, as Landlord may require, proper
access panels in any hung ceilings or walls as may be installed by Tenant in the
Premises to afford access to any facilities above the ceiling or within or
behind the walls.

 

6



--------------------------------------------------------------------------------

ARTICLE III

BASIC RENT

 

3.1 PAYMENT. (a) Tenant agrees to pay to Landlord, or as directed by Landlord,
commencing on the Commencement Date without offset, abatement, deduction or
demand, the Basic Rent plus Landlord’s estimated amounts for Escalation Charges
plus Tenant’s Original Electrical Factor. Such Basic Rent plus Landlord’s
estimated amounts for Escalation Charges plus Tenant’s Original Electrical
Factor shall be payable in equal monthly installments, in advance, on the first
day of each and every calendar month during the Term of this Lease, at
Landlord’s Original Address, or at such other place as Landlord shall from time
to time designate by notice to Tenant, in lawful money of the United States. In
the event that any installment of Basic Rent or Escalation Charges or Tenant’s
Original Electrical Factor is not paid within five (5) days after the due date,
Tenant shall pay, in addition to any other additional charges due under this
Lease, an administrative fee equal to the applicable Administrative Fee
Percentage (as said term is hereinafter defined) of the overdue payment. As used
herein, the term “Administrative Fee Percentage” shall mean five (5%) percent
(except that for the first payment of Basic Rent, Escalation Charges or Tenant’s
Original Electrical Factor which is not paid within five (5) days of the due
date during any consecutive twelve (12) month period, the Administrative Fee
Percentage shall be two (2%) percent).

(b) Basic Rent, Escalation Charges and Tenant’s Original Electrical Factor for
any partial month shall be pro-rated on a daily basis, and if the first day on
which Tenant must pay Basic Rent, Escalation Charges and Tenant’s Original
Electrical Factor shall be other than the first day of a calendar month, the
first payment which Tenant shall make to Landlord shall be equal to a
proportionate part of the monthly installment of Basic Rent for the partial
month from the first day on which Tenant must pay Basic Rent, Escalation Charges
and Tenant’s Original Electrical Factor to the last day of the month in which
such day occurs, plus the installment of Basic Rent, Escalation Charges and
Tenant’s Original Electrical Factor for the succeeding calendar month.

ARTICLE IV

COMMENCEMENT AND CONDITION

 

4.1 COMMENCEMENT DATE. The Commencement Date shall be the earlier of (a) that
date (but not earlier than September 23, 2005) on which the Premises are ready
for occupancy as provided in Section 4.2, or (b) that date on which Tenant
commences occupancy for the Permitted Uses.

 

7



--------------------------------------------------------------------------------

4.2 LANDLORD’S AND TENANT’S WORK: DELAYS.

(a) Tenant hereby agrees that the Landlord’s Work will be performed by
Landlord’s general contractor. Landlord agrees to use good faith efforts to
complete the Landlord’s Work (using Building standard tenant materials and
allowances), on or before the Anticipated Term Commencement Date. Landlord shall
not be required to install any improvements which are not in conformity with
plans and specifications for the Building or which are not approved by
Landlord’s architect or which do not comply with applicable law, ordinances or
codes. In case of delays due to Force Majeure, Tenant Delays, the Anticipated
Term Commencement Date shall be extended for the period of such delays. The
Premises shall be deemed ready for occupancy when (a) the Landlord’s Work has
been completed except for minor items of work and adjustment of equipment and
fixtures which can be completed after occupancy has been taken without causing
substantial interference with Tenant’s use of the Premises (i.e. so-called
“punch list items”), (b) Tenant has received Landlord’s certificate of the
completion of the Premises in accordance with clause (a) of this sentence and
(c) a certificate of occupancy, temporary or otherwise, has been issued by the
Town of Needham, Massachusetts except that the issuance of a certificate of
occupancy shall not be required under this clause (c) if its issuance is
withheld or delayed due to lack of completion of work or items which (i) are not
included in Landlord’s Work (and provided that such withholding or delay in
issuing the certificate of occupancy is not due to a failure of the Building
(exclusive of the Premises) to comply with applicable laws) or (ii) are the
responsibility of Tenant under this Lease including, without limitation,
installations of Tenant’s tel-data equipment, Back Up Generator Equipment, work
stations, roof top antenna, furniture and computer room and system
administration room equipment and appurtenances. Landlord shall complete as soon
as conditions practically permit all items and work excepted by said clause
(a) (and will use due diligence to complete such items within thirty (30) days
after the Commencement Date) and Tenant shall not use the Premises in such
manner as will increase the cost of completion. Landlord shall permit Tenant
access for installing its tel-data cabling and wiring in portions of the
Premises at least ten (10) days prior to the date which Landlord estimates will
be the date of substantial completion of Landlord’s Work Tenant shall coordinate
its installation of such tel-data equipment with Landlord’s general contractor
so as not to delay the performance or completion of Landlord’s Work.

(b) Tenant agrees that for any delay in performing the Landlord’s Work related
to a Tenant Delay (and provided the actual Commencement Date occurs subsequent
to the originally stated Anticipated Term Commencement Date), it shall pay to
Landlord for each day of such delay an amount equal to one day’s Basic Rent
within thirty (30) days of the invoice from Landlord stating the charge,
regardless of the reason for such delay or whether or not it is within the
control of Tenant or any such employee and the Anticipated Term Commencement
Date will be adjusted one day for each such day of delay (and provided the
actual Commencement Date occurs subsequent to the originally stated Anticipated
Term Commencement Date).

 

8



--------------------------------------------------------------------------------

(c) If Landlord shall be unable to give possession of the Premises on the
Anticipated Term Commencement Date because the Premises are not completed and
ready for occupancy, or if repairs, improvements or decorations of the Premises
or of the Building are not completed. Landlord shall not (except as otherwise
expressly provided in Section 4.2(d) hereof) be subject to any liability for
failure to give possession on said date, nor shall such failure affect the
validity of this Lease.

(d) If the Premises are not ready for occupancy on or before the Penalty Date,
as the same is extended on account of Force Majeure and Tenant Delays, then
Tenant shall be entitled to a credit against Basic Rent first payable under this
Lease in an amount equal to two days Basic Rent (calculated using the Basic Rent
on the first lease year) multiplied by the number of days which elapse from and
after the Penalty Date (as extended by Force Majeure and Tenant Delays) through
and including the day prior to the date when the Premises are ready for
occupancy.

(e) The provisions of Section 5.2(d) of this Lease shall also apply to all of
the Tenant’s alterations, additions and installation of furnishings, cabling,
computers, generator, UPS system, fixtures, work stations and other matters in
order to initially prepare the Premises for occupancy by Tenant.

(f) “As Is”. Except for Landlord’s Work, Tenant agrees to accept the Premises in
“AS IS” condition but broom clean (except for clean up related to activity of
Tenant) and free of all occupants and their property (except those claiming by,
through or under Tenant) without any representations or warranties (express,
implied or otherwise).

(g) Construction meetings shall be held once per week after construction of the
improvements included within Landlord’s Work is commenced.

 

4.3 WORKMANSHIP AND APPROVAL. The work required of Landlord pursuant to this
Article IV shall be deemed approved by Tenant when Tenant commences occupancy of
the Premises for the Permitted Uses, except for items which are then uncompleted
or do not conform to the description of the Work and as to which, in either
case, Tenant shall have given notice to Landlord prior to such date. As
Landlord’s Work nears completion, upon request of Tenant, Landlord will give
Tenant a good faith estimate as to when the Premises will be “ready for
occupancy” and Landlord and Tenant shall schedule a walkthrough in order to
facilitate the preparation of a punch list but, in no event, shall Landlord have
any liability or responsibility to Tenant if such estimate is not accurate.

 

9



--------------------------------------------------------------------------------

ARTICLE V

USE OF PREMISES

 

5.1 PERMITTED USE. (a) Tenant agrees that the Premises shall be used and
occupied by Tenant only for Permitted Uses.

(b) Tenant agrees to conform to the following provisions during the Term of this
Lease:

(i) Tenant shall cause all freight to be delivered to or removed from the
Building and the Premises in accordance with reasonable written rules and
regulations established by Landlord therefor;

(ii) Tenant will not place on the exterior of the Premises (including both
interior and exterior surfaces of doors and interior surfaces of windows) or on
any part of the Building outside the Premises, any signs, symbol, advertisements
or the like visible to public view outside of the Premises. Landlord will not
unreasonably withhold consent for signs or lettering on the entry doors to the
Premises provided such signs conform to building standards adopted by Landlord
and Tenant has submitted a sketch of the sign to be placed on such entry doors.
Landlord will not unreasonably withhold its consent to the placement of Tenant’s
logo sign (the “Logo Wall Sign”) in a location on the wall outside of, and next
to, the main third floor entry to the Premises provided that the exact location
and size of such logo sign is first approved by Landlord and no flashing neon or
rotating lighting thereof shall be permitted. The cost of purchase and
installation of the Logo Wall Sign shall be borne by Tenant and Tenant shall
maintain such Logo Wall sign in good condition and repair and upon expiration or
earlier termination of the Lease, Tenant shall remove the Logo Wall Sign and
repair any damage to the wall and/or Building related thereto, all at Tenant’s
expense.

(iii) Tenant shall not perform any act or carry on any practice which may injure
the Premises, or any other part of the Building, or cause offensive odors or
loud noise or constitute a nuisance or menace to any other tenant or tenants or
other persons in the Building;

(iv) Tenant shall, at its sole cost and expense: (x) in its use of the Premises,
the Building or the Land, comply with the requirements of all applicable
governmental laws, rules and regulations including, without limitation, the ADA
and (y) pay for and perform any work necessary to bring the Premises into
compliance with the ADA which work is required due to the Tenant’s use of the
Premises for office purposes or any other use by Tenant (but nothing in this
clause (y) shall be deemed to require Tenant to pay for, or perform, work
required in order to correct any failure of Landlord’s Work or the Building to
comply with the ADA) and (z) pay for and perform any work necessary to bring the
Building or Property into compliance with the ADA which work is required due to
any alteration, addition or other work or installation by Tenant; and

 

10



--------------------------------------------------------------------------------

(v) Tenant shall continuously throughout the Term of this Lease occupy the
Premises for the Permitted Uses and for no other purposes.

5.2 INSTALLATION AND ALTERATIONS BY TENANT. (a) Tenant shall make no
alterations, additions (including, for the purposes hereof, wall-to-wall
carpeting), or improvements in or to the Premises without Landlord’s prior
written consent; provided, however, that Tenant shall have the right to, without
Landlord’s prior written consent, make alterations (including installation of
wall to wall carpeting) which, in each separate case, cost less than $25,000.00
and do not involve or affect the Building structure, floor penetrations or any
mechanical, electrical, HVAC or plumbing system. Further, the Landlord will not
unreasonably withhold or delay its consent to alterations which are
non-structural in nature, do not involve floor penetrations and which do not
affect or involve any mechanical, electrical, HVAC or plumbing system. Further
and notwithstanding the foregoing provisions of this Section 5.2(a), Landlord
agrees that it will not unreasonably withhold its consent to alterations within
the Premises that involve or affect the electrical or HVAC systems within or
serving the Premises or which affect the Base Building electrical or HVAC
systems and which, in any such case, are required by Tenant due to alterations
proposed by Tenant to the Tenant’s computer room (and adjacent system
administration room related thereto), any equipment located in the computer room
(or adjacent system administration room related thereto) or to be located in the
computer room (or adjacent system administration room related thereto) provided
that (A) Landlord shall have received complete, detailed plans and
specifications from Tenant with respect to all such alterations, in each case
prepared at Tenant’s sole cost and expense, (B) Landlord shall have approved all
of such plans and specifications and (C) Tenant shall be responsible for all
costs and expenses of any upgrades or alterations to the Premises and Building
HVAC system and equipment and/or electrical system and equipment (and/or the
Supplemental HVAC System) required by Landlord in connection therewith and
provided, further, that Landlord shall not be required to approve any such
alterations which (1) are not in conformity with plans and specifications for
the Building, or (2) are not approved by Landlord’s architect or (3) would
increase Tenant’s demand, consumption or usage of electricity or HVAC or
(4) would result in an additional burden on any of the Building’s utility
systems or the capacity thereof or additional costs on account thereof (except
that Landlord will not unreasonably withhold its consent in the case of matters
described in clauses (1) through (4) inclusive if the conditions in clauses
(A) through (C) inclusive are satisfied and in addition thereto Tenant pays the
entire cost of any upgrades, alterations and additions to the Premises and Base
Building HVAC and electrical systems and equipment and the Supplemental HVAC
System required by Landlord in connection therewith) but Landlord shall not be
required to approve any such alterations which do not comply with applicable
laws, ordinances or codes. Any such alterations, additions or improvements shall
(i) be in accordance with complete plans and specifications prepared by Tenant
and approved in advance by Landlord (except that where Landlord’s prior written
approval of such matter is not required, such advance approval of plans and
specifications shall not be required but no such work shall be performed (except
repainting and recarpetting and minor touch up work) until such plans and
specifications are provided to Landlord); (ii) be performed in a good and
workmanlike manner and in compliance with all applicable laws; (iii) be
performed and completed in the manner required in Section 5.2(d) hereof; (iv) be
made at

 

11



--------------------------------------------------------------------------------

Tenant’s sole expense and at such times as Landlord may from time to time
designate; and (v) become a part of the Premises and the property of Landlord
(unless otherwise agreed in writing by Landlord at the time of giving its
consent thereto). It is agreed and understood that Landlord shall have the right
to review and approve all changes to any plans which Landlord shall have
approved pursuant to this Section 5.2(a).

It is also agreed and understood that Landlord shall not be deemed to be
unreasonable in denying its consent to alterations, additions and improvements
to the Premises which affect “Base Building Systems” (as said term is hereafter
defined).

As used herein, the term “Base Building Systems” shall mean (i) any mechanical,
electrical or plumbing system or component of the Building (including the
Premises) (ii) the exterior of the Building (iii) the Building HVAC distribution
system (iii) any fire safety prevention/suppression system and (iv) any
structural element or component of the Building.

(b) All articles of personal property and all business fixtures, machinery and
equipment and furniture owned or installed by Tenant solely at its expense in
the Premises (“Tenant’s Removable Property”) shall remain the property of Tenant
and may be removed by Tenant at any time prior to the expiration of this Lease,
provided that Tenant, at its expense, shall repair any damage to the Building
caused by such removal. Tenant’s Back Up Generator Equipment and Tenant’s
Rooftop Communications Equipment (as such terms are hereinafter defined)
constitute part of Tenant’s Removable Property. Although the Supplemental HVAC
System (as said term is hereinafter defined) was paid for and installed by
Landlord, the Supplemental HVAC System shall constitute part of Tenant’s
Removable Property for all purposes under this Lease except that if this Lease
is terminated due to a default by Tenant, Landlord shall have the right, at its
option, to retain the Supplemental HVAC System as Landlord’s property in which
event the Tenant shall have no rights therein.

(c) Notice is hereby given that Landlord shall not be liable for any labor or
materials furnished or to be furnished to Tenant upon credit, and that no
mechanic’s or other lien for any such labor or materials shall attach to or
affect the reversion or other estate or interest of Landlord in and to the
Premises. Whenever and as often as any mechanic’s lien shall have been filed
against the Premises based upon any act or interest of Tenant or of anyone
claiming through Tenant, Tenant shall forthwith take such actions by bonding,
deposit or payment as will remove or satisfy the lien.

(d) All of the Tenant’s alterations, additions and installation of furnishings
shall be coordinated with any work being performed by Landlord and in such
manner as to maintain harmonious labor relations and not damage the Property or
interfere with Building construction or operation and shall be performed by
contractors or workmen first approved by Landlord, which approval will not be
unreasonably withheld. Installation and moving of furnishings, equipment and the
like shall be performed only with labor compatible with that being employed by
Landlord for work in or to the Building and not to employ or permit the use of
any labor or otherwise take any action which might result in a labor dispute
involving personnel

 

12



--------------------------------------------------------------------------------

providing services in the Building. Except for work by Landlord’s general
contractor, Tenant before its work is started shall: secure all licenses and
permits necessary therefor and deliver copies thereof to Landlord; deliver to
Landlord a statement of the names of all its contractors and subcontractors and
the estimated cost of all labor and material to be furnished by them; and cause
each contractor to carry workmen’s compensation insurance in statutory amounts
covering all the contractor’s and subcontractor’s employees and comprehensive
public liability insurance and property damage insurance with such limits as
Landlord may reasonably require but in no event less than the Initial Public
Liability Insurance specified in Section 1.3 of this Lease as the same may be
increased from time to time in accordance with the provisions of Article X of
this Lease (all such insurance to be written in companies approved by Landlord
(which approval will not be unreasonably withheld) and insuring Landlord,
Manager and Tenant as well as the contractors), and to deliver to Landlord
certificates of all such insurance. Tenant agrees to pay promptly when due the
entire cost of any work done on the Premises by Tenant, its agents, employees,
or independent contractors, and not to cause or permit any liens for labor or
materials performed or furnished in connection therewith to attach to the
Premises or the Property and immediately to discharge any such liens which may
so attach and, at the request of Landlord to deliver to Landlord security
satisfactory to Landlord against liens arising out of the furnishing of such
labor and material. Upon completion of any work done on the Premises by Tenant,
its agents, employees, or independent contractors, Tenant shall promptly deliver
to Landlord (i) original lien releases and waivers executed by each contractor,
subcontractor, supplier, materialmen, architect, engineer or other party which
furnished labor, materials or other services in connection with such work and
pursuant to which all liens, claims and other rights of such party with respect
to labor, material or services furnished in connection with such work are
unconditionally released and waived and (ii) copies of any necessary
certificate(s) of occupancy relating to the Premises issued by the Town of
Needham. Tenant shall pay within fourteen (14) days after being billed therefor
by Landlord, as an additional charge hereunder, one hundred percent (100%) of
any increase in real estate taxes on the Property not otherwise billed to Tenant
which shall, at any time after commencement of the Term, result from any
alteration, addition or improvement to the Premises made by or (exclusive of all
of Landlord’s Work except for the Supplemental HVAC System) on behalf of Tenant
(including Tenant’s original installations, the Supplemental HVAC System, the
Back Up Generator and Tenant’s subsequent alterations, additions, substitutions
and improvements), whether done prior to or after the commencement of the Term
of this Lease.

(e) In connection with the performance of any alterations, improvements, changes
or additions to the Premises as contemplated by Article IV or Section 5.2 of
this Lease, in the event that any such improvement, alteration, change or
addition to the Premises to be performed by Tenant (the “Work”) affects
so-called “Base Building Systems” and to the extent that such Work is not
performed by Landlord or a general contractor employed directly by Landlord,
Tenant hereby agrees to use the services of a construction management firm
designated by Landlord to oversee, coordinate and review all aspects of any such
Work. The cost and expense of the services of such construction manager (such
cost and expense not to exceed commercially reasonable rates) shall be borne by
Tenant as an additional charge under this Lease.

 

13



--------------------------------------------------------------------------------

ARTICLE VI

ASSIGNMENT AND SUBLETTING

 

6.1 PROHIBITION. (a) Tenant covenants and agrees that (except as may be
permitted hereunder) whether voluntarily, involuntarily, by operation of law or
otherwise, neither this Lease nor the term and estate hereby granted, nor any
interest herein or therein, will be assigned, mortgaged, pledged, encumbered or
otherwise transferred and that neither the Premises nor any part thereof will be
encumbered in any manner by reason of any act or omission on the part of Tenant,
or used or occupied, by anyone other than Tenant, or for any use or purpose
other than a Permitted Use, or be sublet (which term, without limitation, shall
include granting of concessions, licenses and the like) in whole or in part, or
be offered or advertised for assignment or subletting. Tenant shall reimburse
Landlord for all costs and expenses sustained or incurred by Landlord in
connection with any request by Tenant for Landlord’s consent to an assignment or
subletting not to exceed $2,000.00 per request.

(b) The provisions of paragraph (a) of this Section shall (except as otherwise
expressly set forth herein) apply to a transfer (by one or more transfers) of a
majority of the stock or partnership interests, or other evidences of ownership
of Tenant as if such transfer were an assignment of this Lease; but such
provisions shall not apply to transactions with an entity into or with which
Tenant is merged or consolidated or to which substantially all of Tenant’s
assets or stock are transferred or to any entity (a “Permitted Entity”) which
controls or is controlled by Tenant or is under common control with Tenant,
provided that in any of such events (i) the successor to Tenant has a net worth
computed in accordance with generally accepted accounting principles at least
equal to the net worth of Tenant immediately prior to such merger, consolidation
or transfer, (ii) proof satisfactory to Landlord of such net worth shall have
been delivered to Landlord at least 10 days prior to the effective date of any
such transaction, and (iii) the assignee agrees directly with Landlord, by
written instrument in form satisfactory to Landlord, to be bound by all the
obligations of Tenant hereunder including, without limitation, the covenant
against further assignment or subletting (a Permitted Entity which satisfies all
of the foregoing provisions is hereinafter called a “Permitted Assignee”),

(c) If this Lease be assigned, or if the Premises or any part thereof be sublet
or occupied by anyone other than Tenant, Landlord may, at any time and from time
to time (after a Default of Tenant with respect to payment of Basic Rent,
Escalation Charges or any other sum or charge payable by Tenant under this Lease
has occurred), collect rent and other charges from the assignee, subtenant or
occupant, and apply the net amount collected to the rent and other charges
herein reserved, but no such assignment, subletting, occupancy, collection or
modification of any

 

14



--------------------------------------------------------------------------------

provisions of this Lease shall be deemed a waiver of this covenant, or the
acceptance of the assignee, subtenant or occupant as a tenant or a release of
the original named Tenant from the further performance by the original named
Tenant hereunder. No assignment or subletting hereunder shall relieve Tenant
from its obligations hereunder and Tenant shall remain fully and primarily
liable therefor. No assignment or subletting, or occupancy shall affect
Permitted Uses. Any subletting shall expire as of the day immediately preceding
the date of expiration of the Term of this Lease.

(d) Landlord shall also have the right to collect rent directly from a subtenant
upon expiration or earlier termination of the Term of this Lease. The consent by
Landlord to an assignment or subletting shall in no way be construed to relieve
Tenant or any successor from obtaining the express consent in writing of
Landlord to any further assignment or subletting nor shall any such consent
release, diminish or impair Tenant’s continuing primary liability for
performance of this Lease unless as part of that consent, Landlord agrees to
release the original Tenant. No assignment or subletting and no use of the
Premises by a subsidiary wholly-owned by Tenant or controlling corporation of
Tenant shall affect the Permitted Uses.

(e) In connection with any request by Tenant for consent to assignment of the
Lease (except to a Permitted Assignee) or any subletting of all or any part of
the Premises, Tenant shall first submit to Landlord in writing: (i) the name of
the proposed assignee or subtenant, (ii) such information as to its financial
responsibility and standing as Landlord may reasonably require, and (iii) all
terms and provisions upon which the proposed assignment or subletting is to be
made. Upon receipt from Tenant of such request and information, the Landlord
shall have an option (sometimes hereinafter referred to as the “option” or “Take
Back Option”) to be exercised in writing (a “Take Back Notice”) within twenty
(20) days after its receipt from Tenant of such request and information, if the
request is to assign the Lease or to sublet all of the Premises, to cancel or
terminate this Lease, or, if the request is to sublet a portion, of the Premises
only, to cancel and terminate this Lease with respect to such portion, in each
case, as of the date set forth in Landlord’s notice of exercise of such option,
which shall be not less than sixty (60) nor more than ninety (90) days following
the giving of such notice. Tenant shall have the right (the “Take Back
Rescission Right”), exercisable by written notice given to Landlord within five
(5) business days after Tenant’s receipt of a Take Back Notice to rescind its
request that Landlord consent to the applicable assignment or subletting which
was the subject of Landlord’s Take Back Notice in which case Landlord’s exercise
of the applicable Take Back Option shall be deemed cancelled ab initio. If
Tenant exercises its Take Back Rescission Right, it may not, for a period of six
(6) months thereafter, assign this Lease or sublet any part of the Premises
which was the subject of Tenant’s original consent request. If Landlord shall
exercise such Take Back Option (and Tenant does not exercise its Take Back
Rescission Right strictly as and when required herein), Tenant shall surrender
possession of the entire Premises, or the portion which is the subject of the
option, as the case may be, on the date set forth in such notice in accordance
with the provisions of this Lease relating to surrender of Premises at the
expiration of the Term. If this Lease shall be cancelled as to a portion of the
Premises only, Basic Rent and Additional Rent shall thereafter be abated

 

15



--------------------------------------------------------------------------------

proportionately according to the ratio the number of square feet of the portion
of the space surrendered bears to the size of the Premises. As Additional Rent,
Tenant shall reimburse Landlord within ten (10) days of receipt of an invoice
evidencing the same for reasonable legal and other expenses incurred by Landlord
in connection with any request by Tenant for consent to assignment or subletting
not to exceed $2,000.00 per request.

If Landlord shall not exercise its Take Back Option pursuant to the foregoing
provisions (exclusive of any such exercise of a Take Back Option which is
cancelled by Tenant through the exercise of a Take Back Rescission Right),
Landlord will not unreasonably delay, condition or withhold its consent to the
assignment or subletting to the party referred to upon all the terms and
provisions set forth in Tenant’s notice to Landlord, provided that the terms and
provisions of such assignment or subletting shall specifically make applicable
to the assignee or sublessee all of the provisions of this Section 6.1 of the
Lease so that Landlord shall have against the assignee or sublessee all rights
with respect to any further assignment or subletting which are set forth in
Section 6.1 of this Lease as amended hereby except that no such sublessee shall
have any right to further assign the sublease or sublet the Premises. In any
case where Landlord consents to an assignment of this Lease, Landlord shall be
entitled to receive the Section 6.1 Percentage (as said term is hereinafter
defined) of all Assignment Overages (as said term is hereinafter defined) which
payment shall, in each case, be made within fifteen (15) days of Tenant’s
receipt of each such payment. As used herein, the term “Assignment Overages”
shall mean all amounts received by Tenant on account of or pursuant to any
assignment of the Lease (including, without limitation, any lump sum payment)
after deducting therefrom actual and reasonable broker’s commissions, reasonable
attorneys’ fees and tenant fit up costs paid to third parties by Tenant in
connection with such assignment and, in the case of an assignment involving more
than a single lump sum payment, with such brokerage commissions and tenant fit
up costs amortized without interest in equal installments over the term this
Lease then remaining at the time of such assignment, except, however, that if
amounts payable to the Tenant in connection with such assignment are not spread
over the then balance of the term of this Lease, the amount of such amortization
and the period over which it is to be spread shall be as determined by Landlord.
Further, in any case where Landlord consents to a subletting, Landlord shall be
entitled to receive the Section 6.1 Percentage of all Subleasing Overages (as
said term is hereinafter defined). As used herein, the term “Subleasing
Overages” shall mean, for each period in question, all amounts received by
Tenant in connection with any sublease (after deducting therefrom actual and
reasonable brokers commissions, reasonable attorneys’ fees and reasonable tenant
fit-up costs, in each case, paid to third parties by Tenant in connection with
such subletting amortized without interest in equal installments over the term
of the Sublease) in excess of Basic Rent and Additional Rent reserved under this
Lease for the same period attributable to the space sublet (including, without
limitation, all lump sum payments made in connection therewith). Payment of
Landlord’s share of Subleasing Overages shall be made to Landlord within fifteen
(15) days after receipt by Tenant. Further, if a Default of Tenant has occurred
under this Lease (and during the continuance thereof), then, in computing
Subleasing Overages and Assignment

 

16



--------------------------------------------------------------------------------

Overages, Tenant shall not be entitled to any deductions for broker’s
commissions or Tenant fit up costs. As used herein, the term “Section 6.1
Percentage” shall mean fifty (50%) percent except that from and after the date a
Default of Tenant shall occur (and during the continuance thereof), the term
“Section 6.1 Percentage” shall mean one hundred (100%) percent. Termination of
this Lease by Landlord shall terminate all rights of Tenant to receive any
Sublease Overages, any Assignment Overages or any other payments due under any
sublease or assignment, whether relating to any period prior to or after the
date of such termination.

Any such assignment or subletting shall nevertheless be subject to all the terms
and provisions of this Section 6.1 and no assignment shall be binding upon
Landlord or any of Landlord’s mortgagees, unless Tenant shall deliver to
Landlord an instrument in recordable form which contains a covenant of
assumption by the assignee running to Landlord and all persons claiming by,
through or under Landlord. The failure or refusal of the assignee to execute
such instrument of assumption shall not release or discharge the assignee from
its liability as Tenant hereunder. In addition, Tenant shall furnish to Landlord
a conformed copy of any sublease effected under terms of this Section 6.1. In no
event shall the Tenant hereunder be released from its liability under this Lease
in connection with Landlord’s exercise of the Take Back Option provided,
however, that if Landlord does exercise the Take Back Option with respect to all
or any part of the Premises (or, in the case of an assignment of the Lease so as
to cancel or terminate the Lease) nothing contained in this sentence shall be
deemed to impose any continuing liability upon Tenant as to the part of the
Premises which is ‘taken back” or as to the Lease if it is thereby cancelled or
terminated.

Landlord shall not be deemed unreasonable in refusing to approve a sublease or
an assignment of Lease wherein (a) the proposed sublessee or assignee is a
tenant, subtenant or occupant of the Building and Landlord has comparable or
competitive space available in the Building for such proposed sublessee or
assignee or (b) the Landlord is then in discussions or negotiations with the
proposed sublessee or assignee to do a direct lease in the Building or (c) the
Landlord determines in its sole but reasonable judgment that the proposed
sublessee is not capable of performing its obligations under the Sublease or
assignment and is not financially acceptable or would alter the permitted use or
(d) the proposed sublessee or assignee is a body or an agency of the state,
local or federal government.

ARTICLE VII

RESPONSIBILITY FOR REPAIRS AND CONDITIONS OF PREMISES:

SERVICES TO BE FURNISHED BY LANDLORD

 

7.1

LANDLORD REPAIRS. (a) Except as otherwise provided in this Lease, Landlord
agrees to keep in good order, condition and repair the roof, public areas,
exterior walls (including exterior glass) and structure of the Building
(including plumbing, mechanical and electrical systems installed by Landlord but
excluding any systems

 

17



--------------------------------------------------------------------------------

 

installed specifically for Tenant’s benefit or used exclusively by Tenant) and
the elevators and the HVAC system serving the Premises, all insofar as they
affect the Premises, except that Landlord shall in no event be responsible to
Tenant for the condition of glass in the Premises or for the doors (or related
glass and finish work) leading to the Premises, or for any condition in the
Premises or the Building caused by any act or neglect of Tenant, its agents,
employees, invitees or contractors. Further, except as otherwise provided in
this Lease, Landlord agrees to keep the parking area (insofar as necessary to
provide Tenant the parking rights set forth in this Lease) in a serviceable
condition except that Landlord shall, in no event, be responsible to Tenant for
any condition in the parking area caused by any act or omission of Tenant, its
agents, employees, invitees or contractors. Landlord shall not be responsible to
make any improvements or repairs to the Building or parking area other than as
expressly in this Section 7.1 provided, unless expressly provided otherwise in
this Lease. All costs and expenses incurred by Landlord in performing its
obligations under this Section 7.1 shall be included in Operating Expenses (as
said term is hereafter defined) except as may otherwise be expressly provided in
this Lease.

(b) Landlord shall never be liable for any failure to make repairs which
Landlord has undertaken to make under the provisions of this Section 7.1 or
elsewhere in this Lease, unless Tenant has given notice to Landlord of the need
to make such repairs, and Landlord has failed to commence to make such repairs
within a reasonable time after receipt of such notice, or fails to proceed with
reasonable diligence to complete such repairs.

(c) Any services which Landlord is required to furnish pursuant to the
provisions of this Lease may, at Landlord’s option be furnished from time to
time, in whole or in part, by employees of Landlord or by the Manager of the
Property or by one or more third persons and Landlord further reserves the right
to require Tenant to enter into agreements with such persons in form and content
approved by Landlord (and as approved by Tenant, which approval will not be
unreasonably withheld) for the furnishing of such services. Landlord shall cause
the paved portions of the Property to be kept reasonably free and clear of snow,
ice and refuse and shall cause the landscaped areas of the Property to be
maintained in a reasonably attractive appearance.

 

7.2

TENANT’S AGREEMENT. (a) Tenant will keep neat and clean and maintain in
reasonably good order, condition and repair the Premises and every part thereof,
excepting only those repairs for which Landlord is responsible under the terms
of this Lease, reasonable wear and tear of the Premises, and damage by fire or
other casualty and as a consequence of the exercise of the power of eminent
domain; and shall surrender the Premises, at the end of the Term, in such
condition, ordinary wear and tear and damage by fire or other casualty excepted.
Without limitation, Tenant shall continually during the Term of this Lease
maintain the Premises in accordance with all laws, codes and ordinances from
time to time in effect and all directions, rules and regulations of the proper
officers of governmental agencies having jurisdiction, and of the Boston Board
of Fire Underwriters, and shall, at Tenant’s own

 

18



--------------------------------------------------------------------------------

 

expense, obtain all permits, licenses and the like required by applicable law.
Notwithstanding the foregoing or the provisions of Article XII, Tenant shall be
responsible for the cost of repairs which may be necessary by reason of damage
to the Building caused by any act or neglect of Tenant or its agents, employees,
contractors or invitees (including any damage by fire or any other casualty
arising therefrom). Tenant shall be responsible for the payment of all charges
(whether billed directly to Tenant by the applicable utility or submetered and
billed to Tenant by Landlord) for electricity and gas used or consumed by the
Tenant’s back up generator and/or Supplemental HVAC System and other special
equipment, if any, served by such meter or submeter. Without limitation of the
foregoing, Tenant shall not do or perform, and shall not permit its agents,
servants, employees, contractors or invitees to do or perform any act or thing
in or upon the Property which will invalidate or be in conflict with the
certificate of occupancy for the Premises or the Building or violate any
statute, law, rule, by-law or ordinance of any governmental entity having
jurisdiction over the Property (the “Requirements”). Tenant shall, at Tenant’s
sole cost and expenses, take all action, including the making of any
improvements or alterations necessary to comply with all Requirements,
including, but not limited to the ADA, as modified and supplemented from time to
time, which shall, with respect to the Premises or with respect to any abatement
of nuisance, impose any violation, order or duty upon Landlord or Tenant arising
from, or in connection with the Premises, Tenant’s occupancy, use or manner of
use of the Premises (including, without limitation, any occupancy, use or manner
of use that constitutes a “place of public accommodation” under the ADA), or any
installations in the Premises, or required by reason of a breach of any of
Tenant’s covenants or agreements under this Lease, whether or not such
Requirements shall now be in effect or hereafter enacted or issued, and whether
or not any work required shall be ordinary or extraordinary or foreseen or
unforeseen at the date hereof. Without limiting the generality of the foregoing,
Tenant shall, at its sole cost and expense, maintain and repair the replace the
Supplemental HVAC System (as said term is defined in Section 7.4 hereof) and all
components thereof. Notwithstanding the foregoing to the contrary, Tenant shall
not be responsible to make improvements or alterations to the Premises which are
required in order to make Landlord’s Work comply with all Requirements
(exclusive of the ADA) and, in the case of the ADA, Tenant shall not be required
to make improvements or alterations necessary to make the Landlord’s Work
(exclusive of that related to the Supplemental HVAC system) comply with the ADA.

(b) If repairs are required to be made by Tenant pursuant to the terms hereof,
Landlord may demand in writing that Tenant make the same forthwith, and if
Tenant refuses or neglects to commence such repairs within thirty (30) days
after notice thereof from Landlord and complete the same with reasonable
dispatch after such demand, Landlord may (but shall not be required to do so)
make or cause such repairs to be made (the provisions of Section 14.18 being
applicable to the costs thereof) and shall not be responsible to Tenant for any
loss or damage that may accrue to Tenant’s stock or business by reason thereof.
Notwithstanding the foregoing, Landlord may elect to take action hereunder
immediately and without notice to Tenant (and without waiting thirty (30) days)
if Landlord reasonably believes an emergency to exist but in such case shall
give notice to Tenant as soon as is practicable thereafter.

 

19



--------------------------------------------------------------------------------

7.3 FLOOR LOAD - HEAVY MACHINERY. (a) Tenant shall not place a load upon any
floor in the Premises exceeding the floor load per square foot of area which
such floor was designed to carry and which is allowed by law. Landlord reserves
the right to prescribe the weight and position of all business machines and
mechanical equipment, including safes, which shall be placed so as to distribute
the weight. Business machines and mechanical equipment shall be placed and
maintained by Tenant at Tenant’s expense in settings sufficient, in Landlord’s
judgment, to absorb and prevent vibration, noise and annoyance. Tenant shall not
move any safe, heavy machinery, heavy equipment, freight, bulky matter or
fixtures into or out of the Building without Landlord’s prior consent, which
consent may include a requirement to provide insurance, naming Landlord as an
insured, in such amounts as Landlord may deem reasonable.

(b) If such safe, machinery, equipment, freight, bulky matter or fixtures
requires special handling, Tenant agrees to employ only persons holding a Master
Rigger’s License to do such work, and that all work in connection therewith
shall comply with applicable laws and regulations (except that Tenant shall be
entitled to move its computer equipment itself if a Master Rigger’s license is
not required therefor. Any such moving shall be at the sole risk and hazard of
Tenant, and Tenant will exonerate, indemnity and save Landlord harmless against
and from any liability, loss, injury, claim or suit resulting directly or
indirectly from such moving.

 

7.4 BUILDING SERVICES. (a) Landlord shall also provide:

(i) Cold water (at temperatures supplied by the Town of Needham) for drinking,
lavatory and toilet purposes. If Tenant uses water for any purpose other than
for ordinary lavatory and drinking purposes, Landlord may assess a reasonable
charge for the additional water so used, or install a water meter and thereby
measure Tenant’s water consumption for all purposes. In the latter event, Tenant
shall pay the cost of the meter and the cost of installation thereof including,
without limitation, any related charges incurred by Landlord in connection with
providing and installing the same. Tenant, at Tenant’s sole cost and expense,
shall keep such meter and related equipment in good working order and repair.
Tenant agrees to pay for water consumed, as shown on such meter, together with
the sewer charge based on such meter charges, as and when bills are rendered,
and in default in making such payment Landlord may pay such charges and collect
the same from Tenant as an additional charge.

(ii) Access to the Premises twenty-four (24) hours per day, three hundred sixty
five (365) days per year, subject to reasonable security restrictions and
restrictions based on emergency conditions and all other applicable provisions
of this Lease.

 

20



--------------------------------------------------------------------------------

(iii) Cleaning Services described in Exhibit F as and to the extent required by
Exhibit F.

(iv) On Business Days generally from 8:00 a.m. to 6:00 p.m. (except on Saturdays
only generally from 9:00 a.m. to 1:00 p.m.) furnish heating and cooling as
normal seasonal temperatures may require to provide reasonably comfortable space
temperature and ventilation for occupants of the Premises under normal business
operation at an occupancy of not more than one person per 150 square feet of
usable floor area. If Tenant requires heating or cooling before or after the
hours specified herein or on days which are not Business Days, it shall
coordinate the same at least one (1) Business Day in advance with the Building
Manager and shall pay to Landlord within ten (10) days after being billed
therefor the charge therefor in effect from time to time as determined by
Landlord. Initially, such charge shall be $25.00 per hour but Landlord shall
have the right to increase such hourly charge from time to time as Landlord may
require to reflect Landlord’s cost thereof as reasonably determined by
Landlord). If Tenant introduces into the Premises personnel or equipment which
overloads the capacity of the Building System, or in any other way interferes
with the systems ability to perform adequately its proper functions, or which
affects the temperature otherwise maintained by the air conditioning system of
the Building, supplementary systems may, if and as needed, at Landlord’s option,
be provided by Landlord at Tenant’s expense. Tenant acknowledges that Landlord’s
Work includes the supplemental rooftop HVAC system as more particularly
described in Exhibit B hereto under the heading “Supplemental HVAC System For
Computer Room” (the “Supplemental HVAC System” which term includes all
equipment, duct work, wiring, controls, pipes, conduits and connections
described in Exhibit B hereto under the heading “Supplemental HVAC System For
Computer Room”, but such term does not include any part of the base Building
HVAC Equipment) to serve Tenant’s computer room (as such computer room is shown
on Exhibit B hereto). Although the Supplemental HVAC System is included within
Landlord’s Work, Tenant acknowledges and agrees that Tenant shall be solely
responsible for the repair, maintenance and (as needed from time to time)
replacement of the Supplemental HVAC System, in each case, at Tenant’s sole cost
and expense and that Landlord shall have no obligation or liability to Tenant
for any failure of the Supplemental HVAC System to operate as designed or to
provide adequate cooling, ventilation or other service to Tenant’s server room
and administrative work room or elsewhere in the Premises, it being understood
and agreed that Tenant shall have no claim of any kind or nature against
Landlord on account of any defect in, or failure of, the Supplemental HVAC
System to meet Tenant’s requirements or needs nor for any interruption in
services related thereto. Landlord agrees that it shall provide Tenant the
benefit of all warranties and claims which Landlord may have against third
parties on account of the Supplemental HVAC System, all at Tenant’s sole cost
and expense. Tenant shall remove the Supplemental HVAC System from the Building
upon expiration or earlier termination of the Lease and, in such case, Tenant
shall repair any damage to the Building and/or Property caused by such removal
and comply with all applicable laws related to the transfer and disposal of such
Supplemental HVAC System except that if this Lease is terminated as a result of
a

 

21



--------------------------------------------------------------------------------

default by Tenant, then Landlord shall have the right to retain the Supplemental
HVAC System and, in such case, title to the Supplemental HVAC System shall
automatically vest in the Landlord and Tenant shall have no right to remove the
same.

(v) Passenger elevator service twenty-four (24) hours per day, three hundred
sixty five (365) days per year.

(vi) Twenty-four (24) hour lobby security service, 365 days per year through the
presence of a security attendant in the lobby.

(vii) One (1) Building standard sign strip for the Tenant on the lobby directory
at Landlord’s expense and a Building standard sign on the main entry doors to
the Premises at Tenant’s expense.

(b) Landlord reserves the right to curtail, suspend, interrupt and/or stop the
supply of water, sewage, electrical current, cleaning, and other services, and
to curtail, suspend, interrupt and/or stop use of entrances and/or lobbies
serving access to the Building, without thereby incurring any liability to
Tenant, when necessary by reason of accident or emergency, or for repairs,
alterations, replacements or improvements in the judgment of Landlord desirable
or necessary, or when prevented from supplying such services or use by strikes,
lockouts, difficulty in obtaining materials, accidents or any other cause beyond
Landlord’s control, or by laws, orders or inability, by exercise of reasonable
diligence, to obtain electricity, water, gas, steam, coal, oil or other suitable
fuel or power. No diminution or abatement of rent or other compensation, nor any
direct, indirect or consequential damages shall or will be claimed by Tenant as
a result of, nor shall this Lease or any of the obligations of Tenant be
affected or reduced by reason of, any such interruption, curtailment, suspension
or stoppage in the furnishing of the foregoing services or use, irrespective of
the cause thereof. Failure or omission on the part of Landlord to furnish any of
the foregoing services or use shall not be construed as an eviction of Tenant,
actual or constructive, nor entitle Tenant to an abatement of rent, nor to
render the Landlord liable in damages, nor release Tenant from prompt
fulfillment of any of its covenants under this Lease.

(c) In no event shall Landlord be required to provide any cafeteria or food
service operation in the Building.

 

7.5

ELECTRICITY. (a) Tenant acknowledges and agrees that there is no submeter or
separate electrical meter in the Premises for the purpose of measuring Tenant’s
use and consumption of electricity for lights and plugs in the Premises but
there will be a separate checkmeter installed in the Premises or elsewhere in
the Building by Landlord for the purpose of measuring use and consumption of
electricity for the Supplemental HVAC System (and to the extent so designated by
Landlord from time to time such checkmeter may also measure use and consumption
of electricity for any equipment of Tenant, including, without limitation,
computers and other equipment having special power or environmental
requirements). Tenant shall make

 

22



--------------------------------------------------------------------------------

 

direct payment to Landlord of Tenant’s Original Electrical Factor for the
operation of lights and plugs in the Premises, as additional rent as provided in
Section 3.1 of this Lease. Tenant shall pay Landlord all charges for all
checkmetered electricity monthly, within twenty (20) days after being billed
therefor by Landlord. Landlord shall permit Landlord’s existing wires, pipes,
risers, conduits and other electrical equipment of Landlord to be used for the
purpose of providing electrical service to the Premises. Tenant covenants and
agrees that its electrical usage and consumption will not disproportionately
“siphon off” electrical service necessary for other tenants of the Building and
that its total connected load will not exceed the maximum load from time to time
permitted by applicable governmental regulations nor the design criteria of the
existing Building electrical capacity and that in no event shall such total
connected load be in excess of (i) 6.0 watts per square foot of the usable area
of the Premises (exclusive of the computer room and system administration room
(the “SysAdmin Room”) adjacent to the computer room and related thereto, as such
rooms are shown on Exhibit B-1 (collectively such computer room and SysAdmin
Room are called by “Computer-Admin Rooms”)) or (ii) the 400 AMP 3 phase
dedicated service to the Computer-Admin Rooms described in Exhibit B (or any
upgrade, alteration or addition to such 400 AMP 3 phase dedicated service which
is (x) installed and paid for by Tenant in accordance with the provisions of
Section 5.2 of the Lease and (y) approved by Landlord in accordance with
Section 5.2 of the Lease). Landlord shall not in any way be liable or
responsible to Tenant for any loss or damage or expense which Tenant may sustain
or incur if, during the Term of this Lease, either the quantity or character of
electric current is changed or electric current is no longer available or
suitable for Tenant’s requirements due to a factor or cause beyond Landlord’s
control. Tenant shall purchase and install all lamps, tubes, bulbs, starters and
ballasts (except that prior to the Commencement Date, Landlord shall, at its
expense, initially supply and install (if not present therein) operable lamps,
tubes, bulbs, starters and ballasts in the Premises lighting system). Tenant
shall bear the cost of repair and maintenance of any electric or gas meter used
or to be installed in (or serving) the Premises.

(b) In order to insure that the foregoing requirements are not exceeded and to
avert possible adverse affect on the Building’s electrical system, Tenant shall
not, without Landlord’s prior consent, connect any fixtures, appliances or
equipment (i) located outside the Computer-Admin Rooms to the Building’s
electrical distribution system which operates on a voltage in excess of 120
volts nominal or (ii) located within the Computer-Admin Rooms which operates on
or requires more than the 400 AMP 3 phase dedicated service to the
Computer-Admin Rooms described on Exhibit B (or any upgrade, alteration or
addition to such 400 AMP 3 phase dedicated service which is (x) installed and
paid for by Tenant in accordance with the provisions of Section 5.2 of the Lease
and (y) approved by Landlord in accordance with Section 5.2 of the Lease). If
Landlord shall consent to the connection of any such fixtures, appliances or
equipment, all additional risers or other electrical facilities or equipment
required therefor shall be provided by Landlord and the cost thereof shall be
paid by Tenant upon Landlord’s demand as Additional Rent. From time to time
during the Term of this Lease, Landlord shall have the right to have an
electrical

 

23



--------------------------------------------------------------------------------

consultant selected by Landlord make a survey of Tenant’s electric usage, the
result of which shall be conclusive and binding upon Landlord and Tenant. In the
event that such survey shows that Tenant has exceeded the requirements set forth
in paragraph (a), in addition to any other rights Landlord may have hereunder,
Tenant shall, upon demand, reimburse Landlord for the costs of such survey.

(c) Landlord and Tenant acknowledge that the 400 AMP 3 phase dedicated service
to the Computer-Admin Rooms does not serve the Supplemental HVAC System.

ARTICLE VIII

REAL ESTATE TAXES

 

8.1 PAYMENTS ON ACCOUNT OF REAL ESTATE TAXES. (a) For the purposes of this
Article, the term “Tax Year” shall mean each twelve-month period commencing on
the July 1 immediately preceding the Commencement Date and each twelve-month
period thereafter commencing during the Term of this Lease; and the term “Taxes”
shall mean all real estate taxes, special assessments and betterment assessments
assessed with respect to the Property for any Tax Year.

(b) In the event that during any Tax Year, Taxes shall be greater than Base
Taxes, Tenant shall pay to Landlord, as an Escalation Charge, an amount equal to
(i) the excess of Taxes over Base Taxes for each Tax Year (or partial Tax Year)
falling within the Term of this Lease, multiplied by (ii) the Escalation Factor,
such amount to be apportioned for any fraction of a Tax Year in which the
Commencement Date falls or the Term of this Lease ends.

(c) Estimated payments by Tenant on account of Taxes shall be made monthly and
at the time and in the fashion herein provided for the payment of Basic Rent.
The monthly amount so to be paid to Landlord shall be sufficient to provide
Landlord by the time real estate tax payments are due a sum equal to Tenant’s
required payments, as estimated by Landlord from time to time, on account of
Taxes for the then current Tax Year. Promptly after receipt by Landlord of bills
for such Taxes, Landlord shall advise Tenant of the amount thereof and the
computation of Tenant’s payment on account thereof. If estimated payments
theretofore made by Tenant for the Tax Year covered by such actual bills exceed
the required payments on account thereof for such Year, Landlord shall credit
the amount of overpayment against subsequent obligations of Tenant on account of
Taxes (or refund such overpayment if the Term of this Lease has ended and Tenant
has no further obligation to Landlord); but if the required payments on account
thereof for such Tax Year are greater than estimated payments theretofore made
on account thereof for such Tax Year, Tenant shall make payment to Landlord
within 30 days after being so advised by Landlord. Landlord shall have the same
rights and remedies for the non-payment by Tenant of any payments due on account
of Taxes as Landlord has hereunder for the failure of Tenant to pay Basic Rent.
The obligations of Tenant pursuant to this Article VIII shall survive expiration
or earlier termination of the Term of this Lease.

 

24



--------------------------------------------------------------------------------

8.2

ABATEMENT. If Landlord shall receive any tax refund or reimbursement of Taxes or
sum in lieu thereof with respect to any Tax Year which is not due to vacancies
in the Building, then out of any balance remaining thereof after deducting
Landlord’s expenses reasonably incurred in obtaining such refund, Landlord
shall, provided there does not then exist a Default of Tenant, credit an amount
equal to such refund or reimbursement or sum in lieu thereof (exclusive of any
interest) multiplied by the Escalation Factor against the obligations of Tenant
next falling due under this Article VIII; provided, that in no event shall
Tenant be entitled to receive a credit equal to more than the payments made by
Tenant on account of Taxes for such Year pursuant to paragraph (b) of
Section 8.1 or to receive any payments or abatements of Basic Rent if Taxes for
any Tax Year are less than Base Taxes or if Base Taxes are abated.

 

8.3 ALTERNATE TAXES. (a) If some method or type of taxation shall replace the
current method of assessment of real estate taxes in whole or in part, or the
type thereof, or if additional types of taxes are imposed upon the Property or
Landlord relating to the Property, Tenant agrees that Tenant shall pay a
proportionate share of the same as an additional charge computed in a fashion
consistent with the method of computation herein provided, to the end that
Tenant’s share thereof shall be, to the maximum extent practicable, comparable
to that which Tenant would bear under the foregoing provisions.

(b) If a tax (other than Federal or State net income tax) is assessed on account
of the rents or other charges payable by Tenant to Landlord under this Lease,
Tenant agrees to pay the same as an additional charge within ten (10) days after
billing therefor, unless applicable law prohibits the payment of such tax by
Tenant.

ARTICLE IX

OPERATING EXPENSES

 

9.1 DEFINITIONS. For the purposes of this Article, the following terms shall
have the following respective meanings:

(i) Operating Year: Each calendar year in which any part of the Term of this
Lease shall fall.

(ii) Operating Expenses: The aggregate costs or expenses reasonably incurred by
Landlord with respect to the operation, administration, insuring, cleaning,
repair, maintenance and management of the Property (excluding Utility Expenses)
all as set forth in Exhibit E annexed hereto, provided that, if during any
portion of the Operating Year for which Operating Expenses are being computed,
less than all of Building Rentable Area was occupied by tenants or if Landlord
is not

 

25



--------------------------------------------------------------------------------

supplying all tenants with the services being supplied hereunder, actual
Operating Expenses incurred shall be reasonably extrapolated by Landlord on an
item by item basis to the estimated Operating Expenses that would have been
incurred if the Building were fully occupied for such Year and such services
were being supplied to all tenants, and such extrapolated amount shall, for the
purposes hereof, be deemed to be the Operating Expenses for such Year.

(iii) Utility Expenses: The aggregate costs or expenses reasonably incurred by
Landlord with respect to supplying electricity (other than electricity supplied
to those portions of the Building leased to tenants who directly pay the utility
company the cost thereof), oil, steam, gas, water and sewer and other utilities
supplied to the Property and not payable directly by tenants to the applicable
utility company, provided that, if during any portion of the Operating Year for
which Utility Expenses are being computed, less than all Building Rentable Area
was occupied by tenants or if Landlord is not supplying all tenants with the
utilities being supplied hereunder, actual utility expenses incurred shall be
reasonably extrapolated by Landlord on an item-by-item basis to the estimated
Utility Expenses that would have been incurred if the Building were fully
occupied for such Year and such utilities were being supplied to all tenants,
and such extrapolated amount shall, for the purposes hereof, be deemed to be the
Utility Expenses for such Year.

 

9.2 TENANT’S PAYMENTS. (a) In the event that during any Operating Year,
Operating Expenses shall exceed Base Operating Expenses, Tenant shall pay to
Landlord, as an Escalation Charge, an amount equal to (i) the excess of
Operating Expenses over Base Operating Expenses for each Operating Year (or
partial Operating Year) falling within the Term of this Lease multiplied by
(ii) the Escalation Factor, such amount to be apportioned for any partial
Operating Year in which the Commencement Date falls or the Term of this Lease
ends.

(b) In the event that during any Operating Year, Utility Expenses shall exceed
Base Utility Expenses, Tenant shall pay to Landlord, as an Escalation Charge, an
amount equal to (i) the excess of Utility Expenses over Base Utility Expenses
for each Operating Year (or partial Operating Year) falling within the Term of
this Lease multiplied by (ii) the Escalation Factor, such amount to be
apportioned for any partial Operating Year in which the Commencement Date falls
or the Term of this Lease ends.

(c) Estimated payments by Tenant on account of Operating Expenses and Utility
Expenses shall be made monthly and at the time and in the fashion herein
provided for the payment of Basic Rent. The monthly amount so to be paid to
Landlord shall be sufficient to provide Landlord by the end of each Operating
Year a sum equal to Tenant’s required payments, as estimated by Landlord from
time to time during each Operating Year, on account of Operating Expenses and
Utility Expenses for such Operating Year. After the end of each Operating Year,
Landlord shall submit to Tenant a reasonably detailed accounting of Operating
Expenses and Utility Expenses for such Operating Year, and Landlord shall
certify to the accuracy thereof. If

 

26



--------------------------------------------------------------------------------

estimated payments theretofore made for such Operating Year by Tenant exceed
Tenant’s required payment on account thereof for such Operating Year, according
to such statement, Landlord shall credit the amount of overpayment against
subsequent obligations of Tenant with respect to Operating Expenses and Utility
Expenses (or refund such overpayment if the Term of this Lease has ended and
Tenant has no further obligation to Landlord), but, if the required payments on
account thereof for such Operating Year are greater than the estimated payments
(if any) theretofore made on account thereof for such Operating Year, Tenant
shall make payment to Landlord within thirty (30) days after being so advised by
Landlord. Landlord shall have the same rights and remedies for the nonpayment by
Tenant of any payments due on account of Operating Expenses and Utility Expenses
as Landlord has hereunder for the failure of Tenant to pay Basic Rent. The
obligations of Tenant under this Article IX shall survive expiration or earlier
termination of the Term of this Lease.

(d) Provided that Tenant shall have first paid all amounts due and payable by
Tenant pursuant to this Article IX and upon the written request of Tenant (and
not more than once with respect to any Operating Year), Tenant shall be
permitted to inspect Landlord’s books and records pertaining to Operating
Expenses applicable to the Property for such Operating Year. Such inspection
shall take place at a mutually agreeable time at the location where such books
and records are kept by the Landlord (or the Manager) in the ordinary course.
Tenant shall keep the results of any such inspection strictly confidential and
shall not be permitted to use any third party to perform such audit or
inspection, other than an independent firm of certified public accountants
(A) reasonably acceptable to Landlord, (B) which is not compensated on a
contingency fee basis or in any other manner which is dependent upon the results
of such audit or inspection (and Tenant shall deliver the fee agreement or other
similar evidence of such fee arrangement to Landlord upon request), and
(C) which agrees with Landlord in writing to maintain the results of such audit
or inspection confidential. Tenant may not conduct an inspection or have an
audit performed more than once during any Operating Year. Provided Landlord’s
accounting for Operating Expenses is consistent with the terms of this Lease,
Landlord’s good faith judgment regarding the proper interpretation of this Lease
and the proper accounting for Operating Expenses shall be binding on Tenant in
connection with any such audit or inspection. Failure of Tenant to provide
Landlord with a written request to review such books and records within one
hundred twenty (120) days after receipt of a final statement pursuant to this
Article IX with respect to each respective Operating Year shall be deemed a
waiver of Tenant’s rights hereunder with respect to such Operating Year. If,
subject to the foregoing, such inspection discloses an overpayment by Tenant of
its required share of Operating Expenses which Landlord does not dispute (or as
to which any dispute is resolved), then Landlord shall credit the amount of such
overpayment and if such payment discloses an underpayment by Tenant of its
required share of Operating Expenses, then Tenant shall make payment thereof to
Landlord within thirty (30) days after notice thereof.

 

27



--------------------------------------------------------------------------------

ARTICLE X

INDEMNITY AND PUBLIC LIABILITY INSURANCE

 

10.1 TENANT’S INDEMNITY. To the maximum extent this agreement may be made
effective according to law, Tenant agrees to defend, indemnify and save harmless
Landlord and its officers, directors, shareholders, employees, contractors,
servants, invitees, representatives and agents (collectively, “Landlord
Parties”) from and against all claims, loss, liability, costs and damages of
whatever nature arising from any default by Tenant under this Lease and the
following: (i) from any accident, injury, death or damage whatsoever to any
person, or to the property of any person, occurring in or about the Premises;
(ii) from any accident, injury, death or damage occurring outside of the
Premises but on the Property, where such accident, damage or injury results or
is claimed to have resulted from an act or omission on the part of Tenant or
Tenant’s agents, employees, invitees, contractors, subcontractors, suppliers,
servants, representatives, agents, independent contractors, assignees,
subtenants, or any other person or entity acting by, through or under Tenant or
by, through or under any assignee of the Tenant’s interest under this Lease or
any sublessee (collectively “Tenant Parties” and each a “Tenant Party”); or
(iii) in connection with the conduct of Tenant or a Tenant Party or the
management of the Premises or of any business therein, or any thing or work
whatsoever done, or any condition created (other than by Landlord or any
Landlord Party) in or about the Premises by Tenant or any Tenant Party; and, in
any case, occurring after the date of this Lease, until the end of the Term of
this Lease, and thereafter so long as Tenant is in occupancy of the Premises.
This indemnity and hold harmless agreement shall include indemnity against all
costs, expenses and liabilities incurred in, or in connection with, any such
claim or proceeding brought thereon, and the defense thereof, including, without
limitation, reasonable attorneys’ fees and costs at both the trial and appellate
levels. The provisions of this Section 10.1 shall survive the expiration or any
earlier termination of this Lease.

 

10.2

PUBLIC LIABILITY INSURANCE. Tenant agrees to maintain in full force from the
date upon which Tenant first enters the Premises for any reason, throughout the
Term of this Lease, and thereafter so long as Tenant is in occupancy of any part
of the Premises, a policy of general liability and property damage insurance
(including broad form contractual liability, independent contractor’s hazard and
completed operations coverage) under which Landlord, Manager (and such other
persons as are in privity of estate with Landlord as may be set out in notice
from time to time) and Tenant are named as insureds, and under which the insurer
agrees to defend, indemnify and hold Landlord, Manager, and those in privity of
estate with Landlord, harmless from and against all cost, expense and/or
liability arising out of or based upon any and all claims, accidents, injuries
and damages set forth in Section 10.1. Each such policy shall be non-cancellable
and non-amendable with respect to Landlord, Manager and Landlord’s said
designees without thirty (30) days’ prior notice to Landlord and shall be in at
least the amounts of the Initial Public Liability

 

28



--------------------------------------------------------------------------------

 

Insurance specified in Section 1.3 or such greater amounts as Landlord shall
from time to time request (provided the same is comparable to the limits
required by other institutional owners of property in Needham, Massachusetts or
Metro-West area of Massachusetts for similar property), and a duplicate original
or certificate thereof shall be delivered to Landlord.

 

10.3 TENANT’S RISK. To the maximum extent this agreement may be made effective
according to law, Tenant agrees to use and occupy the Premises and to use such
other portions of the Property as Tenant is herein given the right to use at
Tenant’s own risk; and Landlord shall have no responsibility or liability for
any loss of or damage to Tenant’s Removable Property or for any inconvenience,
annoyance, interruption or injury to business arising from Landlord’s making any
repairs or changes which Landlord is permitted by this Lease or required by law
to make in or to any portion of the Premises or other sections of the Property,
or in or to the fixtures, equipment or appurtenances thereof. Tenant shall carry
“all-risk” property insurance on a “replacement cost” basis (including so-called
improvements and betterments) for all of Tenant’s Removable Property and all
other property of Tenant located at the Premises, and provide a waiver of
subrogation as required in Section 14.20. The provisions of this Section 10.3
shall be applicable from and after the execution of this Lease and until the end
of the Term of this Lease, and during such further period as Tenant may use or
be in occupancy of any part of the Premises or of the Building.

 

10.4 INJURY CAUSED BY THIRD PARTIES. To the maximum extent this agreement may be
made effective according to law, Tenant agrees that Landlord shall not be
responsible or liable to Tenant, or to those claiming by, through or under
Tenant, for any loss or damage that may be occasioned by or through the acts or
omissions of persons occupying adjoining premises or any part of the premises
adjacent to or connecting with the Premises or any part of the Property or
otherwise. The provisions of this Section 10.4 shall survive the expiration or
any earlier termination of this Lease.

ARTICLE XI

LANDLORD’S ACCESS TO PREMISES

 

11.1 LANDLORD’S RIGHTS. Landlord shall have the right to enter the Premises at
all reasonable hours (upon reasonable prior notice, except in the case of
emergency when no notice shall be required) for the purpose of inspecting or
making repairs to the same, and Landlord shall also have the right to make
access available at all reasonable hours to prospective or existing mortgagees,
purchasers or tenants of any part of the Property. Except that notwithstanding
the foregoing, access to prospective tenants shall only be permitted hereunder
during the last twelve (12) months of the Term and also during the continuance
of any Default of Tenant. Notice by Landlord under this section may be oral or
telephonic if Landlord so elects. In no event shall the term “reasonable prior
notice” require more than one (1) Business Day’s prior notice.

 

29



--------------------------------------------------------------------------------

ARTICLE XII

FIRE, EMINENT DOMAIN, ETC.

 

12.1 ABATEMENT OF RENT. If the Premises shall be damaged by fire or casualty,
Basic Rent and Escalation Charges payable by Tenant shall abate proportionately
for the period in which, by reason of such damage, there is substantial
interference with Tenant’s use of the Premises, having regard to the extent to
which Tenant may be required to discontinue Tenant’s use of all or a portion of
the Premises, but such abatement or reduction shall end if and when Landlord
shall have substantially restored the Premises (excluding any alterations,
additions or improvements made by Tenant pursuant to Section 5.2 and excluding
all of Tenant’s Removable Property) to the condition in which they were prior to
such damage. If the Premises shall be affected by any exercise of the power of
eminent domain, Basic Rent and Escalation Charges payable by Tenant shall be
justly and equitably abated and reduced according to the nature and extent of
the loss of use thereof suffered by Tenant. In no event shall Landlord have any
liability for damages to Tenant for inconvenience, annoyance, or interruption of
business or other claims or causes of action arising from such fire, casualty or
eminent domain.

 

12.2 LANDLORD’S RIGHT OF TERMINATION. If the Premises or the Building are
substantially damaged by fire or casualty (the term “substantially damaged”
meaning damage of such a character that the same cannot, in ordinary course,
reasonably be expected to be repaired within ninety (90) days from the time the
repair work would commence), or if any part of the Building is taken by any
exercise of the right of eminent domain, then Landlord shall have the right to
terminate this Lease (even if Landlord’s entire interest in the Premises may
have been divested) by giving notice of Landlord’s election so to do within 90
days after the occurrence of such casualty or the effective date of such taking,
whereupon this Lease shall terminate thirty (30) days after the date of such
notice with the same force and effect as if such date were the date originally
established as the expiration date hereof.

 

12.3

RESTORATION. If this Lease shall not be terminated pursuant to Section 12.2,
Landlord shall thereafter use due diligence to restore the Premises (excluding
any alterations, additions or improvements made by Tenant and excluding the
Tenant’s Removable Property) to proper condition for Tenant’s use and
occupation, provided that Landlord’s obligation shall be limited to the amount
of insurance proceeds available therefor. If, for any reason, such restoration
shall not be substantially completed within one hundred forty-five (145) days
after the expiration of the 90-day period referred to in Section 12.2 (which one
hundred forty-five (145) day period may be extended for such periods of time as
Landlord is prevented from proceeding with or completing such restoration for
any cause beyond Landlord’s reasonable control), Tenant shall have the right to
terminate this Lease by giving notice to Landlord thereof within thirty
(30) days after the expiration of such period

 

30



--------------------------------------------------------------------------------

 

(as so extended). Upon the giving of such notice, this Lease shall cease and
come to an end without further liability or obligation on the part of either
party unless, within such 30-day period, Landlord substantially completes such
restoration. Such right of termination shall be Tenant’s sole and exclusive
remedy at law or in equity for Landlord’s failure so to complete such
restoration.

 

12.4

AWARD. Landlord shall have and hereby reserves and excepts, and Tenant hereby
grants and assigns to Landlord, all rights to recover for damages to the
Property and the leasehold interest hereby created, and to compensation accrued
or hereafter to accrue by reason of such taking, damage or destruction, and by
way of confirming the foregoing, Tenant hereby grants and assigns, and covenants
with Landlord to grant and assign to Landlord, all rights to such damages or
compensation. Nothing contained herein shall be construed to prevent Tenant
from, at its sole cost and expense, prosecuting a separate condemnation
proceeding with respect to a claim for the value of any of Tenant’s Removable
Property installed in the Premises by Tenant at Tenant’s expense and for
relocation expenses, provided that such action shall not affect the amount of
compensation otherwise recoverable by Landlord from the taking authority.

ARTICLE XIII

DEFAULT

 

13.1 TENANT’S DEFAULT. (a) If at any time subsequent to the date of this Lease
any one or more of the following events (herein referred to as a “Default of
Tenant”) shall happen:

(i) Tenant shall fail to pay the Basic Rent, Escalation Charges or other sums
payable as additional rent or additional charges hereunder when due and such
failure shall continue for more than five (5) days after notice to Tenant
(except that such requirement for written notice shall not apply to any such
failure which occurs more often than once in any twelve (12) calendar month
period); or

(ii) Tenant shall neglect or fail to perform or observe any other covenant
herein contained on Tenant’s part to be performed or observed, and Tenant shall
fail to remedy the same within thirty (30) days after notice to Tenant
specifying such neglect or failure, or if such failure is of such a nature that
Tenant cannot reasonably remedy the same within such thirty (30) day period,
Tenant shall fail to commence promptly to remedy the same and to prosecute such
remedy to completion with diligence and continuity, but in no event shall such
additional cure period exceed ninety (90) days; or

(iii) Tenant’s leasehold interest in the Premises shall be taken on execution or
by other process of law directed against Tenant; or

 

31



--------------------------------------------------------------------------------

(iv) Tenant shall make an assignment for the benefit of creditors or shall file
a voluntary petition in bankruptcy or shall be adjudicated bankrupt or
insolvent, or shall file any petition or answer seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief for itself under any present or future Federal, State or other statute,
law or regulation for the relief of debtors, or shall seek or consent to or
acquiesce in the appointment of any trustee, receiver or liquidator of Tenant or
of all or any substantial part of its properties, or shall admit in writing its
inability to pay its debts generally as they become due; or

(v) A petition shall be filed against Tenant in bankruptcy or under any other
law seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution, or similar relief under any present or future Federal,
State or other statute, law or regulation and shall remain undismissed or
unstayed for an aggregate of ninety (90) days (whether or not consecutive), or
if any debtor in possession (whether or not Tenant) trustee, receiver or
liquidator of Tenant or of all or any substantial part of its properties or of
the Premises shall be appointed without the consent or acquiescence of Tenant
and such appointment shall remain unvacated or unstayed for an aggregate of
ninety (90) days (whether or not consecutive); or

(vi) If an event of the type described in clauses (i) or (ii) above shall occur
and if either (a) Tenant shall cure such default within the applicable grace
period or (b) Landlord shall, in its sole discretion, permit Tenant to cure such
default after the applicable grace period has expired, and an event which would
constitute a similar default if not cured within the applicable grace period
shall occur (without regard to any notice or opportunity to cure) more than once
within the next 365 days, whether or not such event is cured within the
applicable grace period;

then in any such case (1) if such Default of Tenant shall occur prior to the
Commencement Date, this Lease shall ipso facto, and without further act on the
part of Landlord, terminate, and (2) if such Default of Tenant shall occur after
the Commencement Date, Landlord may terminate this Lease by notice to Tenant,
and thereupon this Lease shall come to an end as fully and completely as if such
date were the date herein originally fixed for the expiration of the Term of
this Lease, and Tenant will then quit and surrender the Premises to Landlord,
but Tenant shall remain liable as hereinafter provided.

(b) If this Lease shall be terminated as provided in this Article, or if any
execution or attachment shall be issued against Tenant or any of Tenant’s
property whereupon the Premises shall be taken or occupied by someone other than
Tenant, then Landlord may, without notice, re-enter the Premises, either by
summary proceedings, ejectment or otherwise, and remove and dispossess Tenant
and all other persons and any and all property from the same, as if this Lease
had not been made, and Tenant hereby waives the service of notice of intention
to re-enter or to institute legal proceedings to that end.

 

32



--------------------------------------------------------------------------------

(c) In the event of any termination, Tenant shall pay the Basic Rent, Escalation
Charges and other sums payable hereunder up to the time of such termination, and
thereafter Tenant, until the end of what would have been the Term of this Lease
in the absence of such termination, and whether or not the Premises shall have
been relet, shall be liable to Landlord for, and shall pay to Landlord, as
liquidated current damages, the Basic Rent, Escalation Charges and other sums
which would be payable hereunder if such termination had not occurred, less the
net proceeds, if any, of any reletting of the Premises, after deducting all
actual, out of pocket expenses in connection with such reletting, including,
without limitation, all repossession costs, brokerage commissions, reasonable
legal expenses, reasonable attorneys’ fees, advertising, expenses of employees,
alteration costs and expenses of preparation for such reletting. Tenant shall
pay such current damages to Landlord monthly on the days which the Basic Rent
would have been payable hereunder if this Lease had not been terminated.

(d) At any time after such termination, whether or not Landlord shall have
collected any such current damages, as liquidated final damages and in lieu of
all such current damages beyond the date of such demand, at Landlord’s election
Tenant shall pay to Landlord an amount equal to the excess, if any, of the Basic
Rent, Escalation Charges and other sums as hereinbefore provided which would be
payable hereunder from the date of such demand (assuming that, for the purposes
of this paragraph, annual payments by Tenant on account of Taxes, Utility
Expenses and Operating Expenses would be the same as the payments required for
the immediately preceding Operating or Tax Year) for what would be the then
unexpired Term of this Lease if the same had remained in effect, over the then
fair net rental value of the Premises for the same period.

(e) In the case of any Default by Tenant, re-entry, expiration and dispossession
by summary proceeding or otherwise, Landlord may (i) re-let the Premises or any
part or parts thereof, either in the name of Landlord or otherwise, for a term
or terms which may at Landlord’s option be equal to or less than or exceed the
period which would otherwise have constituted the balance of the Term of this
Lease and may grant concessions or free rent to the extent that Landlord
considers advisable and necessary to re-let the same and (ii) may make such
reasonable alterations, repairs and decorations in the Premises as Landlord in
its sole judgment considers advisable and necessary for the purpose of reletting
the Premises; and the making of such alterations, repairs and decorations shall
not operate or be construed to release Tenant from liability hereunder as
aforesaid. Landlord shall in no event be liable in any way whatsoever for
failure to re-let the Premises, or, in the event that the Premises are re-let,
for failure to collect the rent under such re-letting. Tenant hereby expressly
waives any and all rights of redemption granted by or under any present or
future laws in the event of Tenant being evicted or dispossessed, or in the
event of Landlord obtaining possession of the Premises, by reason of the
violation by Tenant of any of the covenants and conditions of this Lease.

(f) Tenant further agrees that Landlord may file suit from time to time to
recover any sums due under the terms of this Lease and that no recovery of any
portion due

 

33



--------------------------------------------------------------------------------

Landlord hereunder shall be a defense to any subsequent action brought for any
amount not theretofore reduced to judgment in favor of Landlord. Reletting the
Premises shall not be construed as an election on the part of Landlord to
terminate this Lease, and notwithstanding any such reletting without
termination, Landlord may at any time thereafter elect to terminate this Lease
for such previous breach, whereupon the foregoing provisions with respect to
termination shall apply. Nothing herein shall be deemed to require Landlord to
await the date whereon this Lease or the Term hereof would have expired by
limitation had there been no such default by Tenant, or no such termination, as
the case may be.

(g) If a Guarantor of this Lease is named in Section 1.2, the happening of any
of the events described in paragraphs (a)(iv) or (a)(v) of this Section 13.1
with respect to the Guarantor shall constitute a Default of Tenant hereunder.

(h) The specified remedies to which Landlord may resort hereunder are not
intended to be exclusive of any remedies or means of redress to which Landlord
may at any time be entitled to lawfully, and Landlord may invoke any remedy
(including the remedy of specific performance) allowed at law or in equity as if
specific remedies were not herein provided for.

(i) All actual out of pocket costs and expenses incurred by or on behalf of
Landlord (including, without limitation, reasonable attorneys’ fees and
expenses) in enforcing its rights hereunder or occasioned by any Default of
Tenant shall be paid by Tenant.

 

13.2 LANDLORD’S DEFAULT. Landlord shall in no event be in default of the
performance of any of Landlord’s obligations hereunder unless and until Landlord
shall have unreasonably failed to perform such obligation within a period of
time reasonably required to correct any such default, after notice by Tenant to
Landlord specifying wherein Landlord has failed to perform any such obligations.

ARTICLE XIV

MISCELLANEOUS PROVISIONS

 

14.1 EXTRA HAZARDOUS USE. Tenant covenants and agrees that Tenant will not do or
permit anything to be done in or upon the Premises, or bring in anything or keep
anything therein, which shall increase the rate of property or liability
insurance on the Premises or of the Building above the standard rate applicable
to premises being occupied for Permitted Uses; and Tenant further agrees that,
in the event that Tenant shall do any of the foregoing, Tenant will promptly pay
to Landlord, on demand, any such increase resulting therefrom, which shall be
due and payable as an additional charge hereunder.

 

14.2 WAIVER. (a) Failure on the part of Landlord or Tenant to complain of any
action or non-action on the part of the other, no matter how long the same may
continue, shall never be a waiver by Tenant or Landlord, respectively, of any of
the other’s rights

 

34



--------------------------------------------------------------------------------

 

hereunder. Further, no waiver at any time of any of the provisions hereof by
Landlord or Tenant shall be construed as a waiver of any of the other provisions
hereof, and a waiver at any time of any of the provisions hereof shall not be
construed as a waiver at any subsequent time of the same provisions. The consent
or approval of Landlord or Tenant to or of any action by the other requiring
such consent or approval shall not be construed to waive or render unnecessary
Landlord’s or Tenant’s consent or approval to or of any subsequent similar act
by the other.

(b) No payment by Tenant, or acceptance by Landlord, of a lesser amount than
shall be due from Tenant to Landlord shall be treated otherwise than as a
payment on account of the earliest installment of any payment due from Tenant
under the provisions hereof. The acceptance by Landlord of a check for a lesser
amount with an endorsement or statement thereon, or upon any letter accompanying
such check, that such lesser amount is payment in full, shall be given no
effect, and Landlord may accept such check without prejudice to any other rights
or remedies which Landlord may have against Tenant.

 

14.3 COVENANT OF QUIET ENJOYMENT. Tenant, subject to the terms and provisions of
this Lease, on payment of the Basic Rent and Escalation Charges and observing,
keeping and performing all of the other terms and provisions of this Lease on
Tenant’s part to be observed, kept and performed, shall lawfully, peaceably and
quietly have, hold, occupy and enjoy the Premises during the term hereof,
without hindrance or ejection by any persons lawfully claiming under Landlord to
have title to the Premises superior to Tenant; the foregoing covenant of quiet
enjoyment is in lieu of any other covenant, express or implied.

 

14.4 LANDLORD’S LIABILITY. (a) Tenant acknowledges and agrees that Landlord owns
the Property as an investment for its Separate Real Estate Account, and
Landlord’s liability shall be limited to Landlord’s equity interest in the
Property without recourse to any other assets of Landlord, whether of its
Separate Real Estate Account or its general account. Tenant specifically agrees
to look solely to Landlord’s interest in the Property, for recovery of any
judgment from Landlord and not to any other assets of Landlord; it being
specifically agreed that neither Landlord (original or successor) nor any of its
assigns, agents, servants, employees, directors, shareholders, officers,
trustees and beneficiaries shall ever be personally liable for any such
judgment, or for the payment of any monetary obligation to Tenant. The provision
contained in the foregoing sentence is not intended to, and shall not, limit any
right that Tenant might otherwise have to obtain injunctive relief against
Landlord or Landlord’s successors in interest, or to take any action not
involving the personal liability of Landlord (original or successor) to respond
in monetary damages from Landlord’s assets other than Landlord’s equity interest
in the Property.

(b) With respect to any services or utilities to be furnished by Landlord to
Tenant, Landlord shall in no event be liable for failure to furnish the same
when prevented from doing so by Force Majeure, strike, lockout, breakdown,
accident, order or regulation of or by any governmental authority, or failure of
supply, or inability by the exercise of reasonable diligence to obtain supplies,
parts or employees necessary

 

35



--------------------------------------------------------------------------------

to furnish such services, or because of war or other emergency, or for any cause
beyond Landlord’s reasonable control, or for any cause due to any act or neglect
of Tenant or Tenant’s servants, agents, employees, licensees or any person
claiming by, through or under Tenant; nor shall any such failure give rise to
any claim in Tenant’s favor that Tenant has been evicted, either constructively
or actually, partially or wholly.

(c) In no event shall Landlord ever be liable to Tenant for any loss of business
or any other indirect or consequential damages suffered by Tenant from whatever
cause.

(d) In no event shall Tenant ever be liable to Landlord for indirect or
consequential damages suffered by Landlord from any breach of this Lease except
that nothing contained in this clause (d) shall, in any way, limit any damage
claims which Landlord may have as against Tenant under Section 14.19 of this
Lease (entitled “Holding Over”) nor shall this clause (d) limit or impair the
amount of Basic Rent, Escalation Charges, Electrical Charges, Tenant’s Original
Electrical Factor, Additional Rent or other sums or charges payable by Tenant
under this Lease.

(e) With respect to any repairs or restoration which are required or permitted
to be made by Landlord, the same may be made during normal business hours and
Landlord shall have no liability for damages to Tenant for inconvenience,
annoyance or interruption of business arising therefrom.

 

14.5 NOTICE TO MORTGAGEE OR GROUND LESSOR. After receiving notice from any
person, firm or other entity that it holds a mortgage or a ground lease which
includes the Premises, no notice from Tenant to Landlord alleging any default by
Landlord shall be effective unless and until a copy of the same is given to such
holder or ground lessor (provided Tenant shall have been furnished with the name
and address of such holder or ground lessor), and the curing of any of
Landlord’s defaults by such holder or ground lessor shall be treated as
performance by Landlord.

 

14.6 ASSIGNMENT OF RENTS AND TRANSFER OF TITLE. (a) With reference to any
assignment by Landlord of Landlord’s interest in this Lease, or the rents
payable hereunder, conditional in nature or otherwise, which assignment is made
to the holder of a mortgage on property which includes the Premises, Tenant
agrees that the execution thereof by Landlord, and the acceptance thereof by the
holder of such mortgage, shall never be treated as an assumption by such holder
of any of the obligations of Landlord hereunder unless such holder shall, by
notice sent to Tenant, specifically otherwise elect and that, except as
aforesaid, such holder shall be treated as having assumed Landlord’s obligations
hereunder only upon foreclosure of such holder’s mortgage and the taking of
possession of the Premises.

(b) In no event shall the acquisition of Landlord’s interest in the Property by
a purchaser which, simultaneously therewith, leases Landlord’s entire interest
in the Property back to the seller thereof be treated as an assumption by
operation of law or otherwise, of Landlord’s obligations hereunder, but Tenant
shall look solely to such seller-lessee, and its successors from time to time in
title, for performance of

 

36



--------------------------------------------------------------------------------

Landlord’s obligations hereunder. In any such event, this Lease shall be subject
and subordinate to the lease to such purchaser. For all purposes, such
seller-lessee, and its successors in title, shall be the Landlord hereunder
unless and until Landlord’s position shall have been assumed by such
purchaser-lessor.

(c) Except as provided in paragraph (b) of this Section, in the event of any
transfer of title to the Property by Landlord, Landlord shall thereafter be
entirely freed and relieved from the performance and observance of all covenants
and obligations hereunder (exclusive, however, of obligations due to a failure
by Landlord to comply with any of its obligations under this Lease prior to the
date of such transfer provided that Tenant shall have given Landlord written
notice of such failure prior to the date of such transfer and the transferee
shall not have assumed (in writing) Landlord’s obligation with respect thereto).

 

14.7 RULES AND REGULATIONS. Tenant shall abide by rules and regulations set
forth in Exhibit C attached hereto and those written rules and regulations from
time to time established by Landlord, it being agreed that such rules and
regulations will be established and applied by Landlord in a non-discriminatory
fashion, such that all rules and regulations shall be generally applicable to
other tenants of the Building of similar nature to the Tenant named herein.
Landlord agrees to use reasonable efforts to insure that any such rules and
regulations are uniformly enforced, but Landlord shall not be liable to Tenant
for violation of the same by any other tenant or occupant of the Building, or
persons having business with them. In the event that there shall be any conflict
between such rules and regulations and the provisions of this Lease, the
provisions of this Lease shall control.

 

14.8 ADDITIONAL CHARGES. If Tenant shall fail to pay when due any sums under
this Lease designated or payable as an additional charge, Landlord shall have
the same rights and remedies as Landlord has hereunder for failure to pay Basic
Rent.

 

14.9 INVALIDITY OF PARTICULAR PROVISIONS. If any term or provision of this
Lease, or the application thereof to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Lease shall be valid and be
enforced to the fullest extent permitted by Law.

 

14.10 PROVISIONS BINDING. ETC. Except as herein otherwise provided, the terms
hereof shall be binding upon and shall inure to the benefit of the successors
and assigns, respectively, of Landlord and Tenant and, if Tenant shall be an
individual, upon and to his heirs, executors, administrators, successors and
assigns. Each term and each provision of this Lease to be performed by Tenant
shall be construed to be both a covenant and a condition. The reference
contained to successors and assigns of Tenant is not intended to constitute a
consent to assignment by Tenant, but has reference only to those instances in
which Landlord may later give consent to a particular assignment as required by
those provisions of Article VI hereof.

 

37



--------------------------------------------------------------------------------

14.11 RECORDING. Tenant agrees not to record this Lease, but each party hereto
agrees, on the request of the other, to execute a so-called notice of lease in
form recordable and complying with applicable law and reasonably satisfactory to
Landlord’s attorneys. In no event shall such document set forth the rent or
other charges payable by Tenant under this Lease; and any such document shall
expressly state that it is executed pursuant to the provisions contained in this
Lease, and is not intended to vary the terms and conditions of this Lease.

 

14.12 NOTICES. Whenever, by the terms of this Lease, notices, consents or
approvals shall or may by given either to Landlord or to Tenant, such notices,
consents or approvals shall be in writing and shall be sent by (i) nationally
recognized overnight delivery service with signature required on delivery or
(ii) registered or certified mail, return receipt requested, postage prepaid:

If intended for Landlord, addressed to Landlord at:

Landlord’s Original Address

with a copy to:

Cushman & Wakefield of Massachusetts, Inc.

524 Edgewater Drive

Wakefield, Massachusetts 01880

Attention: Property Manager

160 Gould Street

Needham, Massachusetts

(or to such other address as may from time to time hereafter be designated by
Landlord by like notice).

If intended for Tenant, addressed to Tenant at Tenant’s Original Address until
the Commencement Date and thereafter to the Premises (or to such other address
or addresses as may from time to time hereafter be designated by Tenant by like
notice), with a copy to Mintz Levin Cohn Ferris Glovsky and Popeo, P.C., One
Financial Center, Boston, Massachusetts 02111, Attention: Steve Rosenthal, Esq.

All such notices shall be effective when delivered if sent by overnight courier
and if by US Mail when deposited in the United States Mail within the
Continental United States, provided that the same are received in ordinary
course at the address to which the same were sent.

 

14.13 WHEN LEASE BECOMES BINDING. The submission of this document for
examination and negotiation does not constitute an offer to lease, or a
reservation of, or option for, the Premises, and this document shall become
effective and binding only upon the execution and delivery hereof by both
Landlord and Tenant. All negotiations, considerations, representations and
understandings between Landlord and Tenant are incorporated herein and this
Lease expressly supersedes any

 

38



--------------------------------------------------------------------------------

 

proposals or other written documents relating hereto. This Lease may be modified
or altered only by written agreement between Landlord and Tenant, and no act or
omission of any employee or agent of Landlord shall alter, change or modify any
of the provisions hereof.

 

14.14 PARAGRAPH HEADINGS. The paragraph headings throughout this instrument are
for convenience and reference only, and the words contained therein shall in no
way be held to explain, modify, amplify or aid in the interpretation,
construction, or meaning of the provisions of this Lease.

 

14.15 RIGHTS OF MORTGAGEE OR GROUND LESSOR. This Lease shall be subordinate to
any mortgage or ground lease from time to time encumbering the Premises, whether
executed and delivered prior to or subsequent to the date of this Lease, if the
holder of such mortgage or ground lease shall so elect. If this Lease is
subordinate to any mortgage or ground lease and the holder thereof (or
successor) shall succeed to the interest of Landlord, at the election of such
holder (or successor) Tenant shall attorn to such holder and this Lease shall
continue in full force and effect between such holder (or successor) and Tenant.
Tenant agrees to execute such instruments of subordination or attornment in
confirmation of the foregoing agreement as such holder may request.
Notwithstanding anything to the contrary contained in this Section 14.15, Tenant
shall not be required to subordinate this Lease to any mortgage or the lien of
any mortgage, ground lease or sale and a leaseback, nor shall the subordination
provided herein be self-operative unless the holder of such mortgage or the
lessor under such ground lease, as the case may be, shall enter into an
agreement with Tenant, recordable in form, to the effect that, in the event of
foreclosure of, or similar action taken under, such mortgage or ground lease,
Tenant’s possession of the Premises under this Lease shall not be terminated or
disturbed by such mortgage holder or ground lessor or anyone claiming under such
mortgage holder or a ground lessor, as the case may be, so long as Tenant shall
not be in default under this Lease beyond applicable notice and grace periods.
The form of any such agreement shall be the form customarily required by any
such mortgagee or ground lessor and may contain such related provisions as such
mortgagee or ground lessor customarily requires.

 

14.16 STATUS REPORT. Recognizing that both parties may find it necessary to
establish to third parties, such as accountants, banks, mortgagees, ground
lessors, or the like, the then current status of performance hereunder, either
party, on the request of the other made from time to time, will promptly furnish
to Landlord, or the holder of any mortgage or ground lease encumbering the
Premises, or to Tenant, as the case may be, a statement of the status of any
matter pertaining to this Lease, including, without limitation, acknowledgment
that (or the extent to which) each party is in compliance with its obligations
under the terms of this Lease.

 

14.17 SECURITY DEPOSIT/LETTER OF CREDIT.

(a) Upon execution and delivery of this Lease by Tenant, Tenant shall deposit
with Landlord a Letter of Credit in the amount and form hereafter described and

 

39



--------------------------------------------------------------------------------

required (the “Letter of Credit”). The Letter of Credit shall be held by
Landlord as security for the faithful payment, performance and observance by
Tenant of the payments, terms, covenants, provisions, conditions and agreements
to be paid, performed and observed by Tenant under and pursuant to this Lease
and the Letter of Credit may be presented, drawn upon and the proceeds thereof
may be retained and/or applied by Landlord as hereinafter provided. Upon any
failure of Tenant to make any payment of any Basic Rent, Escalation Charges,
Additional Rent or other sum or charge when due under this Lease or to perform
any other obligation to be performed by Tenant under this Lease, in each case,
without any requirement that written notice of such failure be given by Landlord
under any other provision of the Lease and whether or not such failure
constitutes a Default of Tenant, Landlord may (if it so elects) present for
payment and draw upon the Letter of Credit and may use, apply and/or retain the
whole or any part of the proceeds drawn under the Letter of Credit to the extent
Landlord may elect for the payment of any Basic Rent, Escalation Charges and
Additional Rent from time to time due under this Lease as well as any of
Landlord’s damages and any other sums, charges and expenses which Landlord may
expend or be entitled to receive by reason of or in connection with any failure
of Tenant to pay, perform or observe any payment, term, covenant, condition or
provision of this Lease to be paid, performed or observed by Tenant under this
Lease, including without limitation, any late charges, interest payments and/or
any damages of Landlord or any deficiency in the re-letting of the Premises
whether said damages or deficiency occurred before or after termination of this
Lease, summary proceedings or other re-entry by Landlord.

(b) If Landlord shall present, draw upon and apply or retain all or any portion
of the amounts evidenced by the Letter of Credit, Tenant shall, within ten
(10) days thereafter, and without the requirement of any demand or any notice
from Landlord, replenish and reinstate the amount available to be drawn under
the Letter of Credit or cause a substitute Letter of Credit in the form and
amount required by this Lease to be re-issued so that at all times during the
Term of this Lease, Landlord shall be entitled to draw upon the of the Letter of
Credit in the entire amounts from time to time required to be available
hereunder notwithstanding any prior presentation or draw thereon.

(c) Tenant agrees that the Letter of Credit shall at all times be an
unconditional and irrevocable clean commercial Letter of Credit in form and
content satisfactory to Landlord in Landlord’s sole and absolute discretion and
in the amount required by this Lease (partial drawings must be permitted) and
payable through a New York, New York clearinghouse bank at counters in New York,
New York, which bank must be acceptable to and approved by Landlord in
Landlord’s sole discretion. In addition, the Letter of Credit shall be payable
solely to the benefit of the Landlord from time to time under this Lease and
shall be automatically renewable and, upon the direction of Landlord,
transferable to and payable for the benefit of any successor Landlord under the
Lease without cost to Landlord. The Letter of Credit (or substitutes thereof
consistent with the terms hereof) shall be and remain presentable and payable in
the amounts required hereunder for the time period beginning on the date of this
Lease through and including the date which is

 

40



--------------------------------------------------------------------------------

the last to occur of (i) the date which is 30 days after the last day of the
Term of this Lease or (ii) the date which is 30 days after the date of delivery
by Tenant of the entire Premises to Landlord in accordance with the terms and
provisions of this Lease or (iii) 30 days after the last of Tenant’s monetary
obligations to Landlord of any kind and nature under this Lease have been paid
and satisfied in full. Tenant shall bear all costs and expenses in connection
with procuring the Letter of Credit and maintaining it in full force and effect
(including, without limitation, any annual fees, renewal fees or transfer fees)
for the time periods required hereunder. In the event of a sale or other
transfer of the Building, Tenant shall, at its sole cost and expense, cause the
Letter of Credit, in the form required hereunder, to be issued to and for the
benefit of such transferee or purchaser, as designated by Landlord.

(d) The Landlord from time to time under this Lease, shall be entitled to
receive thirty (30) days prior written notice of any cancellation or non-renewal
of the Letter of Credit for any reason and the Letter of Credit shall not be
cancellable unless and until Landlord shall have received such thirty (30) day
advance written notice and the Letter of Credit shall so provide). Upon
(i) receiving notice of cancellation or non-renewal of the Letter of Credit or
(ii) failure of Tenant to deliver to Landlord a substitute Letter of Credit on
or before the date which is thirty (30) days prior to any renewal date and
whether or not Tenant shall then be in default in the payment, performance or
observance of any term, covenant or provision of this Lease, Landlord shall (if
it so elects) be entitled to present, draw upon and retain the entire amount of
the Letter of Credit (and the Letter of Credit shall so provide) and upon so
doing, Landlord shall be entitled to hold such proceeds (Landlord having no
obligation to pay interest on such proceeds and may co-mingle same with other
assets of Landlord) and (if Landlord so elects) apply and retain the same to the
extent Landlord may elect for the payment of any Basic Rent, Escalation Charges
and Additional Rent from time to time due under this Lease as well as any of
Landlord’s damages and any other sum which Landlord may expend or be entitled to
receive by reason of or in connection with any failure of Tenant to pay, perform
or observe any term, covenant, condition or provision of this Lease, including
without limitation, any late charges, interest payments and/or any damages of
Landlord and/or any deficiencies in the re-letting of the Premises whether said
damages or deficiency occurred before or after termination of this Lease,
summary proceedings or other re-entry by Landlord.

(e) The Letter of Credit (and any proceeds thereof received by Landlord) may not
be deemed by Tenant to constitute rent for any month. Landlord shall not have
any obligation to draw upon the Letter of Credit and the exercise by Landlord of
any rights under this Section 14.17 shall be without prejudice to any other
right or remedy Landlord may have on account thereof. Tenant shall not have the
right to call upon Landlord to apply all or any part of the Letter of Credit or
any proceeds thereof to cure any default or fulfill any obligation of Tenant,
but such use shall be solely in the discretion of Landlord. If Landlord, in its
reasonable judgment, determines that the bank issuing the applicable Letter of
Credit then being held by Landlord no longer satisfies the requirements of this
Lease or is no longer of sufficient net worth or creditworthiness, Landlord may
require that Tenant, within

 

41



--------------------------------------------------------------------------------

thirty (30) days of receipt of notice thereof, obtain, at Tenant’s sole cost and
expense, a substitute letter of credit from another bank reasonably approved by
Landlord and satisfying the requirements of this Lease. Tenant understands and
agrees that its potential liability under this Lease is not limited to the
amount of any security deposit or the amount of any Letter of Credit.

(f) If Landlord conveys Landlord’s interest under this Lease, the Letter of
Credit (and/or any proceeds thereof held by Landlord) may be assigned or
negotiated by Landlord to Landlord’s grantee, and if so assigned or negotiated,
Tenant agrees to look solely to such grantee for proper application of the
Letter of Credit (and any such proceeds) in accordance with the provisions of
this Section 14.17 and the return thereof in accordance herewith. Upon such
assignment or negotiation of the Letter of Credit (or any proceeds thereof) by
Landlord to such grantee, Tenant hereby releases the Landlord named herein of
any and all liability with respect to the Letter of Credit, any proceeds thereof
and their return, and Tenant agrees to look solely to such grantee for
satisfaction of any claims in any way related thereto and this provision shall
also apply for the benefit of any subsequent grantees. Neither the holder of a
mortgage nor the lessor in a ground lease property which includes the Premises
shall ever be responsible to Tenant for the return or application of the Letter
of Credit or any proceeds thereof, whether or not it succeeds to the position of
Landlord hereunder unless the Letter of Credit (and, if applicable, such
proceeds) shall have been received in hand by such holder or ground lessor.

(g) Failure to maintain the Letter of Credit as required herein shall constitute
an immediate Default of Tenant under the Lease without notice or grace periods
and such Default of Tenant shall not be subject to any notice, grace or cure
periods set forth in this Lease. All costs and expenses incurred by Landlord in
connection with any such reduction in the amount of the Original Letter of
Credit or any other letter of credit including, without limitation, Landlord’s
reasonable attorneys’ fees and all fees and expenses of the issuer of the Letter
of Credit shall be borne by Tenant. The reductions in the amount of the Original
Letter of Credit referred to herein shall apply only to the Original Letter of
Credit. Reductions in the amount of any increases in the Letter of Credit
pursuant to Article XV nor with respect to any other letter of credit provided
under Article XV shall be governed by the provisions of Article XV.

(h) The Letter of Credit (the “Original Letter of Credit”) shall be in the
amount of                                                           Dollars (the
“Original LC Amount”). Provided that no Default of Tenant shall have occurred
(and be continuing) under this Lease nor shall there be outstanding any failure
of Tenant to make any payment of any Basic Rent, Escalation Charge or other sum
or charge due under this Lease on the First LC Reduction Date (as said term is
hereinafter defined) or on the date when such reduction in the Original LC
Amount in fact occurs, then Tenant shall have the right to receive a reduction
in the Original LC Amount to                     . Such reduction shall be
implemented by Tenant through delivery of an amendment to the Original Letter of
Credit in form and substance satisfactory to Landlord, all at Tenant’s sole cost
and expense.

 

42



--------------------------------------------------------------------------------

Provided that no Default of Tenant shall have occurred (and be continuing) under
this Lease nor shall there be outstanding any failure of Tenant to make any
payment of any Basic Rent, Escalation Charge or other sum or charge due under
this Lease on the Second LC Reduction Date (as said term is hereinafter defined)
or on the date when the such reduction in the amount of the Original Letter of
Credit in fact occurs, then Tenant shall have the right to receive a reduction
in the amount of Original

Letter of Credit from                      to                     . Such
reduction shall be implemented by Tenant through delivery of an amendment to the
Original Letter of Credit in form and substance satisfactory to Landlord, all at
Tenant’s sole cost and expense.

As used herein, the term the term “First LC Reduction Date” shall mean the date
which is the first day following the expiration of twenty-four (24) full
calendar months of the Initial Term. As used herein, the term the term “Second
LC Reduction Date” shall mean the date which is the first day following the
expiration of forty-eight (48) full calendar months of the Initial Term.

The reduction in the amount of the Original Letter of Credit provided by this
Section shall apply only to the Original Letter of Credit and shall not apply
with respect to any Security Deposit Increase Amounts or any increase in the
amount of the Original Letter of Credit nor any amendment to the Original Letter
of Credit or additional Letter of Credit provided by Tenant pursuant to Article
XV hereof.

 

14.18 REMEDYING DEFAULTS. Landlord shall have the right, but shall not be
required, to pay such sums or to do any act which requires the expenditure of
monies which may be necessary or appropriate by reason of the failure or neglect
of Tenant to perform any of the provisions of this Lease (after the expiration
of applicable notice and grace periods, if any), and in the event of the
exercise of such right by Landlord, Tenant agrees to pay to Landlord forthwith
upon demand all such sums, together with interest thereon at a rate equal to two
(2%) percent over the prime rate in effect from time to time at Bank of America
or such other banking institution in Boston, MA as designated from time to time
by Landlord (but in no event greater than the maximum rate of interest permitted
by law), as an additional charge. Any payment of Basic Rent, Escalation Charges
or other sums payable hereunder not paid when due shall, at the option of
Landlord, bear interest at a rate equal to 3% over the prime rate in effect from
time to time at Bank of America (but in no event greater than the maximum rate
of interest permitted by law) from the due date thereof and shall be payable
forthwith on demand by Landlord, as an additional charge.

 

14.19 HOLDING OVER. Any holding over by Tenant after the expiration or earlier
termination of the Term of this Lease shall be treated as a daily tenancy at
sufferance at a rate equal to the then fair rental value of the Premises but in
no event less than (a) as to the first thirty (30) days of such holdover, two
(2) times the sum of (i) Basic Rent and (ii) Escalation Charges in effect on the
expiration or termination date and (b) and, thereafter, two and one-half
(2.5) times the sum of (i) Basic Rent and (ii) Escalation Charges in effect on
the expiration or termination date. Tenant shall also

 

43



--------------------------------------------------------------------------------

 

pay to Landlord all damages, direct and/or indirect (including any loss of a
tenant or rental income), sustained by reason of any such holding over which
continues for more than thirty (30) days after the expiration or termination of
this Lease. Otherwise, such holding over shall be on the terms and conditions
set forth in this Lease as far as applicable.

 

14.20 WAIVER OF SUBROGATION. Insofar as, and to the extent that, the following
provision shall not make it impossible to secure insurance coverage obtainable
from responsible insurance companies doing business in the locality in which the
Property is located (even though extra premium may result therefrom) Landlord
and Tenant mutually agree that any property damage insurance carried or required
to be carried by either shall provide for the waiver by the insurance carrier of
any right of subrogation against the other, and they further mutually agree
that, with respect to any damage to property, the loss from which is covered or
would have been covered by insurance then being carried or required to be
carried by them, respectively, the one carrying such insurance and suffering
such loss releases the other of and from any and all claims with respect to such
loss to the extent of the insurance proceeds paid with respect thereto.

 

14.21 SURRENDER OF PREMISES. Upon the expiration or earlier termination of the
Term of this Lease, Tenant shall peaceably quit and surrender to Landlord the
Premises in neat and clean condition and in good order, condition and repair,
together with all alterations, additions and improvements which may have been
made or installed in, on or to the Premises prior to or during the Term of this
Lease, excepting only ordinary wear and use and damage by fire or other casualty
for which, under other provisions of this Lease, Tenant has no responsibility of
repair and restoration. Tenant shall remove all of Tenant’s Removable Property
(including, without limitation, Tenant’s Back Up Generator Equipment and
Tenant’s Rooftop Communications Equipment and the Supplemental HVAC System,
except that if this Lease is terminated due to a Default of Tenant, Landlord
shall have the right, if it so elects, to retain the Supplemental HVAC System in
which event title thereto shall automatically vest in Landlord and Tenant shall
not remove the same) and all alterations and additions made by Tenant and all
partitions wholly within the Premises; and shall repair any damage to the
Premises or the Building and/or Property caused by such removal. Any Tenant’s
Removable Property which shall remain in the Building or on the Premises after
the expiration or termination of the Term of this Lease shall be deemed
conclusively to have been abandoned, and either may be retained by Landlord as
its property or may be disposed of in such manner as, Landlord may see fit, at
Tenant’s sole cost and expense.

 

14.22 This Section intentionally omitted.

 

14.23 BROKERAGE. Tenant warrants and represents that Tenant has dealt with no
broker in connection with the consummation of this Lease other than JRT Realty
Group, Inc. and CB Richard Ellis/Whittier Partners (collectively, the “Broker”)
and, in the event of any brokerage claims against Landlord predicated upon prior
dealings with Tenant, Tenant agrees to defend the same and indemnify Landlord
against any such claim (except any claim by the Broker which shall be paid by
Landlord pursuant to its specific agreements with Broker).

 

44



--------------------------------------------------------------------------------

14.24 SPECIAL TAXATION PROVISIONS. Landlord shall have the right at any time and
from time to time, to unilaterally amend the provisions of this Lease if
Landlord is advised by its Counsel that all or any portion of the monies paid by
Tenant to Landlord hereunder are, or may be deemed to be, unrelated business
income within the meaning of the United States Internal Revenue Code, or any
regulation issued thereunder, and Tenant agrees that it will execute all
documents or instruments necessary to effect such amendment or amendments,
provided that no such amendment shall result in Tenant having to pay in the
aggregate more money on account of its occupancy of the demised premises under
the provisions of this Lease as so amended and provided further, that no such
amendment or amendments shall result in Tenant receiving under the provisions of
this Lease less services than it is entitled to receive nor services of a lesser
quality. Anything contained in the foregoing provisions of this Lease
(including, without limitation, Article VI hereof) to the contrary
notwithstanding, neither Tenant nor any other person having an Interest in the
possession, use, occupancy or utilization of the Premises, shall enter into any
lease, sublease, license, concession or other agreement for use, occupancy,
utilization of space in the Premises which provides for rental or other payment
for such use, occupancy or utilization of space, in whole or in part, on the net
income or profits derived by any person from the Premises leased, used, occupied
or utilized (other than an amount based on a fixed percentage or percentage of
receipts for sales) and any such recorded lease, sublease, license, concession
or other agreement shall be absolutely void and ineffective as a conveyance of
any right or interest in the ‘possession,-use, occupancy or utilization of any
part of the Premises,

 

I4.25 HAZARDOUS MATERIALS. Tenant shall not (either with or without negligence)
cause or permit the escape, disposal, release or threat of release of any
biologically or chemically active or other Hazardous Materials (as said term is
hereafter defined) on, in, upon or under the Property or the Premises. Tenant
shall not allow the generation, storage, use or disposal of such Hazardous
Materials in any manner not sanctioned by law or by the highest standards
prevailing in the industry for the generation, storage, use and disposal of such
Hazardous Materials, nor allow to be brought into the Property any such
Hazardous Materials except for use in the ordinary course of Tenant’s business
(inclusive of small amounts of ordinary cleaning supplies), and then only after
written notice is given to Landlord of the identity of such Hazardous Materials.
If any lender or governmental agency shall ever require testing to ascertain
whether or not there has been any release of Hazardous Materials, then the
reasonable costs thereof shall be reimbursed by Tenant to Landlord upon demand
as additional charges but only if such requirement applies to the Premises or
may be the result of the acts or omissions of Tenant. In addition, Tenant shall
execute affidavits, representations and the like, from time to time, at
Landlord’s request concerning Tenant’s best knowledge and belief regarding the
presence of Hazardous Materials on the Premises.

 

45



--------------------------------------------------------------------------------

The Tenant shall, at its own expense, remove, clean up, remedy and dispose of
(in compliance with all applicable laws, rules and regulations) all Hazardous
Materials generated or released by the Tenant or its officers, directors,
employees, contractors, servants, invitees, agents or any other person acting
under Tenant during the term of this Lease (or during such term as the Tenant is
in occupancy or possession of any part of the Premises, the Building or the
Property) at or from the Premises, the Building or the Property in compliance
with all Environmental Laws (as said term is hereafter defined) and further,
shall remove, clean up, remedy and dispose of all Hazardous Materials located
at, upon, under, within or in the Premises, the Building or the Property
generated by or resulting from its operations, activities or processes during
the term of this Lease (or such other periods of time as the Tenant may be in
occupancy or in possession of the Premises or any portion of the Property or
Building); in compliance with all Environmental Laws. In performing its
obligations hereunder, the Tenant shall use best efforts to avoid interference
with the use and enjoyment of the Building and the Property by other tenants and
occupants thereof. The provisions hereof shall survive expiration or termination
of this Lease:

The Tenant shall indemnify, defend and save harmless the Landlord and its
officers, directors, shareholders, employees, contractors, servants, invitees,
representatives and agents from and against all loss, costs, damages, claims,
proceedings, demands, liabilities, penalties, fines and expenses, including
without limitation, reasonable fees and costs for attorneys’ fees, consultants’
fees, litigation costs and clean-up costs asserted against or incurred by the
Landlord, its officers, directors, shareholders, employees, contractors,
servants, invitees representatives or agents at any time by reason of or arising
out of (i) any release or threat of release of any Hazardous Materials at, in,
upon, under or from the Premises, the Building or the Property where such
release or threat of release is the result of or alleged to result from the acts
or omissions of the Tenant or its agents, servants, employees, contractors or
invitees, or (ii) any violation or alleged violation of any Environmental Laws
governing Hazardous Materials where such violation or alleged violation is the
result of or alleged to result from the acts or omissions of the Tenant or its
agents, servants, employees, contractors, invitees, or any other person acting
under Tenant. The indemnities set forth in this Section shall survive expiration
or termination of this Lease.

In addition to the requirements set forth above, the Tenant shall, within ten
(10) days of receipt, provide to the Landlord copies of any inspection or other
reports, correspondence, documentation, orders, citations, notices, directives,
or suits from or by any governmental authority or insurer regarding
non-compliance with or potential or actual violation of Environmental Laws. The
Landlord hereby expressly reserves the right to enter the Premises and all other
portions of the Building and the Property in order to perform inspections and
testing of the air, soil and groundwater for the presence or existence of
Hazardous Materials.

As used herein, the term “Hazardous Materials” shall mean and include, without
limitation, any material or substance which is (i) petroleum, (ii) asbestos,
(iii) designated as a “hazardous substance” pursuant to Section 311 of the
Federal Water

 

46



--------------------------------------------------------------------------------

Pollution Control Act, 33 U.S.C. SS 1251 et seq. (33 U.S.C. SS 1321) or listed
in SS 307 of the Federal Water Pollution Control Act (33 U.S.C. SS 1317),
(iv) defined as a “hazardous waste” pursuant to Section 1004 of the Resource
Conservation and Recovery Act, 42 U.S.C. SS 6901 et seq. (42 U.S.C. SS 6903),
(v) defined as a “hazardous substance” pursuant to Section 101 of the
Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C.
SS 9601 et seq. (42 U.S.C. SS 9601), as amended and regulations promulgated
thereunder, or (vi) defined as “oil” or a “hazardous waste”, a “hazardous
substance”, a “hazardous material” or a “toxic material” under any other law,
rule or regulation applicable to the Property, including, without limitation,
Chapter 21E of the Massachusetts General Laws, as amended and the regulations
promulgated thereunder. As used herein, the term “Environmental Laws” shall
mean, without limitation, each and every law, rule, order, statute or regulation
described above in this Section, together with (i) any amendments thereto, or
regulations promulgated thereunder and (ii) any other laws pertaining to the
protection of the environment or governing the use, release, storage, generation
or disposal of Hazardous Materials, whether now existing or hereafter enacted or
promulgated.

 

14.26 GOVERNING LAW. This Lease shall be governed exclusively by the provisions
hereof and by the laws of the Commonwealth of Massachusetts, as the same may
from time to time exist.

 

1.4.27 INDEPENDENT COVENANT. Tenant acknowledges and agrees that its covenant to
pay Basic Rent, Escalation Charges and other sums payable as additional charges
hereunder and to observe, perform and comply with any other obligations of
Tenant hereunder is independent of Landlord’s obligation to act or refrain from
acting hereunder, and that in the event that Tenant shall have a claim against
Landlord, Tenant shall not have the right to deduct the amount allegedly owed to
Tenant from any Basic Rent, Escalation Charges or other sums payable as
additional charges due hereunder, it being understood that Tenant’s sole remedy
for recovering upon such claim shall be to bring an independent legal action
against Landlord.

 

14.28 SURVIVAL PROVISION. It is expressly understood and agreed that any
indemnification by Tenant contained in this Lease shall survive any expiration
or earlier termination of this Lease.

 

14.29 OFAC COMPLIANCE.

(a) Tenant represents and warrants that (a) each person or entity owning a 10%
or greater interest in Tenant is (i) not currently identified on the Specially
Designated Nationals and Blocked Persons List maintained by the Office of
Foreign Assets Control, Department of the Treasury (“OFAC”) and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute, executive
order or regulation (collectively, the “List”), and (ii) is not a person or
entity with whom a citizen of the United States is prohibited to engage in
transactions by any trade embargo, economic sanction, or other prohibition of
United States law, regulation, or Executive Order of the President of the United
States, (b) none of the funds or other

 

47



--------------------------------------------------------------------------------

assets of Tenant constitute property of, or are beneficially owned, directly or
indirectly, by any Embargoed Person (as hereinafter defined), (c) no Embargoed
Person has any interest of any nature whatsoever in Tenant (whether directly or
indirectly), (d) none of the funds of Tenant have been derived from any unlawful
activity with the result that the investment in Tenant is prohibited by law or
that the Lease is in violation of law, and (e) Tenant has implemented
procedures, and will consistently apply those procedures, to ensure the
foregoing representations and warranties remain true and correct at all times.
The term “Embargoed Person” means any person, entity or government subject to
trade restrictions under U.S. law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder with the result that the Investment in
Tenant is prohibited by law or Tenant is in violation of law.

(b) Tenant covenants and agrees (a) to comply with all requirements of law
relating to money laundering, anti-terrorism, trade embargos and economic
sanctions, now or hereafter in effect, (b) to immediately notify Landlord in
writing if any of the representations, warranties or covenants set forth in this
paragraph or the preceding paragraph are no longer true or have been breached or
if Tenant has a reasonable basis to believe that they may no longer be true or
have been breached, (c) not to use funds from any “Prohibited Person” (as such
term is defined in the, September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) to make any payment due to Landlord under the Lease and (d) at the
request of Landlord, to provide such information as may be requested by Landlord
to determine Tenant’s compliance with the terms hereof

 

48



--------------------------------------------------------------------------------

REDACTED: This Section is intentionally omitted and does not apply to Salary.com
under the Sublease.

 

49



--------------------------------------------------------------------------------

REDACTED: This Section is intentionally omitted and does not apply to Salary.com
under the Sublease.

 

50



--------------------------------------------------------------------------------

REDACTED: This Section is intentionally omitted and does not apply to Salary.com
under the Sublease.

 

51



--------------------------------------------------------------------------------

14.32

BACK UP GENERATOR. During the Term, Tenant shall (subject to the terms hereof,
including, without limitation, receipt of Landlord’s approval as hereinafter set
forth) have the right to use a portion of the rooftop of the Building designated
by Landlord (the “Rooftop Premises”) (or to use an outdoor location on the
Property designated by Landlord (the “Outdoor Pad Area”)) for the installation
by Tenant of a back up generator and related cables (any back up generator and
related equipment installed within the Rooftop Premises or in the Outdoor Pad
Area together with all related cabling connecting the back up generator to the
Premises, as the same may be modified, altered or replaced during the Term, is
collectively referred to herein as “Tenant’s Back Up Generator Equipment”). If
the backup generator is located outdoors, it shall be placed on a concrete pad
purchased and installed by Tenant at its sole expense which shall be protected
by the installation of bollards as required by Landlord (and, in such case, the
concrete pad and bollards shall be deemed to be included as part of Tenant’s
Back Up Generator Equipment). The entire cost of purchase and installation of
the Tenant’s Back Up Generator Equipment and any outdoor concrete pad shall be
borne by Tenant. Landlord’s approval of such Back Up Generator Equipment (and
the location thereof on either the Rooftop Premises or the Outdoor Pad Area)
shall not be unreasonably withheld, conditioned or delayed provided Tenant
demonstrates to Landlord’s reasonable satisfaction that the proposed equipment
(i) does not interfere with any base building equipment operated by Landlord or
other tenants on the roof; (ii) will not affect the structural integrity of the
Building or adversely impact the roof or the roof membrane in any manner;
(iii) shall, if located in the Outdoor Pad Area be adequately screened (except
if located next to dumpster) so as to minimize the visibility of such equipment;
(iv) shall be adequately sound-proofed to meet all legal requirements and
(v) all cabling between the Premises and the back up generator is located in
shafts, chases, risers and conduits within the Building (the “Cable
Passageways”) as first approved by Landlord (which approval will not be
unreasonably withheld) and does not interfere with any building systems or
operations nor with any wiring, cables, conduits located therein from time to
time nor the operation of any equipment served by the same. Tenant acknowledges
that placement of the Back Up Generator on the Rooftop Premises will require
cutting of the roof and modifications to and reinforcement of the bar joists,
structural steel and I-beams in and around the area of the Rooftop Premises (as
well as related roof cuts and repairs to the roof and roof membrane) and

 

52



--------------------------------------------------------------------------------

 

roof penetrations to accommodate electrical wiring and cables related to
Tenant’s Back Up Generator Equipment and other work related thereto as required
by Landlord (all such work being hereinafter referred to as the “Roof
Reinforcement Work”). The Roof Reinforcement Work shall be performed by Landlord
but all costs and expenses (collectively, the “Roof Reinforcement Costs”)
incurred by Landlord in connection with the Roof Reinforcement Work shall be
paid for by Tenant. Without limiting the generality of the foregoing, the term
“Roof Reinforcement Costs” shall include the cost of all plans and
specifications related thereto, the cost of all permits related thereto and the
cost of all work and equipment related thereto. Tenant shall pay to Landlord 50%
of the Roof Reinforcement Costs as estimated by Landlord prior to commencement
the Roof Reinforcement Work with the balance to be paid within fifteen (15) days
after being billed therefor by Landlord. Tenant shall also reimburse Landlord
for all engineering and architectural costs incurred by Landlord in connection
with the preparation and/or review of plans and specifications related to the
Roof Reinforcement Work within fifteen (15) days after being billed therefor. In
addition, if the back up generator is located on the Rooftop Premises, Tenant
shall install a separate gas meter to measure use and consumption of gas in
connection with the operation of the back up generator and shall pay directly to
the utility company all bills related thereto when and as the same are due and
payable. The cost of installation of such gas meter as well as the cost of
repair, maintenance and replacement thereof shall be borne solely by Tenant.
Although ignition of the gas generator may be powered by electricity, operation
of the back up generator will be powered by natural gas and Tenant shall be
responsible for all costs and expenses related to connection of the back up
generator to gas service available to the Building, and the actual timing,
method and means of such gas hookup and connection shall be subject to the
reasonable approval of Landlord. Tenant shall not install or operate Tenant’s
Back Up Generator Equipment until Tenant has obtained and submitted to Landlord
copies of all required governmental permits, licenses, and authorizations
necessary for the installation and operation thereof. In addition, Tenant shall
comply with all reasonable construction rules and regulations promulgated by
Landlord in connection with the installation, maintenance and operation of
Tenant’s Back Up Generator Equipment. Landlord shall have no obligation to
provide any services including, without limitation, electric current or gas
service, to the Rooftop Premises, the Pad Area or to Tenant’s Back Up Generator
Equipment (except that Tenant, at its expense, may power the Back Up Generator’s
start up/ignition requirements using the Building electric service, all subject
to Landlord’s reasonable approval) and connect to the Building gas line on the
roof of the Building as provided hereinabove. Tenant shall be responsible for
the cost of repairing and maintaining Tenant’s Back Up Generator Equipment and
shall have a right, upon reasonable prior notice to Landlord, of access to the
roof twenty-four (24) hours per day, seven (7) days per week for such purposes.
Tenant shall also be responsible for the cost of repairing any damage to the
Building (or Property), and the cost of any necessary improvements to the
Building (or Property), caused by or as a result of the installation,
replacement, operation and/or removal of Tenant’s Back Up Generator Equipment.
Landlord makes no warranties or representations to Tenant as to the suitability
of the Rooftop Premises, the Pad Area or the Cable Passageways for the
installation and operation

 

53



--------------------------------------------------------------------------------

 

of Tenant’s Back Up Generator Equipment. If any of Tenant’s work on the roof of
the Building or Pad Area or related to the Cable Passageways. including without
limitation the installation and maintenance of Tenant’s Back Up Generator
Equipment, damages the roof, the Property or Cable Passageways or invalidates or
adversely affects any warranty, Tenant shall be fully responsible for the cost
of repairs related thereto (and any subsequent repairs to the roof to the extent
that arty warranty is invalidated or adversely affected (provided that no claim
under the provisions set forth in this parenthetical may be asserted by Landlord
after the date (the “Claim Date”) which is one (1) year after expiration or
earlier termination of this Lease unless written notice of such claim is given
to Tenant on or prior to the Claim Date)). In the event that at any time during
the Term, Landlord determines, in its sole but bona fide business judgment, that
the operation and/or periodic testing of Tenant’s Back Up Generator Equipment
interferes with the operation of the Building or the business operations of any
of the occupants of the Building, then Tenant shall, upon notice from Landlord,
cause all further testing of Tenant’s Back Up Generator Equipment to occur after
normal business hours (hereinafter defined). Tenant’s Back Up Generator
Equipment shall constitute part of Tenant’s Removable Property which is to be
removed by Tenant, at its sole expense, pursuant to Section 14.21 hereof except
that Tenant shall not (in connection with its obligation to repair any damage to
the Building caused by removal of the Tenant’s Back Up Generator Equipment) be
required to remove or restore any bar joints, structural steel or I beams which
are cut or added as part of the Roof Reinforcement Work (but Tenant shall repair
and restore any damage to the roof and roof membrane related to the presence of
the Back Up Generator Equipment and/or its removal).

 

14.33 PARKING. Tenant shall have as appurtenant to the Premises the
non-exclusive right in common with others entitled thereto to use portions of
the parking area located on the Property and in such locations thereon as are
designated from time to time by Landlord, for parking by its customers,
employees, suppliers and visitors in common with others front time to time
entitled thereto provided, however, that the maximum number of spaces available
to Tenant under this Section 14.33 shall not exceed 3.2 parking spaces per 1,000
rentable square feet of Premises Rentable Area. Landlord reserves the right from
time to time, and at Landlord’s sole discretion, to alter or redesign the
parking area, to temporarily close portions of the parking area and/or to
relocate the ingress and egress to and front the parking area and Building;
provided, however, that Landlord will use good faith efforts to minimize
interference with Tenant’s use and enjoyment of the Premises

 

14.34 MONUMENT SIGNAGE. Subject to obtaining all necessary permits and approvals
required therefor under all laws, ordinances, rules and regulations applicable
thereto including, without limitation, the zoning and other ordinances and
by-laws of the Town of Needham, Massachusetts, the Tenant’s name shall be
displayed on the monument sign on Gould Street as long as the sign test is
satisfied. As used herein, the term “sign test” shall mean that the rentable
square footage leased under this Lease is at least the second most rentable
square footage under any lease in effect in the Building from time to time or to
the extent the monument sign can reasonably accommodate three names, the
rentable square footage leased under this Lease is at least the third most
rentable square footage under any lease in effect in the Building from time to
time.

 

54



--------------------------------------------------------------------------------

ARTICLE XV

REDACTED: This Section is intentionally omitted and does not apply to Salary.com
under the Sublease.

 

55



--------------------------------------------------------------------------------

REDACTED: This Section is intentionally omitted and does not apply to Salary.com
under the Sublease.

 

56



--------------------------------------------------------------------------------

REDACTED: This Section is intentionally omitted and does not apply to Salary.com
under the Sublease.

 

57



--------------------------------------------------------------------------------

REDACTED: This Section is intentionally omitted and does not apply to Salary.com
under the Sublease.

 

58



--------------------------------------------------------------------------------

REDACTED: This Section is intentionally omitted and does not apply to Salary.com
under the Sublease.

 

59



--------------------------------------------------------------------------------

REDACTED: This Section is intentionally omitted and does not apply to Salary.com
under the Sublease.

 

60



--------------------------------------------------------------------------------

REDACTED: This Section is intentionally omitted and does not apply to Salary.com
under the Sublease.

 

61



--------------------------------------------------------------------------------

REDACTED: This Section is intentionally omitted and does not apply to Salary.com
under the Sublease.

 

62



--------------------------------------------------------------------------------

REDACTED: This Section is intentionally omitted and does not apply to Salary.com
under the Sublease.

 

63



--------------------------------------------------------------------------------

REDACTED: This Section is intentionally omitted and does not apply to Salary.com
under the Sublease.

 

64



--------------------------------------------------------------------------------

REDACTED: This Section is intentionally omitted and does not apply to Salary.com
under the Sublease.

 

65



--------------------------------------------------------------------------------

REDACTED: This Section is intentionally omitted and does not apply to Salary.com
under the Sublease.

 

66



--------------------------------------------------------------------------------

REDACTED: This Section is intentionally omitted and does not apply to Salary.com
under the Sublease.

 

67



--------------------------------------------------------------------------------

REDACTED: This Section is intentionally omitted and does not apply to Salary.com
under the Sublease.

 

68



--------------------------------------------------------------------------------

REDACTED: This Section is intentionally omitted and does not apply to Salary.com
under the Sublease.

 

69



--------------------------------------------------------------------------------

REDACTED: This Section is intentionally omitted and does not apply to Salary.com
under the Sublease.

 

70



--------------------------------------------------------------------------------

REDACTED: This Section is intentionally omitted and does not apply to Salary.com
under the Sublease.

 

71



--------------------------------------------------------------------------------

REDACTED: This Section is intentionally omitted and does not apply to Salary.com
under the Sublease.

 

72



--------------------------------------------------------------------------------

REDACTED: This Section is intentionally omitted and does not apply to Salary.com
under the Sublease.

[Remainder of Page Intentionally Left-Blank – Signature Page Follows]

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed, under seal, by persons hereunto duly authorized, in multiple copies,
each to be considered an original hereof, as of the date first set forth above.

 

TENANT: E/SCRIPTION, INC. By:  

LOGO [g26109ex10-4_pg088.jpg]

Its:  

CEO

 

LANDLORD: TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA By:  

/S/ MICHAEL FARRELL

Its:  

DIRECTOR

TIAA E/Scription/8

June 7, 2005

 

74



--------------------------------------------------------------------------------

EXHIBIT A - PREMISES

LOGO [g26109ex10-4_pg089.jpg]

 

1



--------------------------------------------------------------------------------

EXHIBIT B (1 [ILLEGIBLE] – LANDLORD’S WORK

LOGO [g26109ex10-4_pg090.jpg]

 

1



--------------------------------------------------------------------------------

EXHIBIT B (2 OF 6)

LANDLORD’S WORK

ANTISTATIC FLOORING:

Antistatic flooring to be provided by Landlord in the Computer Room.

SUPPLEMENTAL HVAC SYSTEM FOR COMPUTER ROOM:

Landlord shall furnish and install two (2) independent supplemental cooling
units (self-contained) capable of providing a minimum of 40 tons of a/c capacity
combined aggregate. These units shall be located on the roof. Landlord will
provide connections between the supplemental units and the computer room,
including ductwork and wiring of t-stat for temperature control. Any connection
to the backup generator shall be Tenant’s responsibility.

ELECTRICAL FOR COMPUTER ROOM AND SYSADMIN WORKSPACE:

Landlord shall provide 400 AMP three (3) phase electricity. Tenant intends to
install three (3) rows of fifteen (15) computer racks in the Computer Room. As
such, Landlord shall install three (3) rows of “ladder” racks/cable trays
directly above the Tenant’s computer racks to accommodate computer and network
cabling and power distribution. In addition, Landlord shall install a fourth
ladder rack parallel and adjacent to the wall shared with the Café. Landlord
will provide two (2) 20 AMP circuits above each computer rack. Each circuit
shall have a NEMA L5-20R receptacle to accommodate connections to NEMA L5-20P
power strips. Landlord will provide one (1) 30 AMP/208V circuit above each of
the 15 computer racks in the “front row”. The front row is defined to be the row
nearest the long wall with glass and main entry door to the Computer Room. Each
30 AMP circuit shall have a NEMA L6-30R receptacle to accommodate connections to
NEMA L6-30P power strips. All together this represents ninety (90) 20 AMP
circuits and fifteen (15) 30 AMP circuits. All such circuits will lead to the
Uninterrupted Power Source to be installed by Tenant in the SysAdmin Workspace.
These circuits will terminate in bars hung overhead attached to the “ladder”
racks, as there is no raised floor in this computer room. Each of Tenant’s
computer racks are required to be electrically grounded. As such, Landlord will
provide grounding infrastructure for each of Tenant’s computer rack.

In the computer room, on the wall shared with the Café, Landlord will also
provide a duplex outlet every three (3) feet fed by at least two (2) dedicated
15 AMP circuits. All of these circuits will lead to the Uninterrupted Power
Source to be installed by Tenant in the SysAdmin Workspace.

In the SysAdmin Workspace there will be two (2) countertop/work-shelves
installed by Landlord as shown on the Fit-plan (Exhibit B1). Landlord will
provide duplex outlets at 36” on center above the worksurfaces. These outlets
are to be fed by a minimum of four (4) 15 AMP circuits. All of these circuits
will lead to the Uninterrupted Power Source to be installed by the Tenant in the
SysAdmin Workspace.

 

2



--------------------------------------------------------------------------------

EXHIBIT B (3 OF 6)

LANDLORD’S WORK

SECURITY

Landlord shall install a mechanical cipher lock on each of the entrances to the
Computer Room. and the SysAdmin Workspace.

KITCHEN

Landlord shall provide and install a standard refrigerator, dishwasher and sink
with disposal. Tenant is responsible for maintenance of dishwasher, disposal and
refrigerator. Electrical outlets on dedicated circuits for two refrigerators and
one vending machine are to be provided on the. wall shared with the Men’s Lav.

Board Room and Corner Conference Room shall be provided with a duplex outlet and
data/voice jack mounted 48” +/- aff for wall hung plasma monitors.

Interior Conference Rooms shall have power provided above the proposed
conference tables for ceiling mounted projectors.

Board Room and all Conference Rooms shall be provided floor cores and monuments
for electrical and voice/data feeds below the proposed tables.

Floor cores and monuments to be provided by Tenant for both power and data/voice
feeds to workstation pods as required.

Full height, butt glazed glass partitions shall be provided in the Boardroom
(approx. 10 lf) and the Computer Room (approx. 24 1f) as indicated in the
April 20, 2005 test fit prepared by Dyer Brown.

 

3



--------------------------------------------------------------------------------

EXHIBIT B (4 OF 6)

LANDLORD’S WORK

BUILDING OFFICE STANDARDS

 

  1. Walls

 

  a. 3 5/8” metal studs w/5/8” GWB each side; taped, spackled and sanded

 

  b.

Demising walls – full height to underside of deck (to be provided at Computer
Room, SysAdmin Workspace, Board Room, all Conference Rooms and Executive,
Offices as well)

 

  c. Private offices – wall height 6” above finished ceiling; 3 _” sound batt
wall insulation

 

  d. All voids fire stopped

 

  2. Floors

 

  a. Office interiors and reception – $20/yard level loop commercial carpet.

 

  b. Bathrooms, kitchens, break area, copy rooms – 12 x 12 VCT tile.

 

  3. Baseboards

 

  a. 4” vinyl base, cove base at VCT, straight base at carpet

 

  4. Doors

 

  a. Office Entrances – 3’0” x 7’0” solid core w/24” vision sidelite, stain
grade

 

  b. Office interiors – 3’0” x 8’0” solid core, stain grade

Is this correct? Suite entry doors should be 3’0”x8’0” s.g. solid core and doors
within the Tenant premises should be 3’ 0”x7’0” s.g. solid core (private offices
provided with 2’0”x7’0” vision sidelites.

 

  5. Hardware and Locks

 

  a. All entry door hardware must conform to the Building Standard
Specification. Locks, including interior locks, must be keyed to the Building
Master Keying System

 

  b. All mag locks must be tied into the Building’s Fire Alarm System, if door
leads to a fire exit. All mag locks must fail safe on fire alarm.

 

  6. Windows/Solar Screens

 

  a. All window blinds, which can be seen from the exterior Of the building,
must conform to Building Standards: Color – 228 Gray, Style – P21 flat PVC,
31/2” vertical blinds Landlord to furnish and install required window blinds.

 

4



--------------------------------------------------------------------------------

EXHIBIT B (5 OF 6)

LANDLORD’S WORK

 

  7. Ceilings

 

  a. Existing or 9’0” ceiling height

 

  b. Ceiling tiles shall be 2’ x 2’ Armstrong Cortega Square Lay

 

  c. Sound batt insulation at private offices

 

  8. Paint

Drywall partitions – One color; (1) coat primer, (2) coats latex, eggshell
finish (any hollow metal shall receive the same with semi-gloss finish)

 

  9. Millwork

 

  a. Base and upper cabinets as indicated on Tenant Space plans, to include Copy
Room and Café/Kitchen

 

  b. Wall hung coutertops in SysAdmin Workspace

 

  c. Six (6) adjustable shelves on brackets and standards in Storage Room full
width of shared wall with Women’s Lav

 

  d. Exclusions: Reception desk

 

  10. Lighting

 

  a. General; 2’ x 2’ direct light fixture with energy efficient ballast and
fluorescent bulbs. Illumination levels as required by State Building Code.

 

  b. Board Room and all Conference Rooms to be provided with dimmable light
fixtures.

 

  c. All lighting and switching to be installed in accordance with Mass Energy
Code.

 

  11. Electrical

 

  a. Private Offices – (3) duplex outlet receptacles

 

  b. Open Office Areas – (1) duplex outlet receptacle @ 12’0” on center or
(1) standard duplex receptacle per 400 SF on floor area

 

  12. Voice and Data

 

  a. Private offices – (1) junction box w/ pull string

 

  b, Open Office Area – Junction box w/ pull string as required by Tenant’s
fitplan

 

  c. D Mark – Closet or location as available) with plywood mounting location
for equipment

 

  d. Tenant is responsible for all Voice and Data distribution

 

5



--------------------------------------------------------------------------------

EXHIBIT B (6 OF 6)

LANDLORD’S WORK

 

  13. HVAC

 

  a. Electric reheat VAV boxes

 

  b. Ductwork and Zone control distribution as required

 

  c. Thermostat locations as required by zone

 

  d. Provide standard (1) ton per 350 square feet of floor area

 

  e. Air distribution shall be through low-velocity ductwork

 

  f. Return Air through plenum

 

  14, Fire Protection

 

  a. Interior hydraulically calculation fire protection sprinkler system per
State of Massachusetts Building Code.

 

  15. Fire Alarm

 

  a. As required by State of Massachusetts Building Code.

 

  16. Security

 

  a. Tenant is responsible for installing any and all security systems, alarms,
Controls and distribution dedicated to their Premises.

 

6



--------------------------------------------------------------------------------

EXHIBIT C

RULES AND REGULATIONS

1. The sidewalks, paved and/or landscaped areas shall not be obstructed or
encumbered by Tenant or used for any purpose other than ingress and egress to
and from the demised premises.

2. No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by Tenant on any part of the demised premises so
as to be visible from outside the demised premises without the prior written
consent of Landlord, which will not be unreasonably withheld or delayed. In the
event of any violation of this paragraph, Landlord may remove same without any
liability, and may charge the expense incurred in such removal to Tenant, as
additional rent.

3. No awnings, curtains, blinds, shades, screens or other projections shall be
attached to or hung in, or used in connection with, any window of the demised
premises or any outside wall of the Building without the prior written consent
of Landlord, which will not be unreasonably withheld or delayed so long as said
awning or other item conforms to similar items installed in or upon other
portions of the Building. Such awnings, curtains, blinds, shades, screens or
other projections must be of a quality, type, design and color, and attached in
the manner, approved by Landlord. If any portion of the demised premises which
is not used for office purposes shall have windows, such windows shall be
equipped with curtains, blinds or shades approved by Landlord, and said
curtains, blinds or shades shall be kept closed at all times.

4. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were designed and constructed, and
no sweepings, rubbish, rags, acids, chemicals, process water, cooling water or
like substances shall be deposited therein. Said plumbing fixtures and the
plumbing system of the Building shall be used only for discharge of so-called
sanitary waste. All damage resulting from any misuse of said fixtures and/or
plumbing system by Tenant or anyone claiming under Tenant shall be borne by
Tenant.

5. Tenant must, upon the termination of its tenancy, return to Landlord all
locks, cylinders and keys to the demised premises and any offices therein.

6. Tenant shall keep any sidewalks and planters in front of the demised premises
reasonably free and clear of litter and refuse, regardless of the source
thereof.

7. Tenant shall, at Tenant’s expense, provide artificial light and electric
current for the employees of Landlord and/or Landlord’s contractors while making
repairs or alterations in the demised premises.

8. Tenant shall not make, or permit to be made, any unseemly or disturbing odors
or noises or disturb or interfere with occupants of the Building or those having
business with them, whether by use of any musical instrument, radio, machine, or
in any other way.

 

1



--------------------------------------------------------------------------------

9. Canvassing, soliciting, and peddling in the Building are prohibited and
Tenant shall cooperate to prevent the same.

10. Tenant shall keep the demised premises free at all time of pests, rodents
and other vermin, and Tenant shall keep all trash and rubbish stored in
containers of a type approved by Landlord, such containers to be kept at
locations designated by Landlord. Tenant shall cause such containers to be
emptied whenever necessary to prevent them from overflowing or from producing
any objectionable odors.

11. Landlord reserves the right to rescind, alter, waive and/or establish any
reasonable rules and regulations of uniform application to all tenants which, in
its judgment, are necessary, desirable or proper for its best interests and the
best interests of the occupants of the Building.

12. The access roads, driveways, entrances and exits shall not be obstructed or
encumbered by Tenant or used for any purpose other than ingress and egress.

 

2



--------------------------------------------------------------------------------

LOGO [g26109ex10-4_pg098.jpg]

 

1



--------------------------------------------------------------------------------

EXHIBIT E

(ITEMS INCLUDED IN

UTILITY EXPENSES AND OPERATING EXPENSES)

 

A. Without limitation, Utility Expenses shall include:

Costs for electricity, fuel, oil, gas, steam, water and sewer use charges and
other utilities supplied to the Property and not paid for directly to the
utility company by Tenant or other tenants or occupants of the Property.
Electricity charges which are to be included in Utility Expenses in each
Operating Year shall be reduced by (a) the monthly fixed electricity charges
which are payable to Landlord for the same period by other tenants or occupants
of the Building as separate per square foot electric charge or electrical factor
and (b) the by month electric charges which are payable to Landlord for the same
period by other tenants or occupants of the Building based on a check meter.

 

B. Without limitation, Operating, Expenses shall include:

1. All expenses incurred by Landlord or Landlord’s representatives which shall
be directly related to employment of personnel, including amounts incurred for
wages, salaries and other compensation for services, payroll, social security,
unemployment and similar taxes, workmen’s compensation insurance, disability
benefits, pensions, hospitalization, retirement plans and group insurance,
uniforms and working clothes and the cleaning thereof, and expenses imposed on
Landlord or Landlord’s agents in connection with the operation, repair,
maintenance, cleaning, management and protection of the Property, and its
mechanical systems including, without limitation, day and night supervisors,
property manager, accountants, bookkeepers, janitors, carpenters, engineers,
mechanics, electricians and plumbers and personnel engaged in supervision of any
of the persons mentioned above: provided that, if any such employee is also
employed on other property of Landlord, such compensation shall be equitably
allocated by Landlord among the Property and such other properties.

2. The cost of services, materials and supplies furnished or used in the
operation, repair, maintenance, cleaning, management and protection of the
Property or the provision of cafeteria services including, without limitation,
all cafeteria operating deficits and also including, without limitation, all
fees and assessments, if any, imposed upon Landlord, or charged to the Property,
by any governmental agency or authority or other duly authorized private or
public entity on account of public safety services, transit, housing, police,
fire, sanitation or other services or purported benefits.

3. The cost of replacements for tools and other similar equipment used in the
repair, maintenance, cleaning and protection of the Property, provided that, in
the case of any such equipment used jointly on other property of Landlord, such
costs shall be allocated by Landlord among the Property and such other
properties.

 

1



--------------------------------------------------------------------------------

4. Premiums for insurance against damage or loss to the Building from such
hazards as shall from time to time be generally required by institutional
mortgagees in the Boston area for similar properties, including, but not by Way
of limitation, insurance covering loss of rent attributable to any such hazards,
and public liability insurance.

5. Where the Property is managed by Landlord or an affiliate of Landlord, a sum
equal to the amounts customarily charged by management firms in the Boston area
for similar properties, but in no event more than five percent (5%) of gross
annual income, whether or not actually paid, or where managed by other than
Landlord or an affiliate thereof, the amounts accrued for management, together
with, in either case, amounts accrued for legal and other professional fees
relating to the Property, but excluding such fees and commissions paid in
connection with services rendered for securing or renewing leases and for
matters not related to the normal administration and operation of the Building.

6. If, during the Term of this Lease, Landlord shall make a capital expenditure,
the total cost of which is not properly includable in Operating Expenses for the
Operating Year in which it was made, there shall nevertheless be included in
such Operating Expenses for the Operating Year in which it was made and in
Operating Expenses for each succeeding Operating Year, an annual charge-off of
such capital expenditure. The annual charge-off shall he determined by dividing
the original capital expenditure plus an interest factor, reasonably determined
by Landlord, as being the interest rate then being charged for long-term
mortgages, by institutional lenders on like properties within the locality in
which the Building is located, by the number of years of useful life of the
capital expenditure, and the useful life shall be determined reasonably by
Landlord in accordance with generally accepted accounting principles and
practices in effect at the time of making such expenditure.

7. Betterment assessments provided the same are apportioned equally over the
longest period permitted by law.

8. Amounts paid to independent contractors for services, materials and supplies
furnished for the operation, repair, maintenance, cleaning and protection of the
Property.

 

C. In no event shall Operating Expenses include:

1. The cost of a separate services provided to another tenant or occupant of the
Building to the extent to which Landlord is separately paid or separately
reimbursed from such tenant therefor or is entitled to a separate payment or a
separate reimbursement from such tenant or occupant (in each case, other than as
a payment for such tenant or occupant’s share Operating Expenses or increases
thereof), including but not necessarily limited to, (a) work or service
performed for any tenant (including Tenant) at such tenant’s cost. (b) the cost
of any item for which Landlord is paid or reimbursed by insurance proceeds,
warranties, service

 

2



--------------------------------------------------------------------------------

contracts or condemnation proceeds, (c) increased insurance or taxes assessed
specifically to any tenant of the Building and (d) charges (including applicable
taxes) for heat, air conditioning, electricity, water or other utilities for
which Landlord is entitled to one hundred (100%) percent direct reimbursement
from any tenant;

2. The cost of installing, operating and maintaining any special facilities,
such as an observatory, luncheon club, athletic club, conference center or other
similar facilities but the cost of operating and maintaining a locker room or
showers and the operating deficit related to the operation of any cafeteria may
be included as an Operating Expense;

3. The cost of correcting initial defects in the design, construction or
equipment of the Building or any latent defect-in the Building discovered during
the Term of this Lease;

4. Salaries and bonuses of any employee of Landlord above the level of building
manager;

5. Rents or imputed rents for a management office in the Building;

6. The cost of construction of any additions to the Building after the date of
this Lease;

7. Interest on debt or principal amortization payments or any other payments on
any mortgage and rental or any other payments under any ground lease or other
underlying lease;

8. Any fees, costs, and commissions incurred in procuring or attempting to
procure other tenants including, but not necessarily limited to brokerage
commissions, finders fees, attorneys fees and expenses, entertainment costs,
travel expenses and advertising and production costs;

9. Any cost included in Operating Expenses representing an amount paid to a
firm, corporation or other entity owned or controlled by Landlord which is in
excess of the amount which would have been paid on an arms-length basis in the,
absence of such relationship;

10. Any costs of decorating of any interior parts of the Building other than the
Building’s common areas and any cost of painting spaces leased to tenants of the
Building or vacant leasable office space is being offered for lease;

11. Landlord’s off-site general overhead except as it relates specifically to
the actual management of the Building or equipment used in connection with the
Building;

 

3



--------------------------------------------------------------------------------

12. Attorneys fees, costs and other expenditures incurred in connection with
leasing of premises in the Building, leasing, disputes with tenants or occupants
of the Building or with other third persons and/or claims by such tenants or
occupants or third parties;

13. The cost of any repairs, alterations, additions, improvements, changes,
replacements or other items which under generally accepted accounting principles
are properly classified as capital expenses, except (a) the annual charge (with
interest thereon) for any such item as set forth in Paragraph B.6 above may be
included in Operating Expenses, (b) replacements of component parts and similar
items which (i) occur on a regular basis or (ii) constitute worn out or
consumable items or (iii) are of the type typically covered by service or
maintenance contracts or (iv) are of a type which are regularly recur or are a
part of regular maintenance or a maintenance program may be included as an
Operating Cost fully in the year of such expense and (c) all routine repairs and
replacements may be included as an Operating Cost fully in the year such expense
is incurred.

14. Lease payments for rental equipment (other than equipment for which
depreciation is properly chargeable as Operating Expenses or which represent the
allocable share of equipment such as photocopy, machines, postage machines,
telephone equipment and the like) that would constitute a capital expenditure if
the equipment were purchased;

15. The cost of remediating any existing environmental condition, including the
removal of, or other steps taken with respect to, asbestos located in the
Building, unless such condition was caused by Tenant;

16. Any late fees, fines or penalties incurred by Landlord (so long as Tenant is
making all payments required under this Lease within ten (10) days of the due
date);

17. Repairs or restoration necessitated by fire or casualty or condemnation in
excess of any deductibles;

18. Advertising and promotional expenses, charitable and political
contributions;

19. Payments under any ground or underlying lease;

20. Depreciation on the Building;

21. Real Estate Taxes (which are separately addressed in this Lease);

22. Any bad debt loss, rent loss or reserves for bad debts or rent loss;

23. The cost of acquiring, leasing, installing, maintaining, protecting or
restoring works of art;

 

4



--------------------------------------------------------------------------------

24. Financing and refinancing costs in respect of any mortgage placed upon the
Building or the underlying property, including points and commissions and legal
and professional fees in connection therewith;

25. The cost of any judgment, settlement or arbitration award resulting from any
tort liability of Landlord;

26. Costs incurred in connection with the acquisition or sale of air rights,
transferable development rights, easements or other real property interests; and

27. Lease takeover, take-back, recapture, sublease or relocation costs incurred
by Landlord in connection with leases, tenants or other occupants in the
Building.

 

5



--------------------------------------------------------------------------------

EXHIBIT F

(Cleaning Specifications)

 

A. Premises

Daily on Business Days except Saturdays, Sundays and those certain holidays
specified in the definition of “Business Days” in the Lease:

1. Empty all waste receptacles and ash trays and remove waste material from the
Premises.

2. Sweep and dust mop all uncarpeted areas using a dust-treated mop.

3. Vacuum all rugs and carpeted areas.

4. Hand dust and wipe clean with treated cloths all horizontal surfaces
including furniture, office equipment, window sills, door ledges, chair rails
and counter tops, within normal reach.

5. Wash clean all water fountains.

6. Upon completion of cleaning, all lights will be turned off and doors locked,
leaving the Premises in an orderly condition.

Quarterly:

Render high dusting not reached in daily cleaning to include:

1. Dusting all pictures, frames, charts, graphs and similar wall hangings.

2. Dusting all vertical surfaces, such as walls, partitions, doors and ducts.

3. Dusting of all pipes, ducts and high moldings.

 

B. LAVATORIES:

Daily on Business Days except Saturdays, Sundays and those certain holidays
specified in the definition of “Business Days” in the Lease:

1. Sweep, and damp mop floors.



--------------------------------------------------------------------------------

2. Clean all mirrors, powder shelves, dispensers and receptacles, bright work,
flushometers, pipes and toilet seat hinges.

3. Wash both sides of all toilet seats,

4. Wash all basins, bowls and urinals.

5. Dust and clean all powder room fixtures.

6. Empty and clean paper towel and sanitary disposal receptacles.

7. Remove waste paper and refuse,

8. Refill tissue holders, soap dispensers, towel dispensers, vending sanitary
dispensers, material to be furnished by Landlord.

9. A sanitizing solution will be used in all lavatory cleaning.

Monthly:

1. Machine scrub lavatory floors.

2. Wash all partitions and tile walls in lavatories.

C. MAIN LOBBY, ELEVATORS, BUILDING EXTERIOR AND CORRIDORS

Daily on Business Days except Saturdays, Sundays and those certain holidays
specified in the definition of “Business Days” in the Lease:

1. Sweep and wash all floors.

2. Wash all rubber mats.

3. Clean, elevators, wash or vacuum floors, wipe down walls and doors.

4. Spot clean any metal work inside lobby.

5. Spot clean any metal work surrounding building entrance doors.

Monthly:

All resilient tile floors in public areas to be treated equivalent to spray
buffing.

 

2



--------------------------------------------------------------------------------

D. WINDOW CLEANING: Windows of exterior walls will be washed on the outside once
every six months and on the inside once every six months, weather permitting.

E. Tenant requiring services in excess of those described above shall request
same through Landlord, at Tenant’s expense.

 

3



--------------------------------------------------------------------------------

FIRST AMENDMENT TO LEASE

This First Amendment to Lease (the “First Amendment”) made as of this 12th day
of October, 2006, by and between TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF
AMERICA (“Landlord”) and eSCRIPTION, INC., formerly known as E/SCRIPTION, INC.
(‘Tenant”).

WITNESSETH:

WHEREAS, Landlord and Tenant entered into a Lease (the “Lease”) dated as of
June 7, 2005 with respect to certain premises located in the building (the
“Building”) known and numbered as Needham Corporate Center, 160 Gould Street,
Needham, Massachusetts; and

WHEREAS, the premises (the “Premises”) leased under the Lease consists of a
total Premises Rentable Area agreed to be approximately 23,921 rentable square
feet located on the third floor of the Building; and

WHEREAS, Tenant, by notice (the “Expansion Option Notice”) dated September 11,
2006, exercised its Expansion Option therein with respect to approximately
12,367 rentable square feet located on the third floor of the Building more
particularly described in Exhibit A attached hereto and incorporated herein by
reference thereto (the “First Expansion Space”); and

WHEREAS, Landlord and Tenant desire to amend the Lease to add the First
Expansion Space to the Premises upon the terms and conditions hereinafter set
forth and to otherwise modify the Lease as hereinafter set forth; and

WHEREAS, in connection with the foregoing Landlord and Tenant wish to amend the
Lease all as more particularly hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Lease is hereby amended as follows:

1. Landlord and Tenant agree that the Commencement Date of the Lease is October
20, 2005.

2. Section 1.2 of the Lease entitled “Basic Data” is hereby amended by modifying
the following defined terms as set forth therein and by adding the following new
defined terms as set forth herein below:

(a) The following new defined terms are added to Section 12 of the Lease:

“First Expansion Space Commencement Date” shall mean the date of execution and
delivery of this First Amendment by both Landlord and Tenant.



--------------------------------------------------------------------------------

“First Expansion Space Rent Commencement Date” shall mean December 15, 2006.

“First Expansion Space Rentable Area: Agreed to be approximately 12,367 rentable
square feet.

First Expansion Space Premises Rentable Area: Agreed to be approximately 12,367
rentable square feet.

First Expansion Space Initial Term: Commencing on the First Expansion Space
Commencement Date and expiring at the close of the day which is the Expiration
Date, namely, January 31, 2011.

First Expansion Space Security Deposit:

“First Expansion Space TI Allowance”; One Hundred Eighty Five Thousand Five
Hundred Five and 00/100ths ($185,505.00) Dollars, plus the First Expansion Space
Demising Wall Allowance (as said term is hereinafter defined) applicable to the
First Expansion Space. As used herein, the term “ First Expansion Space Demising
Wall Allowance” shall mean the cost paid by Tenant to purchase and install
Demising Walls (as said term is hereinafter defined) needed for the First
Expansion Space but in no even to exceed $75.00 per lineal square feet of
demising wall needed to demise the First Expansion Space, but if such First
Expansion Space Demising Wall already exists, the First Expansion Space Demising
Wall Allowance shall be zero (0). As used herein, the term “First Expansion
Space Demising Wall” shall mean the wall which is identified on Exhibit B as the
First Expansion Space Demising Wall. Partitions, doors, dividers, glass and
other walls within or to be installed within the First Expansion Space shall not
constitute First Expansion Space Demising Walls nor qualify for a First
Expansion Space Demising Wall Allowance. Further, a First Expansion Space
Demising Wall Allowance shall not be available for any part of any wall already
in existence which forms a boundary that would otherwise constitute a First
Expansion Space Demising Wall. The First Expansion Space Demising Wall Allowance
shall not be available for any lineal footage (or any wall to be constructed)
along any wall which is also a then existing shaft wall or a then existing
restroom wall or for any lineal footage along (or for any wall or window which
is part of an exterior wall or window of the Building or for any lineal footage
along any common walls between the Premises and the First Expansion Space.

 

- 2 -



--------------------------------------------------------------------------------

(b) The following defined terms in Section 1.2, in each case, shall be amended
as follows:

The term “Basic Rent” and the related schedule of Lease Year or Monthly Period,
Basic Rent (Per Annum), Monthly Payment and Per Square Foot Rent Rate is amended
in its entirety to read as follows:

“Basic Rent (combined for original Premises plus First Expansion Space):

 

Lease Year or

Monthly Period

  

Basic Rent

(Per Annum)

   Monthly Payment   

Per Square Foot

Rent Rate

Date of First

Amendment

through and

including the day

prior to First

Expansion Space

Rent

Commencement

Date

        

First Expansion

Space Rent

Commencement

Date through and

including

December 31,

2006

(17 days)

        

January 1, 2007

through and

including January 31, 2008

(13 months)

        

February 1, 2008

through and

including January 31, 2009

(12 months)

        

February 1, 2009

through and

including January 31, 2010

(12 months)

        

February 1, 2010 through and

including January 31, 2011

(12 months)

        

 

- 3 -



--------------------------------------------------------------------------------

The term “Initial Term” is amended by adding the following at the end thereof
“Landlord and Tenant agree that the expiration date of the Initial Term is
January 31, 2011 and that the term “Expiration Date” as used in the “Initial
Term” shall mean January 31, 2011. All references in the Lease to the Initial
Term shall, as to the First Expansion Space, menu the period commencing on the
First Expansion Space Commencement Date and expiring on the Expiration Date.

The term ‘Security Deposit” is hereby amended to read as follows: “Security
Deposit: The initial Security Deposit, namely,              plus the First
Expansion Space Security Deposit for a total Security Deposit of             
for a total of             .

“Tenant’s Original Electrical Factor”: In the definition “Tenant’s Original
Electrical Factor”, effective as of the First Expansion Space Rent Commencement
Date and for periods thereafter (i) delete “$1,993.42 per month” and substitute
“$3,024.00 per month” and (ii) delete “$23,921.00 per year” and substitute
“$36,288.0 per year”.

The term “Premises Rentable Area” shall (effective as of the First Expansion
Space Rent Commencement Date and for periods thereafter) be deemed to be amended
to read as follows: “Premises Rentable Area: Agreed to be approximately 36,288
rentable square feet.”

The term “Escalation Factor” shall (effective as of the First Expansion Space
Rent Commencement Date and for periods thereafter) be deemed to be amended to
read as follows: “Escalation Factor: 26.74%, as computed in accordance with the
Escalation Factor Computation”. The Escalation Factor for periods prior to the
First Expansion Space Rent Commencement Date shall be as set forth in the Lease
prior to giving effect to this First Amendment, namely 17.63%, and, accordingly,
Escalation Charges on account of amounts payable under Sections 8.1 and 9.2 of
the Lease for the Tax Year and Operating Year in which the First Expansion Space
Rent Commencement Date fills shall be appropriately apportioned.

The term “Anticipated Term Commencement Date” is amended by adding the following
at the end thereof: “There is no Anticipated Term Commencement Date for the
First Expansion Space.”

The term “Landlord’s Work” Is hereby amended by adding the following at the end
thereof, “There is no Landlord’s Work for the First Expansion Space.”

The term “Penalty Date” is hereby amended by adding the following at the end
thereof: “There is no Penalty Date for the First Expansion Space”.

The term “Premises” shall (effective as of the First Expansion Space
Commencement Date and for periods thereafter) he deemed to be amended to read as
follows: “Premises: A portion of the third (3rd) floor of the Building shown on
Exhibit A annexed to the Lease plus the First Expansion Space.

 

- 4 -



--------------------------------------------------------------------------------

3. “As Is”. It is expressly understood and agreed that at such time as the First
Expansion Space is added to and included within the Premises, all of the other
terms and provisions of this Lease (inclusive of any extension thereof) shall
apply to the First Expansion Space as so included except as otherwise provided
in this First Amendment and except further that none of Landlord’s obligations
under Article IV of the Lease and none of the provisions thereof relating to
free rent, rent credits, penalties for late delivery, work to be performed by
Landlord and payment of any allowance by Landlord (or for work by Landlord)
shall be applicable to the First Expansion Space and there shall not be any new
Expansion Period. Landlord will deliver the First Expansion Space to Tenant in
an “as is” condition on the First Expansion Space Commencement Date, it being
expressly agreed and understood that Landlord shall have no obligation to
perform any construction or tenant improvement work on the First Expansion Space
nor, except for the First Expansion Space TI Allowance, pay for or contribute to
the cost of any such work. There shall be no moving allowances, no free rent
period, no free rent, no Penalty Date (or rent credit for late delivery) nor any
other concession or allowance of any kind or nature for the First Expansion
Space.

4. TI Allowance. The First Expansion Space TI Allowance shall be made available
to Tenant by Landlord only to reimburse Tenant for the cost of Tenant’s First
Expansion Space Work (as said term is hereinafter defined). The First Expansion
Space TI Allowance under this Section 4 shall be payable to Tenant by Landlord
within thirty (30) days after request therefor by Tenant and satisfaction of
each of the following conditions: (a) the First Expansion Space Rent
Commencement. Date shall have occurred and all of Tenant’s First Expansion Space
Work shall have been completed and fully paid for by Tenant, (b) lien waivers
and proof of payment of all costs related to Tenant’s First Expansion Space Work
shall have been provided to Landlord, all in form and substance satisfactory to
Landlord, (c) Tenant shall have commenced use and occupancy of the First
Expansion Space for the Permitted Uses and shall have commenced paying First
Expansion Space Basic Rent and other sums and charges hereunder allocable
thereto, (d) no Default of Tenant shall have occurred under the Lease and be
continuing, (e) Tenant shall have certified to Landlord that all of Tenant’s
First Expansion Space Work has been completed and fully paid for and that there
are no disputes or disagreements outstanding with respect thereto, (f) Tenant
shall have delivered to Landlord (i) a final set of “as built” plans certified
to Landlord as such by Tenant and Tenant’s architect and engineer showing all of
the Tenant’s First Expansion Space Work and (ii) all permits related thereto
including, without limitation, a final unconditional certificate of occupancy
for the First Expansion Space. In no event shall Landlord have any obligation to
make payment of any portion of the First Expansion Space TI Allowance with
respect to any requests for payment thereof which is not delivered to Landlord
within nine (9) months of the First Expansion Space Rent Commencement Date, As
used herein, the term “Tenant’s First Expansion Space Work” shall mean the
performance of the work necessary to initially prepare the First Expansion Space
for Tenant’s occupancy and business operations, including, without limitation,
the installation of all demising walls, corridors, kitchens, restrooms,
sprinklers, HVAC distribution and control systems, doors, outlets, ceilings,
carpeting, walls, wiring, thermostats, electrical controls, cabling, plumbing,
life and safety equipment and signs, conference rooms, server rooms,
supplemental air conditioning, office cubicles, floor coverings, signs,
paintings, furniture and fixtures, telecom and interior partitions and including
all architectural and engineering plans and costs related thereto as well as
other work performed by Tenant to unify the original Premises with the First
Expansion Space. As and to the extent that the cost of Tenant’s First Expansion
Space Work is less than the First Expansion Space TI Allowance allocable
thereto, Landlord shall be entitled to retain the same and Tenant shall have no
claim thereto.

 

- 5 -



--------------------------------------------------------------------------------

5. Performance of Tenant’s First Expansion Space Work: Construction Rules and
Regulations. Attached hereto as Exhibit B (and incorporated herein by reference
thereto) are the Rules and Regulations (the “Expansion Space Work Rules and
Regulations”). Tenant agrees that it shall comply with the Expansion Space Work
Rules and Regulations in connection with the preparation of all plans,
specifications, work, improvements, alterations and additions for or related to
the First Expansion Space and any other work included in the term “Tenant’s
First Expansion Space Work”. Any approval by Landlord or Landlord’s architects
and/or engineers of any of Tenant’s drawings, plans and specifications which are
prepared in connection with any of the Tenants First Expansion Space Work or any
other construction of improvements or alterations in, or related to, the First
Expansion Space or elsewhere shall not in any way be construed or operate to
bind Landlord or to constitute a representation or warranty of Landlord as to
the adequacy or sufficiency of such drawings, plans and specifications or the
improvements to which they relate, for any use, purpose, or condition, but such
approval shall merely be the consent of Landlord as may be required hereunder in
connection with Tenant’s construction of improvements in the First Expansion
Space or elsewhere in accordance with such drawings, plans and specifications
under the terms of the Lease.

6. First Expansion Space Security Deposit. Within fifteen (15) days after
execution and delivery of this First Amendment by Landlord and Tenant, Tenant
shall deposit with Landlord an amendment (the “First Expansion Space LC
Amendment”) to the Letter of Credit currently held by Landlord pursuant to
Section 14.17 of the Lease which amendment increases the amount of such Letter
of Credit by an amount (the “First Expansion Space Security Deposit Increase
Amount”) equal to the First Expansion Space Security Deposit, all in form and
substance satisfactory to Landlord (and all references in the Lease to the
Letter of Credit shall mean and include the Letter of Credit as amended by such
amendment). Provided that no Default of Tenant shall have occurred (and be
continuing) under the Lease nor shall there be outstanding any failure of Tenant
to make any payment of any Basic Rent, Escalation Charge or other sum or charge
due under the Lease on December 15, 2008 or on the date when the reduction in
the First Expansion Space Security Deposit Increase Amount from              in
fact occurs, then Tenant shall have the right to receive a reduction in the
First Expansion Space Security Deposit Increase Amount from             to
            . Such reduction shall be implemented by Tenant through delivery of
an amendment to the First Expansion Space LC Amendment in form and substance
satisfactory to Landlord, all at Tenant’s sole cost and expense. Provided that
no Default of Tenant shall have occurred (and be continuing) under the Lease nor
shall there be outstanding any failure of Tenant to make any payment of any
Basic Rent, Escalation Charge or other sum or charge due under the Lease on
December 15, 2010 or on the date when such reduction in the amount of the Letter
of Credit in fact occurs, then Tenant shall have the right to receive a
reduction in the amount of the First Expansion Space Security Deposit Increase
Amount from              to            . Such reduction shall be implemented by
Tenant through delivery of an amendment to the First Expansion Space LC
Amendment in form and substance satisfactory to Landlord, all at Tenant’s sole
cost and expense. The reduction in the amount of the First Expansion Space
Security Deposit Increase Amount provided by this Section shall apply only to
the First Expansion Space Security Deposit Increase Amount and shall not apply
with respect to the Original LC amount or any other Security Deposit Increase
Amounts or any increase in the amount of the Original Letter of Credit (except
the increase by the First Expansion Space LC Amendment) nor any amendment to the
Original Letter of Credit (except the increase by the First Expansion Space LC
Amendment) or additional Letter of Credit provided by Tenant pursuant to Article
XV of the Lease.

7. Brokerage. Tenant warrants and represents that Tenant has dealt with no
broker in connection with the consummation of this First Amendment other than
JRT Realty Group/Cushman Wakefield, Inc. and CB Richard Ellis/Whittier Partners
(collectively, the “Broker”) and, in the event of any brokerage claims against
Landlord predicated upon prior dealings with Tenant, Tenant agrees to

 

- 6 -



--------------------------------------------------------------------------------

defend the same and indemnify Landlord against any such claim (except any claim
by the Broker which shall be paid by Landlord pursuant to its specific
agreements with Broker). In the event of any brokerage claims against Tenant
related to this First Amendment predicated upon prior dealings with Landlord,
Landlord agrees to defend the same and indemnify Tenant against such claim.
Tenant hereby warrants and represents to Landlord that it is not aware of any
claims (or threats of any claims) of the type covered by Landlord’s indemnity in
the prior sentence.

8. All capitalized terms used herein and not otherwise defined herein shall have
the meaning as set forth in the Lease.

9. Except as amended by this First Amendment, all the terms, covenants and
provisions of this Lease are in full force and effect and are hereby affirmed
and ratified.

10. The submission of this document for examination and negotiation does not
constitute an offer, and this document shall become effective and binding only
upon the execution thereof by both Landlord and Tenant, regardless of any
written or verbal representation of any agent, manager or other employee of
Landlord to the contrary. All negotiations, considerations, representations and
understandings between Landlord and Tenant are incorporated in the Lease as
amended by this First Amendment and the Lease as amended by this First Amendment
expressly supersedes any proposals or other written documents relating hereto.
This First Amendment may be modified or altered only by written agreement
between Landlord and Tenant, and no act or omission of any employee or agent of
Landlord shall alter, change or modify any of the provisions hereof.

[Remainder of Page Intentionally Left Blank – Signature Page Follows]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Lease as of the day and year first above written.

 

TENANT:

eSCRIPTION, INC.

formerly known as E/SCRIPTION, INC.

By:  

LOGO [g26109ex10_4pg114.jpg]

Its:  

CEO

LANDLORD:

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA

By:  

/S/ MICHAEL FARRELL

  MICHAEL FARRELL Its:  

DIRECTOR

TIAA eScription/8

 

- 8 -



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit A    First Expansion Space Exhibit B    Expansion Space Work Rules and
Regulations

 

- 9 -



--------------------------------------------------------------------------------

EXHIBIT A

First Expansion Space

LOGO [g26109ex10_4pg116.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

Expansion Space Work Rules and Regulations



--------------------------------------------------------------------------------

EXHIBIT B

Rules and Regulations

 

1



--------------------------------------------------------------------------------

Cushman & Wakefield, Inc.

524 Edgewater Drive

Wakefield, MA. 01880

TEL: (781) 246-3000

FAX: (781) 245-4435

BUILDING STANDARD SPECIFICATIONS

 

TABLE OF CONTENTS

   PAGE

I.

  

INTRODUCTION

   4

II.

  

PRE-CONSTRUCTION

   4    A.    Plans    4    B.    Filings/Permits    5    C.    Insurance    5
   D.    Approved Contractors and Sub-contractors    6    E.    Construction
Schedule    6

III.

  

CONSTRUCTION PERIOD

   7    A.    Supervision    7    B.    Security    7    C.    Fire Safety    7
   D.    Cleaning/Building Protection    8    F.    Noise and Vibrations    9   
G.    Telephone and Electrical Rooms    10    H.    Elevators    10    I.   
Demolition and Construction Debris    10    J.    Storage    11    K.    Parking
   11    L.    Salvage and Waste Removal    11

IV.

  

MECHANICAL/DESIGN SPECIFICATIONS

   11    A.    HVAC    12    B.    Electrical Installations    12    C.   
Plumbing    13    D.    Fire Alarm System    13    E.    Telephone Hookups    14
   F.    Walls    14    G.    Ceilings    14    H.    Entry Way Doors, Hardware,
etc.    15    I.    Windows/Solar screens and draperies    15    J.   
Fireproofing    15    K.    Sprinklers    15

V.

  

CONSTRUCTION SIGN OFF

   15    APPENDIX A – INSURANCE REQUIREMENTS    16

 

2



--------------------------------------------------------------------------------

BUILDING STANDARD SPECIFICATIONS

 

TABLE OF CONTENTS CON’T

   PAGE            APPENDIX B – BUILDING APPROVED CONTRACTORS AND CONSULTING
AGENTS    18            APPENDIX C – FREIGHT ELEVATORS    22           
APPENDIX D – CONSTRUCTION SIGN-OFF CHECKLIST    23            APPENDIX E –
FIREPROOFING REQUIREMENTS    27            APPENDIX F – SUBMITTAL OF DRAWINGS   
28

 

3



--------------------------------------------------------------------------------

I. INTRODUCTION

The Cushman & Wakefield, Inc. staff at Needham Corporate Center looks forward to
working with the Tenant and Tenant’s Contractor as fellow members of your
“Project Team.” We want to ensure that the construction is completed smoothly
and results in maximum tenant satisfaction.

All construction at Needham Corporate Center on The First Expansion Space must
be done in compliance with the Standard Specifications and Landlord requirements
which are described in this Attachment B AND ALSO IN COMPLIANCE WITH THE
PROVISION SET FORTH IN YOUR LEASE AND ANY AMENDMENTS THERETO. All work must be
performed in compliance with all applicable Federal, State and Local Laws,
Regulations, Building Codes and Zoning Ordinances. However, current Laws and
Regulations supersede these Specifications. This Attachment B does not apply to
any repair, or maintenance on the Premises. It also does not apply to any
repair, or maintenance on the First Expansion Space after construction is
completed and an occupancy permit is granted.

Approval must be received IN WRITING from the Landlord’s Agent, Cushman &
Wakefield, prior to the commencement of any Tenant alteration/construction work.

 

CUSHMAN & WAKEFIELD

CONSTRUCTION STAFF

EMPLOYEE

  

POSITION

Melissa A. Ayuso    Property Manager Jack Boyajian    Building Engineer

 

II. PRE-CONSTRUCTION

A pre-construction meeting must be held with the Tenant, Architect, Engineer
Consultant, General Contractor, and Landlord’s Agent. As the project progresses,
correspondence and questions should be addressed to:

 

  

Cushman & Wakefield, Inc.

524 Edgewater Drive

Wakefield, MA 01880

Attention: Melissa A. Ayuso

 

The Tenant must designate a representative (Tenant Representative) and inform
Cushman & Wakefield (Office of the Building) in writing of the individual’s name
The Tenant’s Representative must be able to make decisions on behalf of Tenant
regarding clarification of documents.

 

  A. Plans

 

  1. The Tenant must submit preliminary construction drawings of the proposed
work to the Office of the Building for approval. These plans will be reviewed by
the Property Manager for safety, impact on neighboring Tenants, and consistency
with the Building’s operational strategies. The process of review and approval
will not be unreasonably withheld or delayed. Whenever Tenant submits plans for
the First Expansion Space, within five (5) business days the Tenant will either
receive approval or a response indicating questions, objections, or
clarifications needed for approval. If there is no response within five
(5) business days, the Tenant can assume that the construction plans have been
approved.

 

4



--------------------------------------------------------------------------------

Any outside charges incurred by Landlord to assist with the review process of
Tenant’s plans for the First Expansion Space, including but not limited to
architectural, engineering, and miscellaneous consulting costs and Cushman &
Wakefield construction administrative fee totaling 15% of the total outside
review costs, shall be reimbursed by Tenant to Landlord within thirty (30) days,
provided that the total of all such charges and fees shall not exceed $10,000.

 

  2.

All plans shall be dated and shall identify the Architect’s name, address and
telephone number, Tenant’s name and suite number. All submissions to be on
sheets 30" x 42" or 24" x 36", drawn to a minimum scale of  1/8.

 

  3. Prior to any construction, three (3) sets of drawings must be stamped and
signed as “approved” by the Property Manager and Tenant Representative. This
indicates agreement on the plans to be used for construction. Whenever Tenant
submits plans for the First Expansion Space for approval, within five
(5) business days, the Tenant will either receive approval or will receive a
response with questions, concerns, or clarifications that are needed for
approval. If no response is received within five (5) business days then the
drawings shall be deemed to be approved and stamped.

 

  4. Please refer to Appendix F for a detailed discussion regarding Submittal of
Drawings and Landlord approvals.

 

  5. Cushman and Wakefield represents the Landlord, and all approvals from
Cushman and Wakefield shall represent approvals from the Landlord.

 

  B. Filing/Permits

 

  1. Building permits will be filed by the Tenant.

 

  2. Tenant shall be responsible for payment of all filing fees and for all
controlled inspections, permits, and all other state, federal and local code
mandated testing/inspections which will be performed by the Town’s inspectors
and Tenant’s consultants

 

  3. Copies of all certificates of approval and all permits must be delivered to
the Office of the Building prior to the commencement of work. No work shall
begin until permits have been received by the Office of the Building.

 

  4. All subcontractors’ permits and approvals must be delivered to the Office
of the Building.

 

  5. To the extent required by state, federal and local regulations, permits
shall be obtained for all MEP, building phone/data and sprinkler work prior to
any construction or demolition.

 

  C. Insurance

Satisfactory evidence of proper insurance coverage for all contractors and
sub-contractors must be filed with the Office of the Building before
commencement of any work by that contractor or sub-contractor. Work will not
commence without an original Insurance Certificate being filed with the Office
of the Building. Specifications for Insurance Certificates are in Appendix A,
Page 16-17.

 

5



--------------------------------------------------------------------------------

  D. Approved Contractors, Subcontractors, Engineers and Consulting Agents

 

  1. All work shall be performed by Approved Building Contractors,
Sub-contractors, Engineers and Consulting Agents only. Names and telephone
numbers of Building Pre-Approved Contractors, Sub-contractors, Engineers and
Consulting Agents are to be found in Appendix B

 

  2. The General Contractor or Tenant must provide a list of the subcontractors,
and their respective work responsibilities, to the Office of the Building prior
to commencement of construction by that sub-contractor.

 

  3. All of the Tenant’s alterations, additions and installation of furnishings
shall be coordinated with any work being performed by Landlord and in such
manner as to maintain harmonious labor relations and not damage the Property or
interfere with Building construction or operation and shall be performed by
contractors or workmen first approved by Landlord, which approval will not be
unreasonably withheld. Installation and moving of furnishings, equipment and the
like shall be performed only with labor compatible with that being employed by
Landlord for work in or to the Building and not to employ or permit the use of
any labor or otherwise take any action which might result in a labor dispute
involving personnel providing services in the Building.

 

  4. Tenant Indemnity – All terms and provisions found in Section 10.1 of
Tenant’s Lease shall apply.

 

  E. Construction Schedule

 

  1. The Contractor will prepare, and submit to the Property Manager, a work
schedule. Within five (5) business days of the date that the schedule is
submitted, the schedule shall either be approved or a list of problems,
questions, and clarifications needed for approval shall be submitted. If there
is no response within five (5) business days, the work schedule shall be
considered approved. The schedule should include work start date and the
anticipated completion date. Prior to and during the construction phase,
Contractor shall provide weekly work schedules detailing daily jobsite working
hours. Contractor should also indicate (day and time) when the use of
elevator(s) will be needed for demolition/construction purposes. It will be the
responsibility of the Contractor to notify the Office of the Building if the
schedule changes. The construction schedule should be based on the work to be
performed as indicated on the Tenant’s Approved Construction Documents.

 

  2. If any Work requires the shutdown of risers and mains for electrical,
mechanical, sprinklers and plumbing work, such Work shall be supervised by the
Building Engineer. No work will be performed in the building mechanical or
electrical rooms without Cushman & Wakefield’s prior approval and the
supervision of the Building Engineer, the cost of which shall be reimbursed by
Contractor if the work is performed after regular business hours (M-F 8:00 a.m.
to 6:00 p.m.).

 

  3.

Contractor shall provide Property Manager with at least twenty-four (24) hours
notice before proceeding with any special work such as: 1) all utility
disruptions, shutoffs and

 

6



--------------------------------------------------------------------------------

 

turnovers; 2) activities involving high levels of noise including demo, coring,
drilling, etc.; 3) activities resulting in excessive dust or odors, including
spray painting, wood staining, etc.

 

  4. The delivery of construction materials to the building, their distribution
within the building, and the removal of waste materials shall also be confined
to periods outside regular business hours, unless otherwise specifically
permitted in writing by the Property Manager.

 

III CONSTRUCTION PERIOD

 

  A. Supervision

 

  1. A foreman in the employment of the Contractor is required to be on the job
site at all times when any work is in progress. The foreman should make himself
known to the Office of the Building, and introduce any replacement, be they
temporary or permanent.

 

  2. While in or about the building, all Contractors and Trades persons shall
perform in a dignified, quiet, courteous and professional manner at all times.
Trades persons shall wear clothing suitable for their work and shall remain
fully attired at all times.

 

  3. Smoking is strictly prohibited inside the building, and only allowed in
designated areas outside the building.

 

  B. Security

 

  1. Tenant shall contact Cushman & Wakefield and provide authorization for all
contractor personnel.

 

  2. The Office of the Building is to provide locks and keys for the
construction site. At no time shall the Landlord be locked out of the
construction site.

 

  3. No Contractor or Tradesperson will be permitted to enter any private or
public space in the building, other than the common areas of the building
necessary to give direct access to the area of work for which he/she has been
employed.

 

  4. All Contractors and Tradespersons must obtain permission from the Property
Manager prior to undertaking Work in any space outside of the The First
Expansion

 

  5. Space. This requirement specifically includes ceiling spaces below the
premises where any Work required must be undertaken at the convenience of the
affected Tenant and outside regular business hours. Contractors undertaking such
work shall ensure that all Work, including work required to reinstate removed
items and cleaning, be completed prior to opening of the next business day.

 

  C. Fire Safety

 

  1. All necessary fire protection (i.e. fire extinguishers and sand buckets)
must be in place throughout the construction process. These fire protection
requirements shall be provided by the Contractor at Tenant’s expense, and as
directed by the Office of the Building, and as required by state, federal and
local code.

 

  2. Properly equipped and trained fire watch personnel shall be posted whenever
any type of welding, cutting or burning is taking place.

 

7



--------------------------------------------------------------------------------

  3. Specific approval must be obtained from the Office of the Building any time
work may produce smoke, heat, flame, or heavy dust, or any time work could
potentially cause damage to sprinkler pipes or heads. This includes use of
acetylene torches and demolition. This written approval is required in order to
coordinate the proper deactivating and reactivating of the appropriate portions
of the building’s sprinkler and fire alarm systems. Said deactivating and
reactivating shall only be done by the building’s contractors. Contractor shall
request approval from the Office of the Building in writing at least 48 hours
prior to such work. Any charges for the deactivating/reactivating from the
building’s sprinkler/fire alarm system contractors’ will be the responsibility
of the Tenant, and will be billed by the vendor to the Tenant or to the Tenant’s
Contractor.

 

  4. All flammable materials (thinners, adhesives, oily rags, gasoline, etc.)
must be stored in an approved NFPA (Code 30) fire cabinet at the end of each
workday. Cabinets are to be provided by the Contractor. Acetylene oxygen and
propane tanks must be removed from the premises at the end of each workday.

 

  5. Any additional reasonable fire protection requested by the Office of the
Building shall be provided by the Contractor.

 

  6. The Contractor will protect the Public, Tenant, and Building property by
installing all necessary signs, dust protection and all other safety measures
required for this work. These reasonable requirements shall include, but not be
limited to, ensuring the core Class E system - (pull stations and common-area
smoke detectors) remains in full operation throughout construction.

 

  D. Cleaning/Building Protection

 

  1. In order to minimize any adverse impact on other Building tenants, spaces
affected by demolition or construction dust or dirt shall be cleaned by the
Contractor’s labor to the reasonable satisfaction of the Property Manager. Such
spaces include floors, walls and ceilings of multi-tenant corridors, and
elevator lobbies and cabs. Spaces not satisfactorily cleaned shall be re-cleaned
by the landlord and charges shall be billed back to the Tenant. Cleanup work is,
however, the responsibility of the Contractor.

 

  2. All window blinds are to be removed by the Contractor prior to
construction, safely stored, and replaced without damage immediately after
completion of construction. If blinds are not removed prior to construction, it
will be the Contractors responsibility to ensure the blinds are clean and in
acceptable condition upon completion of construction.

 

  3. Dust, which accumulates from work done during normal business hours, shall
be cleaned continuously, and that which results from after-hours work shall be
cleaned after work is completed.

 

  4. If no work is planned for the following morning, additional follow-up
cleaning of public areas is required no later than 8:00 a.m. the following day
to clean dust, which may have settled during the night. This requirement
includes weekends.

 

  5.

For floors, a broom clean condition is to prevail. The job site is to be
maintained in a clean

 

8



--------------------------------------------------------------------------------

 

condition. Trash shall be removed at the end of each day and should be carted
away from the Building by Contractor at Tenant’s expense. Debris is not to be
left in piles in the Tenant space/work area, public areas such as corridors or
freight lobbies, or in the main freight corridor. Containers must be promptly
returned to the work area and not left in common areas. Debris, containers,
incoming material, tools and the like may not be stored anywhere outside the
work area.

 

  6. Masonite panels and other padding must be used to protect all walls, floors
and elevators from any damage which may be caused by moving demolition debris or
construction materials through any part of the Building. Panels must be taped to
eliminate the risk of tripping.

 

  7. The Contractor is to use rubber wheeled carts in removing debris and trash
from First Expansion Space. Under no circumstances shall metal-wheeled carts be
allowed. All doors are to be protected with paper and cardboard.

 

  8. Any damage caused by the Contractor or sub-contractors to the corridors
inclusive of hall doors, during demolition/construction must be repaired by
Contractor at the Tenant’s expense upon completion of the project. Corridor
specifications can be obtained from the Office of the Building.

 

  9. Appropriate precautions must be taken by Contractor to protect filters on
the A/C units from clogging when construction dust is heavy. Contractors should
notify the Office of the Building in advance when such construction activities
seem likely. As reasonably determined by the Building Engineer, filters will be
replaced at the Tenant’s expense.

 

  10. Restrooms are not to be used for cleaning of construction or painting
tools or equipment. Contractor will be back charged for an extra cleaning in the
event Contractor or sub-contractors use the restrooms for the cleaning of
construction or painting tools.

 

  11. Cutting or trenching of the floor slab and coring are allowed ONLY with
Cushman & Wakefield’s prior approval.

 

  12. Any practices that are odor causing or particulate generating are
prohibited during business hours.

 

  13. All materials, tools and debris are required to enter and leave the
building by the loading docks ONLY. Other means of delivery must be requested
through the Office of the Building and approved by Property Manager.

 

  F. Noise and Vibrations

 

  1. Any construction work causing excessive noise and/or vibrations, such as
coring, column chipping, setting of anchors, etc. shall not be performed during
normal business hours.

 

  2. Any work, which disrupts nearby Tenants must cease immediately upon request
of the Office of the Building and rescheduled for completion on an after-hours
basis.

 

9



--------------------------------------------------------------------------------

  G. Telephone and Electrical Rooms

The following rules shall apply to anyone other than building personnel wanting
access to telephone or electric rooms for work on the First Expansion Space:

 

  1. Contractor shall request access to telephone or electric rooms from the
Building Engineer. No keys to building closets are provided.

 

  2. The person performing the work must leave his/her driver’s license or other
identification with the Building Engineer until work is completed, At which
time, Building Engineer will inspect the closet which work was performed in and
if conditions are satisfactory his/her identification will be returned.

 

  3. All requests must be made between 8:00 a.m. and 5:00 p.m., Monday through
Friday. Work required outside of these hours will need to be tabs scheduled no
less than twenty-four hours in advance.

 

  4. Any time the working vendor leaves the floor of work, the room(s) are to be
secured.

 

  5. The vendors’ performing the work shall be held liable for keeping the area
clean. No equipment not installed in the telephone or electrical rooms are to be
stored in these rooms without prior permission by Cushman & Wakefield. Rooms are
to be cleaned before the vendor leaves for the day. No building equipment will
be used by the Tenant’s vendor for the task of cleaning these rooms.

 

  H. Elevators

 

  1. Details of elevator locations, specifications and hours of operation are in
Appendix C, Page 21.

 

  2. All construction personnel must use the designated elevator/s, if
applicable, for all travel within the Building and when arriving or leaving the
site. All elevators used at anytime must be padded. Request should be made
through the Office of the Building.

 

  3. Elevator use during normal business hours is for routine deliveries only.
No exclusive use of these elevators can be granted during this time.
Arrangements far after-hours elevator service should be made with the Office of
the Building.

 

  4. The Contractor must clean the elevator/s and all areas affected by the work
after each use.

 

  I. Demolition and Construction Debris

 

  1. All demolition, debris removal, and transporting of large quantities of
construction materials must be done before or after regular Building business
hours. Arrangements for after-hours freight elevator service should be made with
the Office of the Building at least 24 hours in advance, or on Thursday for
weekend work.

 

  2. All construction debris must be removed from the Building within
twenty-four hours. All Building Standard material removed during the
construction of any Tenant space and not re-used by Tenant will be turned over
to the Office of the Building at the Building’s option.

 

  3. Containers must be emptied and returned to the workspace promptly.
Containers may not be stored or left in the freight entrance/corridor at any
time.

 

10



--------------------------------------------------------------------------------

  J. Storage

Contractors are not to store any equipment in building electrical closets, phone
closets, mechanical rooms, hallways, any public area or loading dock. Storage
must be coordinated with the Office of the Building and shall in most cases be
confined to the construction site.

 

  K. Parking

 

  1. Parking is not allowed in or near truck doors, in handicapped or fire
access lanes, or any private ways in or surrounding the property. Vehicles so
parked will be towed at the expense of the Contractor for whom the owner of such
vehicle is employed.

 

  2. The availability of parking in any parking areas of the building is
limited. Use of such parking for Contractors and their personnel is restricted
and much be arranged and pre-approved by the Property Manager.

 

  L. Salvage and Waste Removal

 

  1. All rubbish, waste and debris shall be neatly and cleanly removed from the
building by Contractors daily unless otherwise approved by the Property Manager.
The building’s trash compactor shall not be used for construction or other
debris. For any demolition and debris, each Contractor must make arrangements
with the Property Manager for the scheduling and location of an additional
dumpster to be supplied at the cost of the Contractor. Where, in the opinion of
the Property Manager, such arrangements are not practical, such Contractors will
make alternative arrangements for rubbish removal at the cost of the Contractor.

 

  2. Toxic or flammable waste is to be properly removed daily and disposed of in
full accordance with all applicable laws, ordinances, Rules and Regulations.

 

  3. Contractors shall, prior to removing any item (including, without
Limitation, building standard doors, frames and hardware, light fixtures,
ceiling diffusers, ceiling exhaust fans, sprinkler heads, fire horns, ceiling
speakers and smoke detectors) from the building, provide notice to the Property
Manager that it intends to remove such item. At the election of Property
Manager, Tenant’s Contractors shall deliver any such items to the Property
Manager. Such items will be delivered, without cost, to an area designated by
the Property Manager which area shall be within the building or the complex in
which the building is located.

 

IV. MECHANICAL/DESIGN SPECIFICATIONS

General

The following items, addressed in the paragraphs below, are among those that
must conform to the Building Standard Specifications that are described in this
Attachment B.

-EVAC systems

-Electrical Installations

-Fire Alarm

-Plumbing

-Telephone hookups

-Walls

-Entryway doors, hardware and looks, electric strike, staining of entry doors,
signage, and intercom

-Solar screens and shades

-Fireproofing

 

11



--------------------------------------------------------------------------------

  A. HVAC

 

  NOTE: Whether or not any mechanical work is part of the project, the
tenant/contractor shall be responsible for any change in the mechanical HVAC
delivery system resulting from any alteration of the space configuration. This
shall include: insulating of supply ductwork, relocation of sensors,
thermostats, ducts or diffusers, and calibration of any temperature controls.

 

  1. The standard air distribution system for Needham Corporate Center is
low-pressure ductwork using VAV boxes that provide cooling only to interior
zones. On perimeter zones these VAV boxes contain electric reheat

 

  2. Any unused ductwork in tenant’s premises shall be removed. Prior to
removal, Building Management must be notified.

 

  3. All systems must be put in good working order and tested by General
Contractor (to include thermostats and modulating controls).

 

  4. Air Balancing tests on new or modified ductwork are to be conducted by
Landlord’s contractor or approved contractor only (See Appendix B) at Tenants
expense.

 

  B. Electrical Installations

 

  1. All Electrical installations shall be in accordance with State, Federal and
Local Code

 

  2. The use of E.M.T or M.C, cable is acceptable. Rigid conduit on exterior of
building is required. Other wiring methods that meet state, federal and local
code require approval of Landlord,

 

  3. All lighting fixtures must be energy efficient and comply with the NSTAR’s
Rebate Program. Building The existing lighting fixtures in the First Expansion
Space may continue to be used. The following specification is acceptable:
Lithonia 2PM3N 2’ x 4’ 3” Deep Louver using T8 lamps and electronic ballasts or
similar. Other fixtures require approval by Cushman & Wakefield prior to
installation. Plans approved by Tenant’s architect, indicating these fixtures
must be submitted to Cushman & Wakefield prior to ordering the fixtures.

 

  4. No back-to-back electrical outlets are allowed in adjacent offices. A
minimum of one foot of space between electrical outlets is required,

 

  5. No subpanels or piggyback panels are allowed in Building electric closets.

 

  6. Temporary lights must be provided at all elevator lobbies, fire exits, and
equipment rooms on a 24-hour basis. All temporary lights and wiring must he
removed at the completion of the project

 

  7. All power, including existing, must be routed back to the tenant electrical
closet, and any penetration into the electrical closet must be fire-stopped.

 

12



--------------------------------------------------------------------------------

  8. All unused electrical wiring/conduit/cabling (including telephone) within
tenant’s premises shall be removed back to the source of connection. Prior to
removal, the Building Engineer must be notified in order to approve the extent
of removal and to coordinate the disconnection of related electrical work. This
work is to be made part of demolition work.

 

  9. All panels must be labeled.

 

  10. The electrician is responsible for final inspection and sign-off by the
Bureau of Electrical Inspection regardless of length of time it takes to
schedule inspection date. It is the responsibility of the electrical contractor
to ensure that an inspection is done. This shall include any Fire Alarm System
work performed,

 

  11. Light fixtures are to be secured to structure by either jack chain or in
accordance with State, Federal and Local Code,

 

  12. No shared neutrals or multi-wire branch circuits shall be allowed on any
new or retrofit work.

 

  13. Cutting or trenching of the floor slab and/or coring is allowed ONLY with
Owner’s permission in advance.

 

  14. New or relocated transformers shall be floor mounted only unless
preapproved by the Office of the Building.

 

  C. Plumbing

 

  1. Access doors must be installed at every wet column for accessibility to the
valves.

 

  2. All piping to be abandoned as a result of Tenant’s Improvements within
First Expansion Space shall be removed back to the source of connection by
Tenant at Tenant’s expense. Prior to removal, Building Management must be
notified in order to approve the extent of removal and to coordinate the
disconnection of related plumbing work. This work is to be made part of
demolition work.

 

  3. Any new installation or replacement of a tenant hot water heater shall
require that an automatic leak detector and water shutoff be included as an
integral part of the hot water installation.

 

  4. Any new installation or replacement of a tenant hot water heater shall
require that an automatic leak detector and water shutoff be included as an
integral part of the hot water installation. Tenant hot water heaters to be
installed per State, Federal and Local Cede.

 

  D. Fire Alarm System

The Contractor or Electrician shall furnish electrical drawings to Office of the
Building prior to the commencement of construction. These drawings shall include
Fire Alarm System (which should be a separate drawing), Riser Diagram and
Sequence of Events. The Contractor is responsible for coordinator all work with
Office of the Building. The Building life safety contractor will make the final
tie-in of all fire devices to the RCU panel on the respective floor(s). A work
permit must be obtained prior to any work on the fire alarm system from the Town
of Needham. The engineer who

 

13



--------------------------------------------------------------------------------

designed the mechanical systems shall sign and seal the riser plan. Also the
electrical contractor shall complete an A433R. Form, which certifies the correct
installation of the fire alarm devices. The signed and sealed plan and A433R.
Form must be given to the Office of the Building to complete the fire alarm
filing and sign-off.

New tenants shall not be allowed to occupy their space until their fire alarm
systems are on line.

All Fire Alarm work shall require system disconnect to be coordinated by Office
of the Building and back charged to the contractor. All now additions, changes
or modifications to the main panel shall be performed by Norel Service Co., Inc.
at the direct expense of the contractor.

 

  E. Telephone Hookups

No Tenant Equipment is allowed in Building Mechanical Equipment Rooms (MER’s) or
telephone closets without Landlord’s approval. Tenant Equipment is allowed only
in the Tenant’s space or on approved locations on the roof. Nothing in this
section shall limit the Tenant’s rights as defined in Section 14.31 of the
Lease. All permanent data and telephone wiring must be performed in accordance
with regulations and, if required, subject to inspection by the Town of Needham.

Without limiting the foregoing, Tenant may also provide telephone wiring to
cubicles through poles through the ceiling, and Tenant may provide multiple
telephone hookups to devices located in the server room and the quality control
room. Tenant may also establish its own telephone punch-down block within its
premises.

All telephone outlets in wall must be wired with tubing through the wall above
the ceiling line. It is the Tenant’s responsibility to install all telephone
wire and extend the tubing to telephone closet or Tenant’s equipment or to
Tenant’s roof antenna as required by state, federal and local code requirements.
If exposed wire is allowed and used in the area-above the ceiling, it must be
securely fastened in bundles to the slab above so as not to impose additional
loads on the ceiling, ceiling support system, ductwork, and light fixtures, etc.
All telephone and data cables located above the drop ceiling are to be made of
approved fire resistant wire (such as Teflon coated) or concealed in EMT when
running through a return air plenum.

 

  F. Walls

All walls must penetrate the ceiling a minimum of 6”. Interior partition studs
must extend to the underside of the slab above. All demising partitions and
corridor walls must be extended completely; drywall and studs must extend to the
underside of the slab above, per applicable state, federal and local codes. Any
interior walls that do not meet this specification must be removed, at
Landlord’s option and Tenant’s expense when the Tenant’s lease ends. All walls
and partitions are to be installed in accordance with the applicable state,
federal and local code. All demising partitions between adjacent tenants must be
extended completely; drywall and studs must extend to the underside of the slab
above, per applicable state, federal and local codes.

 

  G. Ceilings

The existing conditions and specifications for the ceiling may be retained. It
is acceptable for new ceilings to be existing height or 8’ 2” and ceiling grids
and tiles to be, building standard – Cortega Angled Tegular with Prelude 15/16”
Exposed Tee grid (Items 704 & 816) by Armstrong. It is also acceptable that the
ceiling be similar to the ceiling presently in Tenant’s Premises. Other ceiling
specifications are subject to approval by the Landlord,

 

14



--------------------------------------------------------------------------------

  H. Entry Way Doors, Hardware, etc.

 

  1. Entry Way Doors All Tenant Entry Doors on the public corridors of
multi-tenant floors must match building standard using Veneer Plain Sliced Red
Oak doors to match finish color to be approved by building’s Architect and
Property Manager.

 

  2. Hardware and Locks - All entry door hardware must conform to the Building
Standard Specification – Schlage L-Series Mortise 07 (D Athens) 625 Polished
Chrome. All Locks, including interior locks, must be Best Lock with
interchangeable cores that are Building Standard. Cylinders must be
interchangeable core type and fit into Building Standard door hardware. Keying
shall be done by Building’s in-house locksmith at Tenant’s expense.

 

  3. Electric Strike - All electrical strikes must be tied in to the Building’s
Fire Alarm System, if door leads to a fire exit. All strikes must fail safe on
fire alarm.

 

  4. Signage - Building Standard Signage (frame, size and color) must be used.
Signage is to be ordered by Tenant Representative through the Office of the
Building at Tenant’s expense. The sign graphics, if applicable, must be
submitted to the Office of the Building one (1) week prior to requested
installation.

 

  I. Windows/Solar screens and draperies

 

  1.

The Building Standard solar screen is P21 Color: 228 Gray, 3 1/2” vertical
Louver Drape furnished by Ver-tex (781) 821-0858. Please call Building
Management for ordering and or specifications.

 

  J. Fireproofing

Fireproofing to be installed per State, Federal and Local Code.

 

  K. Sprinklers

Contractor shall provide three (3) spare sprinkler heads to the Office of the
Building. All sprinkler work will require a Fire Alarm System shutdown before
draining (time to be reasonably established by Building Engineer and Norel
Service Co., Inc and coordinated with Tenant’s Contractor). As soon as system is
drained, Norel Service Co., Inc. will put the building back on line except for
the working zones. At the end of the day, Norel will return at a specified time
for the refilling of the system and to reset the Fire Alarm Panel. It is the
sprinkler contractor’s responsibility to establish the drain and refill times,
and to perform these functions.

It is the sprinkler contractor’s responsibility to secure the fire pump when
refilling the system. No drain down of the system or refill of the system is to
take place unless a Norel or Landlord approved technician is physically present
on-site, NO EXCEPTIONS.

 

V. CONSTRUCTION SIGN OFF

 

  A. See Appendix D, Page 22, for a list of required documentation that must be
provided to the Office of the Building in order for Tenant’s construction to
receive the necessary sign-offs.

 

15



--------------------------------------------------------------------------------

  B. See Appendix F.

APPENDIX A

LOGO [g26109ex10_4pg133.jpg]

 

16



--------------------------------------------------------------------------------

LOGO [g26109ex10_4pg134.jpg]

APPENDIX A

INSURANCE REQUIREMENTS CONTINUED

 

1. Contractor shall furnish to the Owner Certificate(s) of Insurance for the
contractor and all sub-contractors, sub-sub-contractors, etc. evidencing the
above coverage. Original Certificate(s) of Insurance must be provided before
Contractor commences Contract Duties or Contract Duties will not be allowed to
commence.

 

17



--------------------------------------------------------------------------------

APPENDIX B

APPROVED BUILDING CONTRACTORS/SUB-CONTRACTORS

ENGINEERS/CONSULTING AGENTS

Tenant may use any contractor, sub-contractor, engineer, consulting agent, or
professional subject to approval by Landlord, which approval shall not be
unreasonably withheld or delayed. Without limiting the foregoing, the following
contractors/sub-contractors/engineers and consulting agents are approved by
Landlord:

All contractors, sub-contractors, engineers, and consulting agents who worked in
the building in 2005 on Tenant’s space (The Premises) and who continue to meet
insurance requirements, and the following list:

 

  1. Approved General Contractors

 

GENERAL CONTRACTOR

  

CONTACT/TELEPHONE NO.

Majestic Construction, Inc.

4 Cross Street

North Attleboro, MA 02760

  

Vinnie Iacozzi

(508) 809-6370

Leah Construction

73A West Central Street

Natick, MA 01760

  

Stephen Child

(508) 650-0077

Vantage Builders, Inc.

281 Winter Street, Suite 340

Waltham, MA 02451

  

Ed Silva

(781) 895-3270

 

  2. Approved Subcontractors

 

  A. Electrical

 

ELECTRICAL CONTRACTORS

  

CONTACT/TELEPHONE NO.

National Electric Contracting, Inc.

56 Manley Street

West Bridgewater, MA 02379

  

Christopher Piazza

(508) 587-7224

Interstate Electrical Services

Northwood Executive Park

70 Treble Cove Road

N. Billerica, MA 01862

  

Dave O’Brien

(978) 947-8130

Rivers Electric

275 Centre Street

Holbrook, MA 02343

  

Chris McCauley

(781) 767-2996

 

18



--------------------------------------------------------------------------------

  B. Fire Alarm

 

FIRE ALARM CONTRACTOR

  

CONTACT/TELEPHONE NO.

Norel Service Co., Inc.

16 Cherry Street

Cambridge, MA 02139

   (617) 576-3473

 

  C. Plumbing

 

PLUMBING CONTRACTORS

  

CONTACT/TELEPHONE NO.

Vitone Plumbing   

Dan Vitone

(781) 894-7337

 

  D. HVAC Contractors

 

MECHANICAL CONTRACTORS

  

CONTACT/TELEPHONE NO.

LINC

180 New Boston Street

Woburn, MA 01801

  

George Walker

(781) 939-9100

Accutemp

108 School Street

Watertown, MA 02172

  

Robert Webster

(617) 926-1221

 

  E. Painting Contractors

 

PAINTING CONTRACTORS

  

CONTACT/TELEPHONE NO.

Modern Painting

15 Anthony Road

Wayland, MA 01778

  

David W. Paul

(508) 655-1347

B & D Painting

Wakefield, MA

  

Bill Waters

(781) 246-9173

 

19



--------------------------------------------------------------------------------

APPENDIX B (CON’T)

APPROVED BUILDING CONTRACTORS/SUB-CONTRACTORS

ENGINEERS/CONSULTING AGENTS

 

  F. Sprinkler Contractors

 

SPRINKLER CONTRACTOR

  

CONTACT/TELEPHONE NO.

U.S. Fire Prevention

P.O. Box 143

Dedham, MA

  

Michael Thorton

(617) 333-9697

Best Automatic Sprinkler Corp.

244 Willard Street

Quincy, MA 02169

  

Jeff Ferguson, C.E.T.

(617) 770-4770

 

  G. Locksmith (Keys and Locks)

 

LOCKSMITH

  

CONTACT/TELEPHONE NO.

Best Access

31 Thorpe Road

Needham, MA 02494

  

Joe Tosches

(781) 449-6900

 

  3. Approved Building Engineers

 

  A. Mechanical Engineer

 

MECHANICAL ENGINEER

  

CONTACT/TELEPHONE NO.

Engineered Solutions

6 Union Street

Natick, MA 01760

  

Ed Quinlan

(508) 647-9200

AHA Consulting Engineers

10 Maguire Road, Suite 310

Lexington, MA 02421

  

Daniel Campia, PE

(781) 372-3000

 

20



--------------------------------------------------------------------------------

APPENDIX B (CON’T)

APPROVED BUILDING CONTRACTORS/SUB-CONTRACTORS

ENGINEERS/CONSULTING AGENTS

 

  B. Structural Engineer

 

STRUCTURAL ENGINEER

  

CONTACT/TELEPHONE NO.

Collaborative Engineers

One Lewis Wharf

Boston, MA 02110

  

Stephen Hassell

(617) 742-7799

 

  C. Air Balancing Engineer

 

AIR BALANCING ENGINEER

  

CONTACT/TELEPHONE NO.

E.L. Barrett Co., Inc.

14 Alleyne Street

Quincy, MA 02169

  

Ed Barrett

(617) 770-9990

 

  3. Approved Architect

 

  A. Architect

 

ARCHITECT

  

CONTACT/TELEPHONE NO.

Dyer Brown

65 William Street

Suite 110

Wellesley, MA 02481

  

Denis J. Doyle, AIA

(781) 489-0000x26

 

21



--------------------------------------------------------------------------------

APPENDIX C

ELEVATOR INFORMATION

 

1. Entrance: Designated and Padded by Building Engineer

 

2. Hours of Operation:

 

  A) Regular Hours

Normal elevator operating hours for general pickups and deliveries are as
follows:

Monday through Friday 8:00 a.m. - 6:00 p.m.

 

  B) After Hours

 

  1. Large moves and extended deliveries must be scheduled before 8:00 a.m. and
after 6:00 p.m. weekdays, or anytime on weekends.

 

  2. Elevator reservations must be made at least one day in advance with the
Office of the Building,

 

  3. Elevator usage is first come, first served; early reservations are
encouraged.

 

3. Dimensions and Capacity

 

Dimensions:    Cabs 1 and 3    7’0” high x 6’0” wide x 4’6” deep    Cab 2   
9’0” high x 6’0” wide x 4’6” deep Capacity:    2,500 lbs. each    Service To:   
Lower Level Garage to 3rd Floor

 

4. General Rules

 

  A. No elevator hatches are permitted to be opened for any reason during
operation of the elevator unless a Building elevator mechanic is present. This
service must be arranged through the Office of the Building at least 24 hours in
advance.

 

  B. Only one (1) elevator at any given time will be allowed for the sole use by
Contractors, designated by Landlord.

 

22



--------------------------------------------------------------------------------

APPENDIX D

SAMPLE CONSTRUCTION SIGN-OFF CHECKLIST

NEEDHAM CORPORATE CENTER

Actual Sign-Off Checklist to be determined, based upon documents required for
the construction.

Prior to construction:

 

Architect to Provider:     

•        Copy of Building Department approved drawings

  

 

•        Copy of approved PW-1 form for:

  plumbing   

 

  mechanical (A/C; Ventilation)   

 

  architectural (partitions)   

 

  sprinkler   

 

  fire alarm   

 

•        Copy of approved TR-1 form for:

  Final Inspection   

 

  mechanical (A/C; Ventilation)   

 

  structural stability   

 

  sprinkler   

 

  firestopping   

 

  fire alarm   

 

•        Copy of PW-1B for plumbing

    

 

•        Copy of PW-1B for sprinkler

    

 

General Contractor to Provide:     

•        Copy of construction permit

    

 

•        Copy of plumbing permit

    

 

•        Copy of sprinkler permit

    

 

•        Copy of air mechanical permit

    

 

•        Copy of electrical permit

    

 

•        Original insurance certificates/ACORD Form 27s for G.C. and subs

  

 

 

23



--------------------------------------------------------------------------------

APPENDIX D (CON’T)

CONSTRUCTION SIGN-OFF CHECKLIST

NEEDHAM CORPORATE CENTER

Prior to release of Final Construction Contribution:

 

Architect to Provide;      

•     

  One (1) complete set of mylar sepia “as built” drawings   

 

•     

  One (1) complete set of shop drawings (1 blue line/1 sepia)   

 

•     

  Copy of sign-off letter for TR-1 form:    Architectural (final)   

 

     firestopping   

 

     mechanical (A/C; Ventilation).   

 

     fireproofing   

 

     structural stability   

 

•     

  Equipment use permits (if applicable)   

 

•     

  Copy of approval by the Fire Department for Fire alarm
installation/modification   

 

•     

  Copy of form A433R from Fire Department for inspection of fire alarm   

 

General Contractor to Provide:   

•     

  Partial Lien Waivers from all Contractors, Subcontractors and Materialmen   

 

•     

  Architect Approved Requisition #1   

 

•     

  Architect Approved Requisition #2   

 

•     

  Architect Approved Requisition #3   

 

•     

  Architect Approved Requisition #4   

 

•     

  Unconditional Lien Waivers from all Contractors, Subcontractors, and
Materialmen   

 

•     

  Air/water Balancing Reports   

 

•     

  Sprinkler hydraulic calculations   

 

•     

  Copy of form A433R from the Electrician for inspection of fire alarm   

 

•     

  Sprinkler on-site inspection   

 

•     

  Sprinkler sign off card   

 

 

24



--------------------------------------------------------------------------------

•     

  Pluming Self-Certification Sign-Off      

 

 

25



--------------------------------------------------------------------------------

APPENDIX D (CON’T)

CONSTRUCTION SIGN-OFF CHECKLIST

NEEDHAM CORPORATE CENTER

 

•     

  Certificate of Occupancy   

 

Other Forms Provided:     

 

    

 

 

    

 

 

    

 

 

    

 

 

Tenant:   

 

      Architect/Firm:   

 

Suite #:   

 

      Engineering Firm:   

 

Date:   

 

      General Contractor:   

 

 

26



--------------------------------------------------------------------------------

APPENDIX E

FIREPROOFING REQUIREMENTS

 

1. All beams, columns etc. exposed to facilitate work must be recovered with
fireproofing material that conforms to state, federal and local codes.

 

2. Subcontractors engaged to replace fireproofing materials must be licensed by
the manufacturer and have prior experience in at least two projects of similar
size and scope.

 

3. Installation shall comply with the following standards:

 

  a. Dry Density: 13 lbs/ft 3 minimum, 17 lbs/ft 3 average.

 

  b. Compressive Strength: 500 lbs/ft 2 for 10% deflection, ASTM E761.

 

  c. Impact Bond: No cracking or spalling with 60 lb. bag and 4’ height, ASTM
E760.

 

  d. Deflection: No cracking, spalling, delamination or other defect or failure,
ASTM E759.

 

  e. Corrosion Resistance: No corrosion hen tested according to ASTM E937.

 

  f.

BondStrength: 200 lbs/ft 2 minimum, ASTM E738.

 

  g. Air Erosion Resistance: 0.25 grams ft. 2 maximum weight

 

4. All structural elements (columns, beams, etc.) must have an application to
afford three hours of fire resistance. Floors and decking are to be two hours.

 

5. Application of fireproofing must adhere to the following guidelines:

 

  a. Mask and project adjacent work which could be damaged by over spray or
fallout.

 

  b. Clean substrates of all substances that might be incompatible or inhibit
bonding,

 

  c. Verify that surface members to receive sprayed fireproofing are compatible
with fireproofing materials and bonding requirements.

 

  d. Power clean unpainted members that will receive sprayed fireproofing to
remove incompatible materials that could affect bond when scraping, bruising, or
washing will not remove the materials.

 

  e. Assure that installation of clips, hangers, supports, sleeves, shaft wall
runners and other items required to penetrate the sprayed fireproofing work is
complete.

 

  f. Verify that ducts, piping, equipment, or other items would interfere with
application of fireproofing are not positioned until sprayed fireproofing work
is completed.

 

27



--------------------------------------------------------------------------------

APPENDIX F

TENANT BUILD-OUT

SUBMITTAL OF DRAWINGS

The Tenant shall submit design and construction drawings of the proposed work to
Cushman & Wakefield for approval. Cushman & Wakefield will review for impact on
neighboring Tenants, consistency with the Building’s operational strategies, and
compliance with the design guidelines and construction specifications.

Plans

 

1. The recommended first submittal shall be a space study indicating the
proposed office layout and all required exits. The study shall include egress
calculations for tenant space, indicate population loads, exit unit
requirements, travel distances, and number of required exits. At this time the
Tenant should also be prepared to review any special project-related
requirements, such as structural reinforcement or supplemental mechanical,
electrical and plumbing systems.

 

2. The required second submittal of plans shall be a complete set of
construction documents, consisting of demolition, architectural, mechanical,
electrical, life safety, structural, sprinkler with hydraulic calculations, and
plumbing, as applicable. These drawings should indicate all special
requirements, i.e., supplemental HVAC, floor loading, etc. The drawings must
include a cover sheet detailing general terms and conditions, along with
relevant specifications and regulations. This set must also include all
necessary detail drawings. A title sheet should include the site plan, to be
provided by the Landlord or Landlord’s agent, including the building address,
block, lot and zone. All drawings should predominantly display the tenant and
floor involved. All additional project manuals and/or associated specifications
will be presented at this time.

 

3. All plans shall be dated and shall identify the Tenant Architect’s name,
address and telephone number, Tenant’s name and suite number. All submissions to
be bound and collated on sheets 30” x 42” or 24” x 36”, drawn to a minimum scale
of 1/8”.

 

4. Prior to any construction three (3) sets of Building Approved drawings and
construction documents must be stamped and signed by the Property Manager and
Tenant Representative. This indicates agreement on the plans to be used for
construction. One copy shall be retained by Cushman and Wakefield and two copies
will be given to Tenant.

 

5. The Tenant Representative is responsible for submitting immediate written
notification to the Management Office of all changes or deviations in the
construction from that shown on the approved construction set of drawings.

Review of Construction Documents

 

1. Cushman & Wakefield’s on-site staff will have all documents reviewed for
compliance with current regulations and building compatibility. This review will
not absolve the Tenant’s Architects, Engineers and Contractors from their sole
responsibility to design and build in accordance with all applicable regulations
in a manner consistent with the Tenants requirements and in an acceptable
tradesmen-like quality.

 

28



--------------------------------------------------------------------------------

APPENDIX F (CON’T)

TENANT BUILD-OUT

SUBMITTAL OF DRAWINGS

 

2. The first submittal consisting of an architectural, conceptual design will be
reviewed and comments returned to the Tenants representative within five
(5) working days. This submittal should include a space study indicating the
proposed office layout and all required exits.

 

3. The second submittal consisting of a complete set of construction documents
as outlined under PLANS, will be reviewed and comments returned to the Tenants
representative within five (5) working days. Whenever Tenant submits plans for
The First Expansion Space for approval, the tenant will receive approval within
five (5) business days or receive a response with questions, concerns, or
clarifications that are needed for approval. The absence of a response within
five business days constitutes approval.

 

4. The third submittal consisting of a complete set of construction documents,
amended to incorporate all of the required modifications, from the preceding
reviews. These documents may now be released to building approved general
contractors and sub-contractors for bidding purposes A complete set of approved
construction documents must be now turned over to the Building Engineer at
Office of the Building.

 

5. The filings for permits are to be presented to the Building signed and sealed
by all required parties accompanied by two sets of all required signed and
sealed project documents. The Building will keep a copy of all applications and
the second set of signed and sealed project documents for its records.

 

6. Tenant shall be responsible for payment of all filing fees and for all
controlled inspections, permits, and other code-mandated testing/inspections,
which will be performed by the Tenant’s independent consultants.

 

7. Copies of all approved applications, project documents and permits must be
delivered to the Management Office upon their receipt and prior to the
commencement of work.

 

8. During the course of the Project, the Building Representative will receive,
in a timely manner, copies of all approved submittals, including shop drawings
for all materials, equipment and systems.

 

9. The Landlord will receive two (2) sets of installation, operation and
maintenance instructions for all architectural, mechanical, electrical,
plumbing, fire and life safety systems and their components. These should be
produced in the form of Project Installation, Operation & Maintenance Manuals.

10. Upon completion of construction, two (2) sets of as-built drawings must be
submitted to the Office of the Building, indicating all changes and deviations
from the previously approved construction set of drawings. This set shall be
dated and marked “As-Built, for Record” and shall be signed by both the Tenant
and the Tenant’s Architect. This set will include all “As-Built” shop drawings
from the respective mechanical, electrical and life safety trades.

11. All after-hours work must be scheduled with the Building Engineer or
Property Manager or a Project Coordinator that is designated by Property
Manager.

 

29



--------------------------------------------------------------------------------

Space

  

Desk L or Strait

  

White

  

Table

  

guest chair

  

file cabinet

  

Screen

  

LCD Screen

  

refrigerators

  

microwaves

  

First aid/AED

  

bookcases

office    desk          2                      office    desk    1       2      
               office    desk    1          1                   office   
l shape    1                            office    desk    2                     
      office    desk                               office    desk    2         
                  office    desk    1       1                      office   
desk                               office    desk    1    1                     
   office    desk    1                            office    desk    2    1      
                  office    desk    1    1                         office   
desk       1                         office    desk    1    1    3    1         
         office    desk          2                      office    desk         
1    1                   office    desk       1    3    1                  
office    desk    1    1    2    1                   office    desk    1       2
                     Executive Office                                 
Executive Office                                  office    desk l shaped    1
   1    2                      office    desk    2    1    2    1               
   office    desk    2    long side    2                      office    desk   
1    1    2                      office    desk    1       2                  
   office    desk l shaped    1       2                      office    desk    2
   1    2                      office    desk    1    1    2    1               
   office    desk    1       2    1                   office    desk    2    1
   2                      office    desk    1       2                     
office    desk    1    1    2                     



--------------------------------------------------------------------------------

Space

  

Desk L or Strait

  

White

  

Table

  

guest chair

  

file cabinet

  

Screen

  

LCD Screen

  

refrigerators

  

microwaves

  

First aid/AED

  

bookcases

office    desk    1       2    3                   office    desk    1       2
                     office    desk l shaped    1    1    2    1               
   office    desk    1    1    2                      office    desk    1      
2                      office    desk l shaped    1    1    2                  
   office    desk    1    1    2                      office    desk l shaped   
1       2                      office    desk       1    2                     
Gould conference       2    conf. table    8       1                Woodlawn
conf.       3    conf. table    12       1                Board Room         
conf. table    12          1             Needham conf.          conf. table   
12          1             Greendale conf.       4    conf. table    12       1
               Escription Univ.       2             1                Highland
conf.       1    conf. table    8                      Kendrick conf.       1   
conf. table    8                      Kitchen          5 round    40            
4    3    1 of each    common areas       4                            general
areas, offices, etc                               20



--------------------------------------------------------------------------------

All workstation furniture (cubes) left in place with voice and data terminals
intact All fiber cable runs and terminations from 2 post systems to rack
locations intact EXCLUDING switching connectivity (physical appliance
(Cisco/Extreme Networks)) All HVAC(s)left in place All TV monitors left in place
(excluding the (2) Plasma TV or acceptance of $9,000 for payment to leave both
units) Leave in place all patch panels both in the primary data room and lab
room that provide connectivity to the offices and workstations. Roof top
generator system(s) UPS System(s) Access card system and all cards Video
surveillance fiber runs from Server room two-post racks to the lab Fiber boxes
that receive or connect feeds from DMARC, Floor Closet or inner office AED &
Medical kit(s) (Current PM contract will be cancelled) No cutting of cables All
server racks that were used for moving equipment must be reinstalled to original
location including all fasteners and meet safety requirements.



--------------------------------------------------------------------------------

LANDLORD CONSENT TO SUBLEASE

This Landlord Consent to Sublease (this “Consent”) is entered into as of this
23rd day of March, 2009 by Teachers Insurance and Annuity Association of
America, a New York corporation (“Landlord”), and Nuance Communications, Inc.
(as successor to eScription, Inc.), a Delaware corporation (“Sublandlord”), and
Salary.Com, Inc., a Delaware corporation (“Subtenant”).

RECITALS:

 

  A. Landlord, as landlord, and Sublandlord, as tenant, are parties to that
certain Lease dated June 7, 2005, as amended by that certain First Amendment to
Lease dated as of October 12, 2006 by and between Landlord, as landlord, and
Sublandlord, as tenant (The Lease, as so amended, is hereinafter called the
“Lease”) pursuant to which Sublandlord leased from Landlord certain premises
(the “Premises”) comprised of approximately 36,288 rentable square feet on the
third (3rd) floor of the building described in the Lease and commonly known as
and numbered as Needham Corporate Center, 160 Gould Street, Needham,
Massachusetts, all as more particularly set forth in the Lease.

 

  B. Sublandlord and Subtenant have entered into that certain Sublease dated as
of March 23, 2009 attached hereto as Exhibit A (the “Sublease”) pursuant to
which Sublandlord has agreed to sublease all of the Premises as shown on Exhibit
B attached hereto (the “Subleased Premises”).

 

  C. Sublandlord and Subtenant have requested Landlord’s consent to the
execution and delivery of the Sublease.

 

  D. Landlord has agreed to give such consent upon the terms and conditions
contained in this Consent.

 

  E. Capitalized terms used herein but not defined shall have the meanings
ascribed to them in the Lease.

NOW THEREFORE, in consideration of the foregoing preambles which by this
reference are incorporated herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord hereby
consents to the execution and delivery of the Sublease by and between
Sublandlord and Subtenant subject to the terms, provisions, agreements,
covenants and conditions contained in this Consent, all of which are hereby
acknowledged and agreed to by Sublandlord and Subtenant:

 

  1.

Sublease. Sublandlord and Subtenant hereby represent to Landlord that a true and
complete copy of the Sublease is attached hereto and made a part hereof as
Exhibit A. The Sublease shall at all times be subject and subordinate to the
Lease and all of the terms, provisions, agreements, covenants and conditions



--------------------------------------------------------------------------------

 

thereof, and any provision of the Sublease which may be in conflict with, or
purports to vary, any provision of the Lease as it pertains to Landlord or the
rights and obligations of Landlord thereunder shall be null and void as it
relates to Landlord, notwithstanding Landlord’s execution of this Consent.
Subject to Landlord’s right to make the Election contained in paragraph 7
hereof, any termination or expiration of the Lease shall automatically result in
a termination of the Sublease.

 

  2. Representations. Sublandlord hereby represents and warrants that
Sublandlord (i) has full power and authority to sublease the Subleased Premises
to Subtenant, (ii) has not transferred or conveyed its interest in the Lease to
any person or entity collaterally or otherwise, (iii) has full power and
authority to enter into the Sublease and this Consent and (iv) has not assigned
for security purposes or otherwise, pledged, mortgaged, hypothecated or granted
any security interest in, and will not assign (for security purposes or
otherwise), pledge, hypothecate or grant any security interest in the Sublease,
the rents and other sums payable thereunder, any security deposit, guaranty or
letter of credit provided in connection therewith or any other rights related
thereto. Subtenant hereby represents and warrants that Subtenant has full power
and authority to enter into and perform its obligations under the Sublease and
this Consent.

 

  3. Indemnity and Insurance. Subtenant hereby assumes, with respect to
Landlord, all of the indemnity and insurance obligations of the Sublandlord
under the Lease pertaining to the Subleased Premises that arise during the term
of the Sublease, provided that the foregoing shall not be construed as relieving
or releasing Sublandlord from having primary responsibility as to the Landlord
for any such obligations.

 

  4.

No Release. Nothing contained in the Sublease or this Consent shall be construed
as relieving or releasing Sublandlord from any of its obligations under the
Lease, it being expressly understood and agreed that Sublandlord shall remain
liable for its obligations under the Lease notwithstanding anything contained in
the Sublease or this Consent or any subsequent assignment(s), sublease(s) or
transfer(s) of the interest of the tenant under the Lease. Sublandlord shall be
responsible for the collection of all rent due Sublandlord from Subtenant, and
for the performance of all terms and conditions of the Sublease, it being
understood that Landlord is not a party to the Sublease and, notwithstanding
anything to the contrary contained in the Sublease, Landlord is not bound by any
terms or provisions contained in the Sublease and is not obligated to
Sublandlord or Subtenant for any of the duties and obligations contained in the
Sublease. Landlord shall in no event be obligated to collect rent directly from
Subtenant but, if Landlord does so for any reason, the collection of such rent
shall not establish the Sublease as a direct lease between Landlord and
Subtenant (unless Landlord shall make the “Election” pursuant to paragraph 7
hereof) but rather shall constitute a

 

2



--------------------------------------------------------------------------------

 

payment towards Sublandlord’s obligations under the Lease. Sublandlord
specifically grants Landlord the right (but not the obligation) to collect rents
due under the Lease from Subtenant in the event of a default by Sublandlord
under the Lease.

 

  5. No Transfer. Subtenant shall not further sublease the Subleased Premises,
assign its interest as the Subtenant under the Sublease or otherwise transfer
its interest in the Subleased Premises or the Sublease to any person or entity
without the written consent of Landlord, which Landlord may withhold in its sole
and absolute discretion.

 

  6. Lease. In no event shall the Sublease or this Consent be construed as
granting or conferring upon the Sublandlord or the Subtenant any greater rights
than those contained in the Lease nor shall there be any diminution of the
rights and privileges of the Landlord under the Lease. Without limiting the
scope of the preceding sentence, any construction or alterations performed in or
to the Subleased Premises shall be performed with Landlord’s prior written
approval and in accordance with the terms and conditions of the Lease.

 

  7. Attornment. If the Lease or Sublandlord’s right to possession thereunder
terminates for any reason prior to expiration of the Sublease, Subtenant agrees,
at the election of Landlord in its sole and absolute discretion (the “Election”)
and subject to the terms and conditions hereafter set forth, to attorn to
Landlord upon the then executory terms and conditions of the Sublease for the
remainder of the term of the Sublease. If Landlord does not make such an
Election, the Sublease and all rights of Subtenant in the Subleased Premises
shall terminate upon the date of termination of the Lease or Sublandlord’s right
to possession thereunder.

Such Election by Landlord shall entitle the Subtenant to occupy the Subleased
Premises pursuant to the Sublease in accordance with the terms and conditions of
the Sublease as modified hereby, but shall not relieve Sublandlord from any
liability to Landlord under the Lease. In the event of such Election by
Landlord, Subtenant agrees to execute and deliver at any time and from time to
time, upon request of Landlord, any instruments which may be required by
Landlord to evidence the attornment called for hereby and Subtenant hereby
irrevocably appoints Landlord as its attorney in fact, coupled with an interest,
to execute on behalf of Subtenant any documents or instruments necessary to
evidence such attornment. In the event Landlord makes such Election, Landlord
shall not (i) be liable to Subtenant for any act, omission or breach of the
Sublease by Sublandlord, (ii) be subject to any offsets, credits, deductions or
defenses which Subtenant might have against Sublandlord, (iii) be bound by any
rent or additional rent which Subtenant might have paid in advance to
Sublandlord, (iv) be bound to honor any rights of Subtenant in any security
deposit, letter of credit or advance rent made with or paid to Sublandlord by
Subtenant except to the extent Sublandlord has specifically assigned and

 

3



--------------------------------------------------------------------------------

turned over such security deposits, letter of credit and advance rent to
Landlord and Landlord has actually received the same (v) be bound to honor any
exercise of any option to extend or renew the term of the Sublease set forth in
the Sublease, which options to extend or renew shall be deemed deleted from the
Sublease effective as of the date of the Landlord’s Election, (vi) have any
obligation to Subtenant to perform any tenant improvement work or alterations or
perform any work with respect to the Subleased Premises or provide any other
inducements offered to Subtenant by Sublandlord, (vii) be bound by free rent
periods, if any, set forth in the Sublease, except for the free rent period
ending on September 1, 2009, or (viii) have any obligation or liability to
Subtenant in any way related to any arrangements made between Sublandlord and
Subtenant with respect to Subtenant’s use of any furniture, fixtures or
equipment owned, leased or provided by Sublandlord; and Subtenant shall not have
any right to terminate the Sublease or claim any reduction in the rent and other
sums payable under the Sublease on account of any of the foregoing matters.

Sublandlord hereby agrees that in the event of an Election by Landlord, at
Landlord’s request, Sublandlord shall immediately pay or transfer to Landlord
any security deposits, letter of credit, rent or other sums then held by
Sublandlord in connection with the subleasing of the Subleased Premises.
Subtenant hereby agrees that under no circumstances whatsoever shall Landlord be
held in any way responsible or accountable for any security deposit, letter of
credit or any sums paid by Subtenant to Sublandlord unless and until and to the
extent that Landlord has actually received such sums from Sublandlord (or such
letter of credit together with appropriate amendments thereto substituting
Landlord as the beneficiary hereunder) and Landlord has actually received the
same, and Subtenant shall have no claim to any security, letter of credit or
other deposit made by Sublandlord under the Lease. In no event shall Landlord
have any responsibility or liability to Subtenant on account of any sums drawn
by Sublandlord under any letter of credit or security deposit provided to
Sublandlord by Subtenant.

 

  8.

In addition to Landlord’s rights under Section 7 hereof, Landlord may at any
time and from time to time elect, by written notice to the Subtenant, to receive
directly from Subtenant all sums due or payable to Sublandlord by Subtenant
pursuant to the Sublease, and upon receipt of Landlord’s notice to pay rent
payable under the Sublease directly to Landlord, Subtenant shall thereafter pay
to Landlord any and all sums becoming due or payable under the Sublease and
Sublandlord shall receive from Landlord a credit for such sums actually received
by Landlord against any and all payments then owing from Sublandlord to Landlord
under the Lease. Neither the service of such written notice nor the receipt of
such direct payments shall cause Landlord to assume, nor shall it be deemed to
constitute an assumption of, any of Sublandlord’s duties, obligations and/or
liabilities under the Sublease, nor shall such event impose upon Landlord the
duty or obligation to honor the Sublease, nor

 

4



--------------------------------------------------------------------------------

 

subsequently to accept any purported attornment by Subtenant unless Landlord
expressly makes an Election pursuant to paragraph 7 hereof. Sublandlord grants
Landlord a security interest in all such payments due to Sublandlord from
Subtenant as additional security for all obligations of Sublandlord, which
security interest Landlord may perfect by filing a UCC-1 (which Sublandlord
shall sign within three (3) days of Landlord’s request and Sublandlord hereby
irrevocably appoints Landlord as its attorney-in-fact, coupled with an interest,
to execute on behalf of Sublandlord and file such instrument if Sublandlord
fails to do so). Landlord shall credit payments actually received from Subtenant
pursuant to this Paragraph 8 to Sublandlord’s obligations under the Lease.
Without limitation of the foregoing, acceptance of rent or other payments from
Sublandlord and/or Subtenant by Landlord shall not: (i) constitute a waiver of
any default or breach of the Lease or (ii) cause nor result in a reinstatement
of the Lease after termination thereof or termination of Sublandlord’s right of
possession thereunder or (iii) be deemed or construed to mean that Landlord has
accepted the Subtenant as its Tenant under the Sublease or the Lease (unless
Landlord expressly makes an Election pursuant to paragraph 7 of this Consent) or
(iv) be deemed to mean that Subtenant is entitled to any rights under the
Sublease or the Lease with respect to Landlord.

 

  9. Subtenant hereby acknowledges that it has read and has knowledge of all of
the terms, provisions, rules and regulations of the Lease and agrees not to do
or omit to do anything which would cause Sublandlord to be in breach of the
Lease; provided however that Subtenant shall not be responsible for any
obligations under the Lease which are expressly excluded by Section 3 (c) of the
Sublease. Any such act or omission also shall constitute a breach of the Lease
and this Consent and shall entitle Landlord to recover any damage, loss, cost,
or expense which it thereby suffers, from Sublandlord and/or Subtenant, who
shall be jointly and severally liable to Landlord in this regard.

 

  10.

In the event of the commencement of an action at law or in equity by the filing
of a complaint or other similar action involving a request for relief from a
judicial body between or involving the parties hereto with respect to the
Sublease, the Lease, this Consent or the rights of the parties hereto, hereunder
or thereunder, the Sublandlord and Subtenant, jointly and severally, hereby
agree to pay the Landlord on demand all reasonable costs, expenses and
attorneys’ fees incurred therein by Landlord, which amounts may be included as a
part of a judgment rendered therein; provided, however, that Subtenant shall not
be responsible for any obligations under the Lease which are expressly excluded
by Section 3 (c) of the Sublease, and provided further that Subtenant’s
liability with respect to any action involving the Lease under the preceding
clause shall be limited to any such action involving the Subleased Premises (as
the same may be increased or decreased in square footage from time to time) or
any other portion of the Premises which may be used or occupied by Subtenant,
any acts or omissions of Subtenant or its agents, contractors, employees or
representatives related thereto and any other matters

 

5



--------------------------------------------------------------------------------

 

arising in connection therewith. With respect to any action that may arise due
to non-payment of rent, the Subtenant’s liability shall be limited to its
monthly rent obligations due under Section 4(a) and 4(b) of the Sublease.
Notwithstanding the foregoing to the contrary, if Landlord is in default under
the Lease and Sublandlord commences any action against Landlord for said
default, then the prevailing party in any such action shall not be responsible
for the payment of any reasonable costs, expenses and attorneys’ fees incurred
therein by the other party.

 

  11. The parties acknowledge that the Sublease constitutes the entire agreement
between Sublandlord and Subtenant with respect to the subject matter thereof,
and that no amendment, termination, modification or change therein will be
binding upon Landlord unless Landlord shall have given its prior written consent
thereto, which consent may be granted or denied by Landlord in its sole and
absolute discretion.

 

  12. This Consent shall be binding upon and shall inure to the benefit of the
parties’ respective successors in interest and assigns, subject at all times,
nevertheless, to all agreements and restrictions contained in the Lease and
herein, with respect to subleasing, assignment or other transfer and the
foregoing shall not be deemed to limit or negate Landlord’s rights to prohibit
or condition its consent to a future dispossession of Sublandlord’s or
Subtenant’s interests. The agreements contained herein constitute the entire
understanding between parties with respect to the subject matter hereof and
supersede all prior agreements.

 

  13. This Consent shall not be assignable by Sublandlord or Subtenant and shall
only apply with respect to the Sublease by and between Sublandlord and
Subtenant.

 

  14. Subject to the provisions of paragraph 7 of this Consent permitting
Landlord to make an Election, on or before the day immediately preceding the
date of expiration of the Lease or upon the date of any earlier termination of
the term of the Lease or Sublandlord’s right to possession, the Sublease and its
term shall expire, terminate and come to an end as of the effective date of the
expiration or termination of the Lease or Sublandlord’s right to possession, and
Sublandlord shall cause Subtenant to vacate and surrender the Subleased Premises
on or before such date in accordance with the applicable provisions of the Lease
regarding surrender and delivery of the Premises to Landlord.

 

  15.

Sublandlord and Subtenant represent and warrant that they have not dealt, either
directly or indirectly, with any broker in connection with this Sublease other
than Newmark Knight Frank and Wyman Street Advisors and further acknowledge and
agree that Landlord shall not be responsible for any brokers commissions or fees
of any kind or nature in connection with the Sublease or the subject matter
thereof and they each hereby agree to indemnify and hold

 

6



--------------------------------------------------------------------------------

 

Landlord harmless from and against any such claims including all reasonable
attorneys fees sustained or incurred by Landlord as a result of any such claim
against Landlord. Sublandlord and Subtenant hereby jointly and severally agree
to indemnify and hold Landlord harmless from and against any and all claims,
costs or damages sustained or incurred by Landlord as the result of any claim by
any party that they are entitled to a commission or broker’s fee in connection
with this Consent or the Sublease, provided that such party is not claiming the
commission or broker’s fee through a contractual obligation with Landlord. The
indemnity contained herein shall include, without limitation, all reasonable
attorneys’ fees and expenses incurred by Landlord in connection with any such
claim. This paragraph 15 shall survive expiration or earlier termination of the
Sublease or the Lease.

 

  16. Sublandlord hereby agrees to indemnify and hold Landlord harmless with
respect to any and all liability to and claims by Subtenant in connection with
the Sublease, Subtenant’s use and occupancy of the Subleased Premises, or the
subject matter hereof. Notwithstanding the foregoing, Sublandlord will have no
indemnification obligations to the extent the liability or claim arises from an
obligation of the Landlord which is expressly provided for under the Lease. The
within indemnity shall include all losses, costs, damages or expenses including,
without limitation, reasonable attorneys fees sustained or incurred by Landlord
arising out of the matters contained herein. The provisions of this paragraph 16
shall survive any expiration or earlier termination of the Sublease or the
Lease.

 

  17. Notwithstanding anything contained in the Sublease, no signs shall be
placed upon or within the Building and/or the Subleased Premises and/or the
Premises without the express written consent of Landlord, which consent may be
granted or withheld by Landlord in its sole and absolute discretion.

 

  18. Subtenant shall, within ten (10) days of written request from Landlord
therefor, execute and deliver to Landlord and/or the holder of any mortgage upon
or proposed purchasers of the Building, a so-called “Estoppel Letter” in form
satisfactory to Landlord or such holder of a Mortgage or proposed purchaser
which shall include, among other things, if so requested, a statement
(i) certifying that the Sublease is in full force and effect and has not been
assigned, modified or amended, (ii) that Sublandlord is not in default
thereunder, (iii) the date through which rent has been paid and (iv) that there
are no defenses or set-offs against enforcement of the Sublease or this Consent
against Subtenant.

 

  19. Subtenant hereby further agrees that upon the written request of Landlord,
Subtenant shall subordinate its interest in the Sublease to the lien of any
mortgage, security agreement or lease now or hereafter affecting the Building or
the land upon which the Building is constructed. Landlord acknowledges that no
consent of its mortgagee is required in connection with this Consent.

 

7



--------------------------------------------------------------------------------

  20. All notices and demands which may or are to be required or permitted to be
given by any party hereunder shall be in writing. All notices and demands to
Subtenant shall be sent by United States Mail, certified mail return receipt
requested, postage prepaid, addressed to Subtenant at the address set forth
below, or to such other place as Subtenant may from time to time designate in a
notice to the other parties hereto given in the manner herein provided.

All notices and demands to Sublandlord shall be sent by United States Mail,
certified mail return receipt requested, postage prepaid, addressed to the
Sublandlord at the address set forth below, and to such other person or place as
the Sublandlord may from time to time designate in a notice to the other parties
hereto given in the manner herein provided.

All notices and demands to Landlord shall be sent by United States Mail,
certified mail return receipt requested, postage prepaid, addressed to the
Landlord at the address set forth below, and to such other person or place as
the Landlord may from time to time designate in a notice to the other parties
hereto given in the manner herein provided.

Notices may also be sent via a reputable, nationwide, overnight courier service
to the addresses set forth herein, as applicable.

 

If to Landlord:   Teachers Insurance and Annuity Association of America  
        c/o TIAA - CREF Global Real Estate           730 Third Avenue  
        New York, New York 10017           Attention: Kevin J. Smith, Director -
Real Estate           Asset Management/Global Real Estate If to Sublandlord:  
One Wayside Road   Burlington, Massachusetts 01803   Attn: Director of Global
Ops/Real Estate With a concurrent copy to:   One Wayside Road   Burlington,
Massachusetts 01803   Attention: General Counsel If to Subtenant:   160 Gould
Street,   Needham, MA 02494   Attn: G. Kent Plunkett With a concurrent copy to:
  160 Gould Street,   Needham, MA 02494           Brian G. Bloch   Attn:
Assistant General Counsel

 

8



--------------------------------------------------------------------------------

  21. Submission of this document to the Sublandlord and/or the Subtenant shall
have no binding effect and shall not be deemed or construed to mean that
Landlord has consented or will consent to the subletting contemplated by the
Sublease. Execution of this Consent to Sublease by Sublandlord and/or Subtenant
and delivery thereof to Landlord shall similarly have no binding effect unless
and until Landlord has approved the terms and provisions of the Sublease and
Landlord has approved, executed and delivered this Consent to Sublease to both
Sublandlord and Subtenant. In submitting this document to Sublandlord and/or
Subtenant, Landlord hereby reserves any and all rights, privileges and
protections afforded to Landlord under the Lease, at law or in equity.

 

  22. Counterparts. This Consent may be executed in counterparts and shall
constitute an agreement binding on all parties notwithstanding that all parties
are not signatories to the original or the same counterpart provided that all
parties are furnished a copy or copies thereof reflecting the signature of all
parties.

 

  23. Conflicts. As between Sublandlord and Subtenant only, in the event of any
conflict between the terms and provisions of this Consent and the terms and
provisions of the Sublease, the terms and provisions of the latter shall
control.

 

  24. Landlord’s Legal Fees. Simultaneously with the execution hereof,
Sublandlord shall pay to Carolan, Shea & Machado the sum of $1,800, being
Landlord’s legal fees incurred in connection with this transaction, plus any out
of pocket disbursements related thereto.

[Remainder of Page Intentionally Left Blank – Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord, Sublandlord and Subtenant have executed this
Consent as of the date set forth above.

 

        LANDLORD:    

TEACHERS INSURANCE AND ANNUITY

ASSOCIATION OF AMERICA

Signed and acknowledged      

/s/ Elvia Stoudt

    By:  

/s/ Kevin J. Smith

Name (print): Elvia Stoudt     Its:  

Director

    SUBLANDLORD:     NUANCE COMMUNICATIONS, INC.

/s/ Tim Stevenson

    By:  

/s/ Thomas L. Beaudoin

Name (print): Tim Stevenson     Name:   Thomas L. Beaudoin     Title:  
Executive Vice President & Chief Financial Officer     SUBTENANT:    
SALARY.COM, INC.     By:  

/s/ G. Kent Plunkett

/s/ Brian G. Bloch

    Name   G. Kent Plunkett Name (print): Brian G. Bloch     Title:   Chief
Executive Officer     By:  

/s/ Bryce Chicoyne

/s/ Brian G. Bloch

    Name   Bryce Chicoyne Name (print): Brian G. Bloch     Title:   Chief
Financial Officer

TIAA NUANCE

 

10



--------------------------------------------------------------------------------

EXHIBIT A

SUBLEASE

 

11



--------------------------------------------------------------------------------

EXHIBIT B

SUBLEASED PREMISES

 

12